EXHIBIT 10.1

EXECUTION VERSION

THIRD AMENDMENT TO

REVOLVING CREDIT AGREEMENT

This THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) dated as
of November 13, 2019 is entered into by and among AB Private Credit Investors
Corporation, a Maryland corporation (the “Borrower”), HSBC Bank USA, National
Association, as the administrative agent (in such capacity, the “Administrative
Agent”) and a Lender, and the Banks that have executed a signature page attached
hereto.

RECITALS

WHEREAS, the Borrower and the Administrative Agent have entered into that
certain Revolving Credit Agreement, dated as of November 15, 2017 (as amended by
that certain First Amendment and Waiver to Revolving Credit Agreement, dated as
of November 14, 2018, that certain Second Amendment and Waiver to Revolving
Credit Agreement, dated as of December 19, 2018, and as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, pursuant to Section 12.1 of the Credit Agreement, the parties hereto
wish to amend the Credit Agreement as further described herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Credit Agreement, the parties hereto agree as
follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Credit Agreement.

SECTION 2. Amendment to Credit Agreement. Effective as of the Effective Date (as
defined below), the Credit Agreement is hereby amended as set forth on Exhibit A
to this Amendment. Language being inserted into the applicable section of the
Credit Agreement is evidenced by blue underlined text. Language being deleted
from the applicable section of the Credit Agreement is evidenced by red
strike-through text.

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
date (the “Effective Date”) upon which all of the following conditions have been
satisfied:

 

  (i)

the Administrative Agent shall have received an executed counterpart (or
counterparts) of this Amendment executed on behalf of each of the parties
hereto;

 

  (ii)

the Administrative Bank shall have received a Beneficial Ownership Certification
in relation to each Borrower that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation;

 

  (iii)

the Administrative Agent shall have received certified resolutions of each
Borrower, authorizing the entry into the transactions contemplated herein and in
the other Loan Documents, in each case certified by a Responsible Officer of
such Person as correct and complete copies thereof and in effect on the date
hereof; and



--------------------------------------------------------------------------------

  (iv)

the Administrative Agent shall have received payment of all other reasonable
fees and other amounts due and payable on or prior to the date hereof (it being
acknowledged that, to the extent invoiced prior to the date hereof,
reimbursement or payment of all reasonable fees and disbursements of the
Administrative Agent’s special counsel, Cadwalader, Wickersham & Taft LLP, shall
be received as a condition precedent to the Effective Date; provided that to the
extent such fees and disbursements are invoiced after the date hereof, such fees
and disbursements shall be due and payable by the Borrower within 30 days of the
Effective Date).

SECTION 4. Miscellaneous.

4.1. Representations and Warranties. (a) Each of the parties hereto hereby
represents and warrants that this Amendment constitutes a legal, valid and
binding obligation of such Person, enforceable against it in accordance with its
terms, except as limited by Debtor Relief Laws and equitable principles and
(b) each of the Borrower and the Borrower GP hereby represents and warrants that
upon the Effective Date, no Potential Default or Event of Default shall exist.

4.2. References to Credit Agreement. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “the Credit Agreement”, “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall mean
and be a reference to the Credit Agreement as amended hereby, and each reference
to the Credit Agreement in any other document, instrument or agreement executed
and/or delivered in connection with the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.

4.3. Effect on Credit Agreement. Except as specifically amended by this
Amendment, the Credit Agreement and all other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

4.4. No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Agent or any
Lender under the Credit Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.

4.5. Governing Law. This Amendment and any claim, controversy or dispute arising
under or related to or in connection therewith, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties will be governed by the laws of the State of New York without regard to
any conflicts of law principles other than Section 5-1401 of the New York
General Obligations Law.

4.6. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

4.7. Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Amendment.



--------------------------------------------------------------------------------

4.8. Multiple Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Amendment.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

BORROWER: AB PRIVATE CREDIT INVESTORS CORPORATION

By:   /s/ Roy Castromonte   Name:   Roy Castromonte   Title:   Vice President

 

 

 

 

 

HSBC-AB PCIC Third Amendment



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

HSBC BANK USA, NATIONAL

ASSOCIATION,

as Administrative Agent

By:   /s/ Kieran Patel   Name:   Kieran Patel   Title:   Managing Director

 

 

 

 

 

HSBC-AB PCIC Third Amendment



--------------------------------------------------------------------------------

LENDER:

HSBC BANK USA, NATIONAL

ASSOCIATION,

as a Lender

By:   /s/ Kieran Patel   Name:   Kieran Patel   Title:   Managing Director

 

 

 

 

 

HSBC-AB PCIC Third Amendment



--------------------------------------------------------------------------------

Exhibit A to Third Amendment to Revolving Credit Agreement

[See Attached]



--------------------------------------------------------------------------------

CONFORMED THROUGH SECONDEXHIBIT A TO THIRD AMENDMENT TO REVOLVING CREDIT
AGREEMENT

 

 

REVOLVING CREDIT AGREEMENT

 

 

AB PRIVATE CREDIT INVESTORS CORPORATION,

as the Borrower

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as the Administrative Agent and a Lender

 

 

November 15, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     1  

1.1.

 

Defined Terms

     1  

1.2.

 

Other Definitional Provisions

     3231  

1.3.

 

Accounting Terms

     3332  

1.4.

 

UCC Terms

     3332  

1.5.

 

References to Agreement and Laws

     33  

1.6.

 

Time Conventions

     33  

SECTION 2.

 

REVOLVING CREDIT LOANS

     3433  

2.1.

 

The Commitment

     3433  

2.2.

 

Revolving Credit Commitment

     3433  

2.3.

 

Manner of Borrowing

     34  

2.4.

 

Minimum Loan Amounts

     3635  

2.5.

 

Funding

     3635  

2.6.

 

Interest

     3736  

2.7.

 

Determination of Rate

     3736  

2.8.

 

[Reserved]

     3736  

2.9.

 

Qualified Borrowers

     37  

2.10.

 

Use of Proceeds and Borrower Guaranties

     3837  

2.11.

 

Fees

     38  

2.12.

 

Unused Commitment Fee

     38  

2.13.

 

[Reserved]

     38  

2.14.

 

[Reserved]

     3938  

2.15.

 

Increase in the Maximum Commitment

     3938  

SECTION 3.

 

PAYMENT OF OBLIGATIONS

     4039  

3.1.

 

Revolving Credit Notes

     4039  

3.2.

 

Payment of Obligations

     4139  

3.3.

 

Payment of Interest

     4140  

3.4.

 

Payments on the Obligations

     4140  

3.5.

 

Prepayments

     4241  

3.6.

 

Reduction or Early Termination of Commitments

     4342  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.7.

 

Lending Office

     4342  

SECTION 4.

 

CHANGE IN CIRCUMSTANCES

     4342  

4.1.

 

Taxes

     4342  

4.2.

 

Illegality

     4847  

4.3.

 

Inability to Determine Rates

     4847  

4.4.

 

Increased Cost and Capital Adequacy

     4948  

4.5.

 

Funding Losses

     5049  

4.6.

 

Requests for Compensation

     5049  

4.7.

 

Survival

     5150  

4.8.

 

Mitigation Obligations; Replacement of Lenders

     5150  

SECTION 5.

 

SECURITY

     5251  

5.1.

 

Liens and Security Interest

     5251  

5.2.

 

The Collateral Accounts; Capital Calls

     5352  

5.3.

 

Agreement to Deliver Additional Collateral Documents

     5453  

5.4.

 

Subordination

     5453  

SECTION 6.

 

CONDITIONS PRECEDENT TO LENDING

     5453  

6.1.

 

Obligations of the Lenders

     5453  

6.2.

 

Conditions to all Loans

     5756  

6.3.

 

Addition of Qualified Borrowers

     5857  

6.4.

 

Addition of AIV Borrower and Parallel Fund Borrowers

     59  

SECTION 7.

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

     6261  

7.1.

 

Organization and Good Standing

     6261  

7.2.

 

Authorization and Power

     6261  

7.3.

 

No Conflicts or Consents

     6261  

7.4.

 

Enforceable Obligations

     6261  

7.5.

 

Priority of Liens

     6361  

7.6.

 

Financial Condition

     6362  

7.7.

 

Full Disclosure

     6362  

7.8.

 

No Default

     6362  

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.9.

 

No Litigation

     6362  

7.10.

 

Material Adverse Effect

     6462  

7.11.

 

Taxes

     6462  

7.12.

 

Principal Office; Jurisdiction of Formation

     6463  

7.13.

 

ERISA

     6463  

7.14.

 

Compliance with Law

     6463  

7.15.

 

Environmental Matters

     6463  

7.16.

 

Capital Commitments and Contributions

     6563  

7.17.

 

Fiscal Year

     6564  

7.18.

 

Investor Documents

     6564  

7.19.

 

Margin Stock

     6564  

7.20.

 

Investment Company Status

     6564  

7.21.

 

No Defenses

     6564  

7.22.

 

No Withdrawals Without Approval

     6665  

7.23.

 

Foreign Asset Control Laws

     6665  

7.24.

 

Insider

     6765  

7.25.

 

Investors

     6766  

7.26.

 

Organizational Structure

     6766  

7.27.

 

No Brokers

     6766  

7.28.

 

Financial Condition

     6766  

7.29.

 

Beneficial Ownership Certifications

     66  

SECTION 8.

 

AFFIRMATIVE COVENANTS OF THE BORROWERS

     6766  

8.1.

 

Financial Statements, Reports and Notices

     6766  

8.2.

 

Payment of Obligations

     7170  

8.3.

 

Maintenance of Existence and Rights

     7170  

8.4.

 

[Reserved]

     7170  

8.5.

 

Books and Records; Access

     7170  

8.6.

 

Compliance with Law

     7170  

8.7.

 

Insurance

     7170  

8.8.

 

Authorizations and Approvals

     7170  

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.9.

 

Maintenance of Liens

     7270  

8.10.

 

Further Assurances

     7271  

8.11.

 

Maintenance of Independence

     7271  

8.12.

 

[Reserved] 72RIC Status under the Internal Revenue Code; Investment Company Act

     71  

8.13.

 

[Reserved]

     7271  

8.14.

 

Compliance with Loan Documents and Constituent Documents

     7271  

8.15.

 

Investor Default

     7271  

8.16.

 

Collateral Account

     7271  

8.17.

 

Compliance with Anti -Terrorism Laws

     7372  

8.18.

 

Solvency

     7372  

8.19.

 

Returned Capital

     7372  

8.20.

 

Capital Calls and Minimum Contributions

     7372  

SECTION 9.

 

NEGATIVE COVENANTS

     7372  

9.1.

 

Borrower Information

     7372  

9.2.

 

Mergers, Etc

     7473  

9.3.

 

Limitation on Liens

     7473  

9.4.

 

Fiscal Year and Accounting Method

     7473  

9.5.

 

Transfer of Interests; Admission of Investors

     7473  

9.6.

 

Constituent Documents

     7574  

9.7.

 

[Reserved]

     7574  

9.8.

 

[Reserved]

     7674  

9.9.

 

Limitation on Withdrawals

     7674  

9.10.

 

Alternative Investment Vehicles and Parallel Investment Vehicles; Transfers of
Capital Commitments

     7675  

9.11.

 

Limitation on Indebtedness

     7675  

9.12.

 

Capital Commitments

     7675  

9.13.

 

Capital Calls

     7775  

9.14.

 

ERISA Compliance

     7775  

9.15.

 

Dissolution

     7776  

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9.16.

 

[Reserved]

     7776  

9.17.

 

Limitations on Distributions

     7776  

9.18.

 

Limitation on Withdrawals

     7776  

9.19.

 

Sanctioned Persons, Anti-Bribery

     7776  

9.20.

 

Limitations of Use of Loan Proceeds

     7776  

9.21.

 

[Reserved]

     7876  

9.22.

 

[Reserved]

     7876  

9.23.

 

Transactions with Affiliates

     7876  

9.24.

 

[Reserved]

     7877  

9.25.

 

Deposits to Collateral Accounts

     7877  

9.26.

 

Deemed Capital Contributions

     7877  

SECTION 10.

 

EVENTS OF DEFAULT

     7877  

10.1.

 

Events of Default

     7877  

10.2.

 

Remedies Upon Event of Default

     8180  

10.3.

 

Lender Offset

     8482  

10.4.

 

Performance by the Administrative Agent

     8482  

10.5.

 

Good Faith Duty to Cooperate

     8483  

SECTION 11.

 

AGENCY PROVISIONS

     8583  

11.1.

 

Appointment and Authorization of Agents

     8583  

11.2.

 

Delegation of Duties

     8684  

11.3.

 

Exculpatory Provisions

     8684  

11.4.

 

Reliance on Communications

     8785  

11.5.

 

Notice of Default

     8786  

11.6.

 

Non-Reliance on Agents and Other Lenders

     8786  

11.7.

 

Indemnification

     8886  

11.8.

 

Agents in Their Individual Capacity

     8987  

11.9.

 

Successor Agents

     8987  

11.10.

 

Reliance by the Borrowers

     9088  

11.11.

 

Administrative Agent May File Proofs of Claim

     9189  

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 12.

 

MISCELLANEOUS

     9189  

12.1.

 

Amendments

     9189  

12.2.

 

Sharing of Offsets

     9391  

12.3.

 

Sharing of Collateral

     9392  

12.4.

 

Waiver

     9492  

12.5.

 

Payment of Expenses; Indemnity

     9493  

12.6.

 

Notice

     9694  

12.7.

 

Governing Law

     9896  

12.8.

 

Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of Trial
by Jury

     9997  

12.9.

 

Invalid Provisions

     9997  

12.10.

 

Entirety

     9997  

12.11.

 

Successors and Assigns; Participations

     9997  

12.12.

 

Defaulting Lenders

     104102  

12.13.

 

All Powers Coupled with Interest

     106104  

12.14.

 

Headings

     106104  

12.15.

 

Survival

     106104  

12.16.

 

Full Recourse

     106104  

12.17.

 

Availability of Records; Confidentiality

     106104  

12.18.

 

USA Patriot Act Notice

     108105  

12.19.

 

Multiple Counterparts

     108105  

12.20.

 

Term of Agreement

     108106  

12.21.

 

Inconsistencies with Other Documents

     108106  

 



--------------------------------------------------------------------------------

SCHEDULES    SCHEDULE I:    Borrower Information SCHEDULE II:    Lender
Commitments and Related Information SCHEDULE III:        Initial Borrower
Organizational Structure EXHIBITS    EXHIBIT A:    Schedule of Investors/Form of
Borrowing Base Certificate EXHIBIT B:    Form of Note EXHIBIT C:    Form of
Borrower Security Agreement EXHIBIT D:    Form of Borrower Pledge of Collateral
Account EXHIBIT E:    Form of Request for Borrowing EXHIBIT F:    [Reserved]
EXHIBIT G:    Form of Rollover/Conversion Notice EXHIBIT H:    Form of Lender
Assignment and Assumption EXHIBIT I:    Form of Qualified Borrower Promissory
Note EXHIBIT J:    Form of Qualified Borrower Guaranty EXHIBIT K:    [Reserved]
EXHIBIT L:    [Reserved] EXHIBIT M:    Form of Responsible Officer’s Certificate
EXHIBIT N:    Form of Compliance Certificate EXHIBIT O:    Form of Lender
Joinder Agreement EXHIBIT P:    Form of Facility Extension/Increase Request
EXHIBIT Q:    Form of Capital Return Certification EXHIBIT R:    Form of Capital
Return Notice EXHIBIT S-1:    Form of U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Not Partnerships) EXHIBIT S-2:    Form of U.S. Tax
Compliance Certificate (For Foreign Participants That Are Not Partnerships)
EXHIBIT S-3:    Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships) EXHIBIT S-4:    Form of U.S. Tax Compliance
Certificate (For Foreign Lenders That Are Partnerships) EXHIBIT T:    Form of
Subscription Agreement

 

-i-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT, is dated as of November 15, 2017, by and among
AB PRIVATE CREDIT INVESTORS CORPORATION, a Maryland corporation, (the “Initial
Borrower”, and collectively with any other Borrower becoming party hereto
(including Qualified Borrowers), the “Borrowers”), the banks and financial
institutions from time to time party hereto as Lenders and HSBC BANK USA,
NATIONAL ASSOCIATION, (“HSBC”), as the Administrative Agent (as hereinafter
defined) for the Secured Parties.

A. The Initial Borrower has requested that the Lenders make loans to provide
working capital to the Initial Borrower and to any other Borrower becoming a
party hereto for purposes permitted under the Constituent Documents (as defined
below) of the Borrowers.

B. The Lenders are willing to make loans upon the terms and subject to the
conditions set forth in this Credit Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1. DEFINITIONS

1.1. Defined Terms. For the purposes of the Loan Documents, unless otherwise
expressly defined, the following terms shall have the meanings assigned to them
below:

“Account Bank” means State Street Bank and Trust Company or any other Eligible
Institution designated as an “Account Bank” in a Borrower Control Agreement.

“Adequately Capitalized” means compliance with the capital standards for bank
holding companies as described in the Bank Holding Company Act of 1956, as
amended, and regulations promulgated thereunder.

“Adjusted LIBOR” means, for any Loan, for any Interest Period therefor, the rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by the Administrative Agent to be equal to: (a) the quotient obtained by
dividing: (i) LIBOR for such Loan for such Interest Period; by (ii) one
(1) minus the LIBOR Reserve Requirement for such Loan for such Interest Period;
plus (b) the Applicable Margin. If the calculation of Adjusted LIBOR results in
a LIBOR rate of less than zero (0), Adjusted LIBOR shall be deemed to be zero
(0) for all purposes of the Loan Documents.

“Administrative Agent” means HSBC, until the appointment of a successor
“Administrative Agent” pursuant to Section 11.9 and, thereafter, shall mean such
successor Administrative Agent.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls or is controlled by, or is under common control with, such Person. For
the purpose of this definition, “control” and the correlative meanings of the
terms “controlled by” and “under common control with” when used with respect to
any specified Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares, partnership interests,
shareholder interests, membership interests or by contract or otherwise.

“Agency Services Address” means the address for the Administrative Agent set
forth in Section 12.6, or such other address as may be identified by written
notice from the Administrative Agent to the Borrowers and the Lenders from time
to time.

“Agent-Related Person” has the meaning provided in Section 11.3.

“Agents” means the Administrative Agent and any successor and assign in such
capacity.

“AIV Borrower” means each Borrower identified as an “AIV Borrower” on Schedule
I, together with any other Alternative Investment Vehicle which becomes a
Borrower under this Credit Agreement pursuant to Section 6.4.

“Alternative Investment Vehicle” means an entity created in accordance with the
Constituent Documents of the Initial Borrower (or the Constituent Documents of
any other Borrower) or otherwise thereunder to make Investments.

“Annual Valuation Period” means the “annual valuation period” as defined in 29
C.F.R. §2510.3-101(d)(5) as determined for each Borrower.

“Anti-Terrorism Laws” means any Applicable Law relating to money laundering or
terrorism, including, without limitation, Executive Order 13224, the OFAC
Regulations, the Bank Secrecy Act, the USA Patriot Act, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders or regulations
promulgated thereunder.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, published interpretations and orders of courts or Governmental
Authorities and all orders and decrees of all courts and arbitrators.

“Applicable Margin” has the meaning set forth in the Fee Letter.

“Applicable Requirement” means each of the following requirements:1

(a) (a) such Investor (or such Investor’s Sponsor, Responsible Party or Credit
Provider, if applicable) shall be a Rated Investor, and such Investor (or such
Investor’s Sponsor, Responsible Party or Credit Provider, as applicable) shall
have a Rating of BBB+/Baa1 or higher; and

 

1 Additional requirements to be determined following due diligence and receipt
of investor list.



--------------------------------------------------------------------------------

(b) (b) if such Investor (or such Investor’s Sponsor, Responsible Party or
Credit Provider, if applicable) is:

(i) (i) a Bank Holding Company, it shall have Adequately Capitalized status or
better;

(ii) (ii) an insurance company, it shall have a Best’s Financial Strength Rating
of A- or higher;

(iii) (iii) if such Investor or such Investor’s Credit Provider, as applicable,
is a Pension Plan Investor or Governmental Plan Investor, or the trustee or
nominee of a Pension Plan Investor or a Governmental Plan Investor, such Pension
Plan Investor or Governmental Plan Investor, as applicable, shall have a minimum
Funding Ratio based on the Rating of its Sponsor or Responsible Party, as
applicable, as follows:

 

Sponsor/Responsible Party

Rating

  

Minimum

Funding Ratio

A-/A3 or higher    No minimum BBB+/Baa1 or higher    90%; or

(iv) (iv) an Endowment Fund Investor, its Sponsor shall either (x) be a party to
the Subscription Agreement of such Endowment Fund Investor and jointly and
severally liable for such Endowment Fund Investor’s Unfunded Capital Commitment
or (y) guarantee the obligations of such Endowment Fund Investor to make its
Unfunded Capital Commitment pursuant to an unconditional guarantee or other
Credit Link Documents in form and substance satisfactory to the Administrative
Agent in its sole discretion.

The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
S&P and Moody’s Ratings are not equivalent, the Applicable Requirement shall be
based on the lower of the two. If any such Person has only one Rating from
either S&P or Moody’s, then that Rating shall apply. If the Rating of any
Investor (or such Investor’s Sponsor, Responsible Party or Credit Provider, as
applicable) falls below the Rating required by this definition, then such
Investor shall be deemed to have failed the Applicable Requirement; and

(c) (c) such Investor is a “qualified purchaser” within the meaning of
Section 3(c)(7) of the Investment Company Act of 1940, as amended.

“Assignee” has the meaning provided in Section 12.11(b).

“Assignment and Assumption” means the agreement contemplated by
Section 12.11(b), pursuant to which any Lender assigns all or any portion of its
rights and obligations hereunder, which agreement shall be substantially in the
form of Exhibit H.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under



--------------------------------------------------------------------------------

the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

“Available Commitment” means, at any time of determination, the lesser of:
(a) the Maximum Commitment then in effect; and (b) the Borrowing Base.

“Bank Holding Company” means a “bank holding company” as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended from time to time and any
successor statute or statutes, or a non-bank subsidiary of such bank holding
company.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by the Administrative Agent.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Best’s Financial Strength Rating” means a “Best’s Financial Strength Rating” by
A.M. Best Company.

“Borrower” and “Borrowers” have the meanings provided in the first paragraph
hereof.

“Borrower Collateral Account” means, for each Borrower that has Investors, the
account listed on Schedule I with respect to such Person, which account shall be
solely used for receipt of proceeds from Capital Calls.

“Borrower Collateral Account Pledge” means each pledge of a Borrower Collateral
Account, in the form of Exhibit D, made by a Borrower in favor of the
Administrative Agent, pursuant to which such Borrower has granted to the
Administrative Agent for the benefit of the Secured Parties, a first priority,
exclusive security interest and Lien subject only to Permitted Liens in and to a
Borrower Collateral Account, as the same may be amended, supplemented or
modified from time to time.

“Borrower Control Agreement” means each Control Agreement among a Borrower, the
Administrative Agent and the applicable Account Bank, as the same may be
amended, supplemented or modified from time to time.

“Borrower Party” has the meaning provided in Section 11.1(a).

“Borrower Security Agreement” means each Borrower Security Agreement,
substantially in the form of Exhibit C, made by a Borrower in favor of the
Administrative Agent, pursuant to which such Borrower has granted to the
Administrative Agent for the benefit of the Secured Parties, a first priority
Lien (subject to Permitted Liens) and security interest in, and pledge of, its
interest in the Collateral, as the same may be amended, supplemented or modified
from time to time.



--------------------------------------------------------------------------------

“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans, and “Borrowings” means the plural thereof.

“Borrowing Base” means, at any time of determination, the sum of (a) ninety
percent (90%) of the aggregate Unfunded Capital Commitments of the Included
Investors that are Rated Investors, as such amount is first reduced by all
applicable Concentration Limits, (b) sixty-five percent (65%) of the aggregate
Unfunded Capital Commitments of the Included Investors that are Eligible HNW
Investors, as such amount is first reduced by all applicable Concentration
Limits and (c) the Guaranteed Borrowing Base Amount. For the avoidance of doubt,
the Unfunded Capital Commitments of an Excluded Investor shall be excluded from
the Borrowing Base until such time as such Investor becomes or is restored as an
Included Investor.

“Borrowing Base Certificate” means the certification and spreadsheet setting
forth the calculation of the Available Commitment in the form of Exhibit A.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day of the year except: a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Applicable Law
to close; and (b) if such day relates to any interest rate settings as to a Loan
bearing interest at the LIBOR Rate, any day that is a Business Day described in
clause (a) above and that is also a day for trading by and between banks in
Dollar deposits in the London interbank market.

“Bylaws” means the bylaws of the Initial Borrower, as amended or restated from
to time to time as permitted hereunder.

“Capital Call” means a call upon any or all of the Investors for payment of all
or any portion of the Capital Commitments pursuant to and in accordance with, as
applicable, the Constituent Documents of the Borrowers and the Subscription
Agreements of the Investors. “Capital Calls” means, where the context may
require, all Capital Calls, collectively.

“Capital Commitment” means the accepted capital commitment of the Investors to
the applicable Borrower in the amount set forth in the applicable Constituent
Document or the applicable Subscription Agreement. “Capital Commitments” means,
where the context may require, all Capital Commitments of the Investors,
collectively.

“Capital Contribution” means the amount of cash actually contributed by an
Investor to the applicable Borrower with respect to its Capital Commitment as of
the time such determination is made, less amounts refunded to such Investor in
accordance with such Borrower’s Constituent Documents. “Capital Contributions”
means, where the context may require, all Capital Contributions, collectively.

“Capital Lease” means any lease of any property by any Person or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a consolidated balance sheet of such Person
and its Subsidiaries.

“Capital Return Certification” means the delivery of an updated Borrowing Base
Certificate which includes, in the spreadsheet calculating the Available
Commitment, an additional column depicting the Returned Capital distributed to
each Investor, along with a certification by a



--------------------------------------------------------------------------------

Responsible Officer of the Borrowers in the form of Exhibit Q that such amounts
have been returned to the Investors and are recallable as Capital Contributions
pursuant to a Capital Call under the Constituent Documents.

“Capital Return Notice” means the written notice delivered to an Investor by or
on behalf of any Borrower for the purpose of making a return of capital pursuant
to the applicable Borrower’s Constituent Documents, which notice shall be in the
form of Exhibit R. “Capital Return Notices” means, where the context may
require, all Capital Return Notices, collectively.

“Cash Control Event” shall occur if, on any date of determination, (a) an Event
of Default has occurred and is continuing; (b) a Potential Default that would
give rise to an Event of Default pursuant to Section 10.1(a), (b) (solely with
respect to Section 7.20), (i), (n), (o) or (t) has occurred and is continuing;
or (c) a mandatory prepayment has been triggered pursuant to Section 3.5(b),
irrespective of whether such prepayment has become due and payable under the
grace periods afforded in Section 3.5(b).

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event that shall exist if AllianceBernstein L.P.
fails to control, directly or indirectly, the Investment Manager.

“Closing Date” means the date hereof.

“Collateral” means all of the collateral security for the Obligations pledged or
granted pursuant to the Collateral Documents.

“Collateral Account” means a Borrower Collateral Account. “Collateral Accounts”
means, where the context requires, all Collateral Accounts, collectively.

“Collateral Account Pledges” means the Borrower Collateral Account Pledge.

“Collateral Documents” has the meaning provided in Section 5.1.

“Commitment” means, for each Lender, the amount set forth on Schedule II on its
respective Assignment and Assumption or Lender Joinder Agreement, as the same
may be reduced from time to time by the Borrowers pursuant to Section 3.6 or by
further assignment by such Lender pursuant to Section 12.11(b).



--------------------------------------------------------------------------------

“Compliance Certificate” has the meaning provided in Section 8.1(b).

“Concentration Limit” means the limits on the aggregate amount of an Uncalled
Capital Commitment set forth below, calculated for each Investor classification
as a percentage of the aggregate Uncalled Capital Commitments of all Included
Investors:

 

Investor Classification

   Concentration Limit  

Single Rated Investor that is an Included Investor

     15.0 % 

Single Eligible HNW Investor

     3.0 % 

provided, that, for purposes of calculating the above Concentration Limits for
any Investor, each Investor and its investing affiliates shall be treated as a
single Investor.

“Confidential Information” means, at any time, all documents, data, reports,
interpretations, forecasts and records containing or otherwise reflecting
information and concerning the Borrowers, any Investor, any Investor Sponsor,
any Responsible Party, any Credit Provider, AllianceBernstein L.P., Bernstein
Global Wealth Management, the Investment Manager or AXA or any of their
Affiliates (each a “Protected Party”), together with analyses, compilations,
studies or other documents, which contain or otherwise reflect such information
made available by or on behalf of the Borrowers or any Protected Party pursuant
to this Credit Agreement, any other Loan Document, any Constituent Document or a
Subscription Agreement, orally or in writing to the Administrative Agent or any
Lender (each a “Receiving Party”) or their respective attorneys, certified
public accountants or agents (each a “Representative”), but shall not include
any data or information that: (a) was or became generally available to the
public at or prior to the time such information is provided to a Receiving Party
or Representative; or (b) was or became available to a Receiving Party or its
Representatives on a non-confidential basis from a source not known by the
Receiving Party or its Representatives to be bound by a confidentiality
restriction or obligation arising under law or by contract at or prior to such
time.

“Constituent Documents” means: (a) for a Borrower, the Management Agreement, the
Bylaws, the Charter, and the Subscription Agreements, including any Side
Letters; and (b) for any other entity, its constituent or organizational
documents and any governmental or other filings related thereto, including:
(i) in the case of any limited partnership, exempted limited partnership, joint
venture, trust or other form of business entity, the limited partnership
agreement, exempted limited partnership agreement, joint venture agreement,
articles of association or other applicable agreement of formation and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation with the secretary of state or other department in the state
or jurisdiction of its formation; (ii) in the case of any limited liability
company, the memorandum and articles of association, the articles of formation,
limited liability company agreement and/or operating agreement for such Person;
and (iii) in the case of a corporation or an exempted company, the certificate,
memorandum or articles of incorporation or association and the bylaws for such
Person, in each such case as it may be restated, modified, amended or
supplemented from time to time.

“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to a Rollover of a LIBOR Rate Loan from one Interest Period to the next
Interest Period.



--------------------------------------------------------------------------------

“Control Agreements” means collectively each Borrower Control Agreement.

“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 414(b) of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code for
purposes of provisions relating to Section 412 of the Internal Revenue Code), in
each case of which the applicable Borrower is a member.

“Conversion Date” means any LIBOR Conversion Date, or Reference Rate Conversion
Date, as applicable.

“Conversion Notice” has the meaning provided in Section 2.3(f).

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.3(f) or Section 4 of one Type of Loan into another Type of Loan.

“Credit Agreement” means this Revolving Credit Agreement, of which this
Section 1.1 forms a part, as amended, restated, supplemented or otherwise
modified from time to time.

“Credit Facility” means the credit facility provided to the Borrowers by the
Lenders under the terms and conditions of this Credit Agreement and the other
Loan Documents.

“Credit Link Documents” means such financial information and documents as may be
requested by the Administrative Agent in its sole discretion, to reflect and
connect the relevant or appropriate credit link or credit support of a Sponsor,
Credit Provider or Responsible Party, as applicable, to the obligations of the
applicable Investor to make Capital Contributions, which may include a written
guaranty or such other acceptable instrument determined by the Administrative
Agent in its sole discretion as to whether the applicable Investor satisfies the
Applicable Requirement based on the Rating or other credit standard of its
Sponsor, Credit Provider or Responsible Party, as applicable.

“Credit Provider” means a Person providing Credit Link Documents, in form and
substance acceptable to the Administrative Agent in its sole discretion, of the
obligations of an Investor to make Capital Contributions.

“Daily LIBOR” means, with respect to any day, the rate of interest per annum
determined by the Administrative Agent based on the rate for Dollar deposits in
minimum amounts of at least $5,000,000 for a period equal to one month
(commencing on the date of determination of such interest rate) which appears on
the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest whole 1/100 of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “Daily LIBOR” shall be determined by the
Administrative Agent from another recognized source or interbank quotation and,
upon request of Borrowers, the Administrative Agent shall provide the Borrowers
with notice of such source or quotation. If the calculation of Daily LIBOR
results in a Daily LIBOR rate of less than zero (0), Daily LIBOR shall be deemed
to be zero (0) for all purposes of this Credit Agreement.



--------------------------------------------------------------------------------

“Debt Limitations” means the limitations set forth in Section 9.11.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default Rate” means on any day the lesser of: (a) the Reference Rate in effect
on such day plus two percent (2%) and (b) the Maximum Rate.

“Defaulting Lender” means, subject to Section 12.12(b) and Section 4.8, any
Lender that (a) has failed to (i) fund all or any portion of the Loans required
to be funded by it hereunder within two (2) Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified any Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d), and of the effective date of such status, above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 12.12(b) and Section 4.8(b)) upon
delivery of written notice of such determination to the Borrowers and each other
Lender.

“Distribution” has the meaning provided in Section 9.17.



--------------------------------------------------------------------------------

“Dollars” and the sign “$” mean the lawful currency of the United States of
America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.11(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.11(b)(iii)).

“Eligible HNW Investor” means an HNW Investor that (i) satisfies the criteria
for a non-Rated Included Investor, and, if a natural person, is not deceased,
and if a family office or family trust, the primary benefactor of which is not
deceased and (ii) is a “qualified purchaser” within the meaning of
Section 3(c)(7) of the Investment Company Act of 1940, as amended.

“Eligible Institution” means any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured by the Federal Deposit Insurance
Corporation to the fullest extent permitted by Applicable Law and which is
subject to supervision and examination by federal or state banking authorities;
provided that such institution also must have a short-term unsecured debt rating
of at least P-1 from Moody’s and at least A-1 from S&P. If such depository
institution publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.

“Endowment Fund Investor” means an Investor that is a wholly owned, tax exempt,
public charity subsidiary of a Sponsor, the assets of which Investor are not
wholly disbursable for the Sponsor’s purposes on a current basis under the
specific terms of all applicable gift instruments, formed for the sole purpose
of accepting charitable donations on behalf of such Sponsor and investing the
proceeds thereof.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged material violation of or liability
under any Environmental Law or relating to any permit issued, or any approval
given, under any such Environmental Law, including, without limitation, any and
all claims by Governmental Authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages, contribution, indemnification
cost recovery, compensation or injunctive relief resulting from Hazardous
Materials or arising from alleged injury or threat of injury to human health or
the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.



--------------------------------------------------------------------------------

“Environmental Liability” means any claim, demand, liability (including strict
liability) obligation, accusation or cause of action, or any order, violation,
loss, damage (including, without limitation, to any Person, property or natural
resources and including consequential damages), injury, judgment, penalty or
fine, cost of enforcement, cost of remedial action, cleanup, restoration or any
other cost or expense whatsoever (including reasonable fees, costs and expenses
of attorneys, consultants, contractors, experts and laboratories) and
disbursements in connection with any Environmental Claims, violation or alleged
violation of any Environmental Law, the imposition of any Environmental Lien or
the failure to comply in all material respects with any Environmental
Requirement.

“Environmental Lien” means a Lien in favor of any Governmental Authority:
(a) under any Environmental Law; or (b) for any liability or damages arising
from, or costs incurred by, any Governmental Authority in response to the
Release or threatened Release of any Hazardous Material.

“Environmental Requirement” means any Environmental Law, agreement, or
restriction, as the same now exists or may be changed, amended, or come into
effect in the future, which pertains to health, safety, or the environment,
including, but not limited to ground, air, water, or noise pollution, or
underground or aboveground tanks.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to the fiduciary
responsibility provisions of Title I of ERISA; (b) any “plan” defined in and
subject to Section 4975 of the Internal Revenue Code; or (c) any entity or
account whose assets include or are deemed to include the Plan Assets of one or
more such employee benefit plans or plans pursuant to the Plan Asset Regulations
or any other relevant legal authority.

“Event of Default” has the meaning provided in Section 10.1.

“Excluded Investor” means any Investor that is not an Included Investor,
including any Investor that is subject to an Exclusion Event that has not been
cured in accordance with the provisions hereof. Any Investor that is subject to
an Exclusion Event may, in the sole discretion of the Administration Agent, be
re-included as an Included Investor when the circumstances giving rise to the
applicable Exclusion Event have been cured.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest



--------------------------------------------------------------------------------

in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 4.8(b)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 4.1, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Exclusion Event” means, with respect to any Included Investor (or, if
applicable, the Sponsor, Responsible Party, or Credit Provider of such Included
Investor) any of the following events shall occur (whatever the reason for such
event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

(a) (a) such Investor shall: (i) apply for or consent to the appointment of a
receiver, trustee, custodian, intervenor, liquidator or other similar official
of itself or of all or a substantial part of its assets; (ii) file a voluntary
petition as debtor in bankruptcy or admit in writing that it is unable to pay
its debts as they become due; (iii) make a general assignment for the benefit of
creditors; (iv) file a petition or answer seeking reorganization or an
arrangement with creditors or take advantage of any Debtor Relief Laws; (v) file
an answer admitting the material allegations of, or consent to, or default in
answering, a petition filed against it in any bankruptcy, reorganization, or
insolvency proceeding; or (vi) take personal, partnership, limited liability
company, corporate or trust action, as applicable, for the purpose of effecting
any of the foregoing;

(b) (b) an involuntary case or other proceeding shall be commenced against it,
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, or an
order, order for relief, judgment, or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition seeking
such Investor’s reorganization or appointing a receiver, custodian, trustee,
intervenor, or liquidator of such Person or of all or substantially all of its
assets and such case or other proceeding shall continue unstayed and in effect
for a period of sixty (60) days, or an order for relief shall be entered in
respect of such Person in a proceeding under the United States Bankruptcy Code;

(c) (c) a Responsible Officer of the applicable Borrower obtains knowledge that
any final judgment or decree which in the aggregate exceeds seven and one-half
percent (7.5%) of the net worth of such Investor (measured as of the date of its
initial designation as an Included Investor) shall be rendered against such
Person, and (i) any such judgment or decree shall not be discharged, paid,
bonded or vacated within thirty (30) days or (ii) enforcement proceedings shall
be commenced by any creditor on any such judgment or decree and shall not be
stayed;

(d) (d) such Investor shall (i) disaffirm, repudiate, challenge, or declare
unenforceable its obligation to make contributions pursuant to its Capital
Commitment or a Capital Call or such obligation shall be or become
unenforceable, (ii) otherwise disaffirm



--------------------------------------------------------------------------------

any material provision of its Subscription Agreement, the Constituent Documents
of any Borrower or any Credit Link Document that would reasonably be expected to
affect its obligation to make Capital Contributions, or (iii) give any written
notice that it will not fund future contributions pursuant to a Capital Call or
comply with the provisions of its Subscription Agreement, the Constituent
Documents of any Borrower or any Credit Link Document relating to the funding of
future Capital Contributions;

(e) (e) such Investor shall fail to make a contribution of capital when
initially due pursuant to a Capital Call, without regard to any applicable
notice or cure period under the applicable Constituent Documents, and such
delinquency is not cured within five (5) Business Days following issuance by a
Borrower of notice to such Investor that such amount remains unpaid (which
notice shall be issued no later than two (2) Business Days of the date such
amount was initially due along with prompt notification to the Administrative
Agent that such notice has been issued);

(f) (f) such Investor shall be declared a “Defaulting Investor” under the
Constituent Documents of any Borrower;

(g) (g) any representation, warranty, certification or statement made by such
Investor under its Subscription Agreement (or related Side Letter), the
applicable Constituent Document, or Credit Link Document or in any certificate,
financial statement or other document delivered pursuant to this Credit
Agreement executed by such Person shall prove to be untrue, inaccurate or
misleading in any respect that would reasonably be expected to affect the
obligation of the Investor to contribute capital;

(h) (h) a Responsible Officer of the applicable Borrower obtains knowledge that
any Investor encumbers its interest in any Borrower;

(i) (i) a default shall occur in the performance by it of any of the covenants
or agreements contained in its Subscription Agreement (or related Side Letter),
the applicable Constituent Document or Credit Link Document (except as otherwise
specifically addressed in this definition) and such default is not cured within
five (5) Business Days and such default would reasonably be expected to affect
the obligation of the Investor to contribute capital;

(j) (j) in the case of each Investor that is an Included Investor described in
clause (a)(i) of the first sentence of the definition of “Included Investor”, a
Responsible Officer of the applicable Borrower or the Administrative Agent has
knowledge that such Investor has failed to maintain the Applicable Requirement
for such Investor required in the definition of “Applicable Requirement” in
Section 1.1;

(k) (k) the occurrence of any circumstance or event which, in the sole
discretion of the Administrative Agent, is reasonably expected to have a
material and adverse impact on the ability of such Investor to fulfill its
obligations under its Subscription Agreement, the Constituent Documents of any
Borrower or any Credit Link Document to contribute capital upon the earlier of
(i) the knowledge of a Responsible Officer of the applicable Borrower or
(ii) notice from the Administrative Agent of such circumstance or event;



--------------------------------------------------------------------------------

(l) (l) to the knowledge of the applicable Borrower, in the case of an Investor
that is an Included Investor described in clause (a)(ii) of the first sentence
of the definition of “Included Investor,” it shall fail to maintain a net worth
(determined in accordance with GAAP), measured as of the end of the time period
covered in such Person’s most recent financial report, of at least seventy-five
percent (75%) of the net worth of such Investor, measured as of the date of its
initial designation as an Included Investor;

(m) (m) such Investor shall deliver notice of withdrawal or shall withdraw,
retire or resign from the Initial Borrower, or have its shares of capital stock
repurchased by the Initial Borrower;

(n) (n) such Investor shall Transfer its interests in the Initial Borrower in
violation of this Credit Agreement and be released from its obligation under the
Constituent Documents to make Capital Contributions; provided that, if such
Investor shall Transfer less than all of its membership interests in the Initial
Borrower, only the Transferred portion shall be excluded from the Borrowing
Base; provided further, that to the extent (i) any or all of an Investor’s
membership interest is Transferred to an Included Investor or (ii) the
Administrative Agent consents to the transferee as an Included Investor, the
Unfunded Capital Commitment associated with such Transferred membership interest
shall not be excluded from the Borrowing Base;

(o) (o) any Borrower suspends, cancels, reduces, excuses, terminates or abates
the Capital Commitment or any amounts due with respect to a Capital Call for
such Included Investor; provided, however, that to the extent such suspension,
cancellation, reduction, excuse, termination or abatement relates solely to a
portion of such Investor’s Uncalled Capital Commitment, only such suspended,
cancelled, reduced, excused, terminated or abated portion shall be excluded from
the Borrowing Base;

(p) (p) the Uncalled Capital Commitment of such Investor ceases to be Collateral
subject to a first priority perfected Lien (subject to Permitted Liens) in favor
of the Administrative Agent;

(q) (q) in connection with any Borrowing, any Borrower has knowledge that such
Investor has requested to be excused from funding a Capital Call with respect to
the Investment being acquired or otherwise funded with the proceeds of the
related Borrowing; provided that only the portion of such Investor’s Uncalled
Capital Commitment which would otherwise be contributed to fund such Investment
or repay the related Borrowing shall be excluded from the Borrowing Base;

(r) (r) such Investor becomes a Sanctioned Person, or, to any Borrower’s or
Administrative Agent’s knowledge, such Investor’s funds to be used in connection
with funding Capital Calls are derived from illegal or suspicious activities;

(s) (s) if such Investor is an Endowment Fund Investor, a breach or written
repudiation by its Sponsor of its keepwell agreement with such Investor;



--------------------------------------------------------------------------------

(t) (t) if such Investor is an ERISA Investor, any failure by its Sponsor to pay
any contractual or statutory obligations or make any other payment required by
ERISA or the Internal Revenue Code with respect to such ERISA Investor; or

(u) (u) in the case of an Included Investor or such Investor’s Credit Provider
(not including any HNW Investor), as applicable, which does not have publicly
available financial information, the Administrative Agent is unable (after
giving the Borrowers ten (10) Business Days’ notice thereof) to obtain annual
updated financial information for such Investor or such Investor’s Credit
Provider, as applicable, within one-hundred twenty (120) days following the end
of the applicable fiscal year of such Investor.

“Extension Request” means a written request by the Borrowers substantially in
the form of Exhibit P to extend the initial or extended Stated Maturity Date for
an additional period of no greater than 364 days.

“Facility Increase” has the meaning provided in Section 2.15(a).

“Facility Increase Fee” means the fee payable with respect to any Facility
Increase in accordance with Section 2.15, as set forth in the Fee Letter.

“Facility Increase Request” means the notice in the form of Exhibit P pursuant
to which the Borrowers request an increase of the Commitments in accordance with
Section 2.15.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements entered into in connection with the
implementation of such Sections.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day that is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal funds brokers of recognized standing selected by the Administrative
Agent and, upon request of Borrowers, with notice of such quotations to the
Borrowers.

“Fee Letter” means that certain Fee Letter or Fee Letters, dated the date
hereof, among the Borrowers, the Administrative Agent and certain Lenders, as
each may be amended, supplemented or otherwise modified from time to time.

“Filings” means UCC financing statements, UCC financing statement amendments and
UCC financing statement terminations and the substantial equivalent as
reasonably determined to be necessary by the Administrative Agent in any other
jurisdiction in which any Borrower may be formed.



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes.

“Funding Ratio” means: (a) for a Governmental Plan Investor or other plan not
covered by clause (b) below, the total net fair market value of the assets of
the plan over the actuarial present value of the plan’s total benefit
liabilities, as reported in such plan’s most recent audited financial
statements; and (b) for a Pension Plan Investor that is subject to Form 5500 –
series reporting requirements, the funding target attainment percentage reported
on Schedule SB to the Form 5500 or the funded percentage for monitoring the
plan’s status reported on Schedule MB to the Form 5500, as applicable, as
reported on the most recently filed Form 5500 by such ERISA Investor with the
United States Department of Labor.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

“Guaranty Obligations” means, with respect to the Borrowers and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.



--------------------------------------------------------------------------------

“Hazardous Material” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) that are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) that are
deemed to constitute a nuisance or a trespass that pose a health or safety
hazard to Persons or neighboring properties, (f) that consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) that contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“HNW Investor” means each Investor that is (a) a domestic or international
individual investor (including a natural person, family office, family trust (or
other form of estate planning vehicle acceptable to a Borrower as an Investor
and disclosed to the Administrative Agent)), (b) an entity owned or controlled
or established by a domestic or international individual investor (including a
natural person and individual retirement account of such a natural person,
family office or family trust (or other form of estate planning vehicle
acceptable to a Borrower as an Investor and disclosed to the Administrative
Agent)) or (c) an aggregating entity comprised of multiple entities of the type
described in the foregoing clauses (a) and (b).

“HSBC” has the meaning provided in the first paragraph hereto.



--------------------------------------------------------------------------------

“Included Investor” means an Investor (a) that either (i) meets the Applicable
Requirement (or whose Credit Provider, Sponsor or Responsible Party, as
applicable, meets the Applicable Requirement) and at the request of one or more
Borrowers has been approved in writing as an Included Investor by the
Administrative Agent, in its reasonable discretion, or (ii) does not meet the
Applicable Requirement but at the request of one or more Borrowers has been
approved in writing as an Included Investor by the Administrative Agent, in its
reasonable discretion, and (b) in respect of which there has been delivered to
the Administrative Agent:

(i) (i) a true and correct copy of the Subscription Agreement executed and
delivered by such Investor in the form of Exhibit T, which shall be acceptable
to the Administrative Agent and a copy of the acceptance letter accepting such
Subscription Agreement;

(ii) (ii) any Constituent Documents of the applicable Borrower executed and
delivered by such Investor;

(iii) (iii) a true and correct copy of each Side Letter executed by such
Investor, which shall be acceptable to the Administrative Agent in its sole
discretion;

(iv) (iv) if applicable, the Credit Link Documents of such Investor’s Sponsor,
Credit Provider or Responsible Party, as applicable, executed and delivered by
such Person;

(v) (v) if such Investor’s Subscription Agreement or any Constituent Document of
the applicable Borrower executed by such Investor was signed by any Borrower or
any Affiliate of any Borrower, as an attorney-in-fact on behalf of such
Investor, if reasonably requested by the Administrative Agent, the
Administrative Agent shall have received evidence of such signatory’s authority
documentation reasonably satisfactory to the Administrative Agent;

(vi) (vi) if requested by the Administrative Agent in its sole discretion, if
such Investor is organized under the laws of any jurisdiction other than the
United States of America or any state thereof, a written submission to the
jurisdiction of a United States Federal District Court and a United States state
court, and any appellate court from any thereof, with respect to any litigation
arising out of or in connection with its Subscription Agreement or any
Constituent Document of the applicable Borrower (such submission to be in form
and substance satisfactory to the Administrative Agent in its sole discretion,
who may in its sole discretion require an opinion of counsel that such
submission is enforceable); and

(vii) (vii) if requested by the Administrative Agent in its sole discretion, if
such Investor is a Governmental Authority or an instrumentality of or majority
owned by a Governmental Authority or otherwise entitled to any sovereign or
other immunity in respect of itself, its property or any such litigation in any
jurisdiction, court or venue, a written waiver (in form and substance
satisfactory to the Administrative Agent in its sole discretion) of any such
claim of immunity arising out of or in connection with its Subscription
Agreement or any Constituent Document of the applicable Borrower and an



--------------------------------------------------------------------------------

opinion of counsel that such waiver is enforceable or that such Investor and its
property is not entitled to any such immunity;

provided that (1) any Investor in respect of which an Exclusion Event has
occurred shall thereupon no longer be an Included Investor until such time as
all Exclusion Events in respect of such Investor shall have been cured and such
Investor shall have been restored as an Included Investor in the sole discretion
of the Administrative Agent; and (2) each restoration under clause (1) of this
proviso shall be subject to the satisfaction of such initial or ongoing
conditions as may reasonably be specified by the Administrative Agent. The
Included Investors as of the Closing Date are those specified as being Included
Investors on Exhibit A, as in effect on the Closing Date, and Included Investors
approved by the Administrative Agent or Lenders, as applicable, subsequent to
the Closing Date shall be evidenced by an updated Exhibit A provided by the
Administrative Agent to the Borrowers.

“Increase Effective Date” has the meaning provided in Section 2.15(b).

“Incremental Available Amount” means, the portion of the Borrowing Base that is
attributable to the difference between (a) sixty-five percent (65%) of the
aggregate Unfunded Capital Commitments of the Included Investors that are
Eligible HNW Investors, as such amount is first reduced by all applicable
Concentration Limits, and (b) fifty percent (50%) of the aggregate Unfunded
Capital Commitments of the Included Investors that are Eligible HNW Investors,
as such amount is first reduced by all applicable Concentration Limits.

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) (a) all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

(b) (b) all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;

(c) (c) the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

(d) (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) (e) all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title



--------------------------------------------------------------------------------

retention agreements except trade payables arising in the ordinary course of
business), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(f) (f) all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, and banker’s
acceptances issued for the account of any such Person;

(g) (g) all obligations of any such Person to repurchase any securities, which
repurchase obligation is related to the issuance thereof;

(h) (h) all net obligations of such Person under any Hedge Agreements; and

(i) (i) all Guaranty Obligations of any such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitee” has the meaning provided in Section 12.5(b).

“Initial Borrower” has the meaning provided in the first paragraph hereof.

“Interest Option” means LIBOR or the Reference Rate.

“Interest Payment Date” means: (a) with respect to any Reference Rate Loan, any
LIBOR Rate Loan based on Daily LIBOR or any LIBOR Rate Loan in respect of which
the applicable Borrower has selected a one, two or three month Interest Period
(or such other period as consented to by the Administrative Agent, in its sole
discretion) the last day of the applicable Interest Period for all interest
accruing during such Interest Period; (b) the date of any prepayment of any Loan
made hereunder, as to the amount prepaid; and (c) the Maturity Date.

“Interest Period” means (a) with respect to any Reference Rate Loan or Daily
LIBOR Loan, (i) initially the period commencing on (and including) the date of
the initial purchase or funding of such Loan (or the related Reference Rate
Conversion Date pursuant to Section 2.3(f) hereof) and ending on (and including)
the last calendar day of such month and (ii) thereafter, each period commencing
on (and including) the first calendar day of the succeeding calendar month and
ending on (and including) the last calendar day of such month; and (b) with
respect to any LIBOR Loan (other than Daily LIBOR Loans), the period commencing
on (and including) the date of the initial purchase or funding of such Loan (or
the related LIBOR Conversion Date pursuant to Section 2.3(f) hereof) and ending
on (but excluding) the corresponding date one-week, one-month, two-months,
three-months or such other period as consented to by the Administrative Agent,
in its sole



--------------------------------------------------------------------------------

discretion, in each case subject in all cases to confirmation of availability by
the applicable Lenders (i.e., a rate for such Interest Period is available for
quotation under LIBOR), as designated by the applicable Borrower in the
applicable Request for Borrowing; provided that:

(i) (i) any Interest Period with respect to any Loan that would otherwise end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day; provided, however, if interest in respect of such Interest Period
is computed by reference to LIBOR, and such Interest Period would otherwise end
on a day that is not a Business Day, and there is no subsequent Business Day in
the same calendar month as such day, such Interest Period shall end on the next
preceding Business Day;

(ii) (ii) if interest in respect of such Interest Period is computed by
reference to LIBOR, and such Interest Period begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, then such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) (iii) in the case of any Interest Period for any Loans that commences
before the Maturity Date and would otherwise end on a date occurring after the
Maturity Date, such Interest Period shall end on (but exclude) such Maturity
Date and the duration of each Interest Period that commences on or after the
Maturity Date shall be of such duration as shall be selected by the applicable
Lender in its sole discretion.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

“Investment” means “Investment” as that term is defined in the Constituent
Documents of the Borrowers.

“Investment Exclusion Event” means the exclusion or excuse of any Investor from
participating in a particular Investment pursuant to the applicable Constituent
Document or its Side Letter, where the Investor is entitled to such exclusion or
excuse under the applicable Constituent Document or its Side Letter as a matter
of right (i.e., not in the Borrower’s discretion).

“Investment Manager” means AB Private Credit Investors LLC, a Delaware limited
liability company.

“Investor” means any Person that (i) is admitted to the Initial Borrower as a
shareholder or other equity holder in accordance with the Constituent Documents,
and (ii) has a Capital Commitment to such Borrower.

“Investor Information” has the meaning provided in Section 12.17.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“KYC Compliant” means any Person who has satisfied all requests for information
from the Lenders for “know-your-customer” and other anti-terrorism, anti-money
laundering and



--------------------------------------------------------------------------------

similar rules and regulations and related policies and who would not result in
any Lender being non-compliant with any such rules and regulations and related
policies were such Person to enter into a banking relationship with such Lender,
including, but not limited to, any information required to be obtained by any
Lender pursuant to the Beneficial Ownership Regulation.

“Lender” means HSBC, in its capacity as lender, and each other lender that
becomes party to this Credit Agreement in accordance with the terms hereof; and
collectively, the “Lenders”.

“Lender Joinder Agreement” means an agreement substantially in the form of
Exhibit O, pursuant to which a new Lender joins the Credit Facility as
contemplated by Section 12.11(g).

“Lender Party” has the meaning provided in Section 11.1(a).

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an Affiliate of such Lender) described as such in such Lender’s
Administrative Questionnaire delivered to the Administrative Agent, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.

“LIBOR” means,

(a) (a) for any interest rate calculation with respect to any LIBOR Rate Loan,
at the option of the Borrowers, either:

(i) (i) Daily LIBOR (which, for the avoidance of doubt, shall be determined on
each Business Day in accordance with the definition thereof), or

(ii) (ii) the rate of interest per annum determined by the Administrative Agent
based on the rate for Dollar deposits for delivery on the first day of the
applicable Interest Period for a period approximately equal to such applicable
Interest Period as reported on Reuters Screen LIBOR01 Page (or any applicable
successor page) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest whole 1/100 of 1%). If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page),
then “LIBOR” shall be determined by the Administrative Agent from another
recognized source or interbank quotation and, upon request of the Borrowers, the
Administrative Agent shall provide the Borrowers with notice of such source or
quotation; and

(b) (b) for any interest rate calculation with respect to a Reference Rate Loan,
Daily LIBOR.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. If the calculation of LIBOR
results in a LIBOR rate of less than zero (0), LIBOR shall be deemed to be zero
(0) for all purposes of the Loan Documents.2

“LIBOR Conversion Date” has the meaning provided in Section 2.3(f).

 

2 NOTE: This is a one-year facility, and will expire well before the LIBOR
sunset of 2021. Further, the Administrative Agent would need to be the party
that selects an alternative rate.



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means a Loan (other than a Reference Rate Loan) that bears
interest at a rate based on LIBOR.

“LIBOR Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the LIBOR Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to: (a) any category
of liabilities that includes deposits by reference to which Adjusted LIBOR is to
be determined; or (b) any category of extensions of credit or other assets that
include LIBOR Rate Loans or Reference Rate Loans bearing interest based off
LIBOR. LIBOR shall be adjusted automatically on and as of the effective date of
any change in the LIBOR Reserve Requirement. Each determination by the
Administrative Agent of the LIBOR Reserve Requirement shall, in the absence of
manifest error, be conclusive and binding.

“Lien” means any lien, mortgage, security interest, charge, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute, law, contract, or
otherwise.

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each of the Collateral
Documents, each Assignment and Assumption, each Lender Joinder Agreement, all
Credit Link Documents, each Qualified Borrower Guaranty, the Fee Letter and such
other agreements and documents, and any amendments or supplements thereto or
modifications thereof, executed or delivered pursuant to the terms of this
Credit Agreement or any of the other Loan Documents and any additional documents
delivered in connection with any such amendment, supplement or modification.

“Loans” means extensions of credit made to the Borrowers by the Lenders pursuant
to Sections 2.5 or 2.9 hereunder.

“Management Agreement” means that certain Investment Advisory Agreement, dated
as of July 27, 2017, among the Initial Borrower and the Investment Manager.

“Margin Stock” has the meaning assigned thereto in Regulation U.

“Material Adverse Effect” means a material adverse effect on: (a) the
operations, business or financial condition of the Borrowers, and their
Subsidiaries taken as a whole; (b) the ability of any Borrower to perform its
obligations under this Credit Agreement or any of the other Loan Documents;
(c) the validity or enforceability of this Credit Agreement, any of the other
Loan Documents, or the rights and remedies of the Secured Parties hereunder or
thereunder taken as a whole, as applicable; or (d) the obligation or the
liability of any Borrower to fulfill its material obligations under its
Constituent Documents.

“Material Amendment” has the meaning provided in Section 9.6.



--------------------------------------------------------------------------------

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which the Administrative Agent declares the Obligations due and
payable after the occurrence of an Event of Default; (c) forty-five (45) days
prior to the date on which the Borrowers’ ability to call Capital Commitments
for the purpose of repaying the Obligations is terminated and (d) the date upon
which the Borrowers terminate the Commitments pursuant to Section 3.6 or
otherwise.

“Maximum Commitment” means (a) during the period from November 14, 2018 through
the Temporary Increase Maturity Date, $125,000,000, and (b) from and after the
Temporary Increase Maturity Date, $50,000,000, in each case as it may be reduced
by the Borrowers pursuant to Section 3.6 or increased from time to time by the
Borrowers pursuant to Section 2.15.

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by Applicable Law on such day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
the Required Lenders, all Lenders or all affected Lenders in accordance with the
terms of Section 12.1 and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the master promissory notes provided for in Section 3.1, and all
master promissory notes delivered in substitution or exchange therefor, as such
notes may be amended, restated, reissued, extended or modified, and the
Qualified Borrower Promissory Notes; and “Note” means any one of the Notes.

“Obligations” means all present and future indebtedness, obligations, and
liabilities of the Borrowers to the Lenders and other Secured Parties, and all
renewals and extensions thereof (including, without limitation, Loans), or any
part thereof, arising pursuant to this Credit Agreement (including, without
limitation, the indemnity provisions hereof) or represented by the Notes and
each Qualified Borrower Guaranty, and all interest accruing thereon, and
attorneys’ fees incurred in the enforcement or collection thereof, regardless of
whether such indebtedness, obligations, and liabilities are direct, indirect,
fixed, contingent, joint, several, or joint and several; together with all
indebtedness, obligations and liabilities of the Borrowers to the Lenders and
other Secured Parties evidenced or arising pursuant to any of the other Loan
Documents, and all renewals and extensions thereof, or any part thereof.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“OFAC Regulations” means the regulations promulgated by OFAC, as amended from
time to time.

“Operating Company” means an “operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) of the Plan Asset Regulations.



--------------------------------------------------------------------------------

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
that is not a Capital Lease.

“Other Claims” has the meaning provided in Section 5.4.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

“Parallel Fund Borrower” means each Borrower identified as a “Parallel Fund
Borrower” on Schedule I, together with any other Parallel Investment Vehicle
that becomes a Borrower under this Credit Agreement pursuant to Section 6.4.

“Parallel Investment Vehicle” means a parallel and or feeder partnership, real
estate tax investment trust, group trust or other investment vehicle created in
accordance with the Constituent Documents of the Borrowers or otherwise
thereunder.

“Participant” has the meaning provided in Section 12.11(d).

“Participant Register” has the meaning specified in Section 12.11(e).

“Patriot Act” has the meaning provided in Section 12.18.

“Pending Capital Call” means any Capital Call that has been made upon the
Investors and that has not yet been funded by the applicable Investor.

“Pension Plan Investor” means an ERISA Investor that is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA and is subject to
Title IV of ERISA or Section 412 of the Internal Revenue Code.

“Permitted Liens” has the meaning provided in Section 9.3.

“Permitted RIC Distributions” means, with respect to each taxable year, any
Distributions determined by a Borrower in good faith to be required to be made
in order to maintain a Borrower’s tax status under Section 852 of the Internal
Revenue Code or to avoid the payment of any tax imposed under Section 852(b)(1),
Section 852(b)(3) or Section 4982 of the Internal Revenue Code, as certified by
such Borrower to the Administrative Agent in a RIC Distribution Notice delivered
to the Administrative Agent at least ten (10) days prior to the applicable
Distribution.



--------------------------------------------------------------------------------

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, limited liability company, limited
liability partnership, limited partnership, nonprofit corporation, partnership,
sovereign government or agency, instrumentality, or political subdivision
thereof, or any similar entity or organization.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), including any single-employer plan or multiemployer plan
(as such terms are defined in Section 4001(a)(15) and in Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Internal Revenue Code.

“Plan Asset Regulations” means 29 C.F.R. §2510.3-101, et seq, as modified by
Section 3(42) of ERISA.

“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulations.

“Potential Default” means any condition, act or event that, with the giving of
notice or lapse of time or both, would become an Event of Default.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Principal Obligations” means the aggregate outstanding principal amount of the
Loans.

“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction: (a) (i) the numerator of which is the Commitment of such
Lender; and (ii) the denominator of which is the aggregate Commitments of all
Lenders; or (b) in the event the Commitments of all Lenders have been
terminated: (i) the numerator of which is the sum of the Principal Obligations
(or, if no Principal Obligations are outstanding, the Obligations) owed to such
Lender; and (ii) the denominator of which is the aggregate Principal Obligations
(or if no Principal Obligations are outstanding, the Obligations) owed to all of
the Lenders.

“Proceedings” has the meaning provided in Section 7.9.

“Proposed Amendment” has the meaning provided in Section 9.6.

“Qualified Borrower” has the meaning provided in Section 6.3.

“Qualified Borrower Guaranty” and “Qualified Borrower Guaranties” have the
meanings provided in Section 6.3.

“Qualified Borrower Promissory Note” has the meaning provided in Section 6.3.

“Rated Investor” means any Investor that has a Rating (or that has a Credit
Provider, Sponsor or Responsible Party that has a Rating). In the event the
Investor, its Credit Provider,



--------------------------------------------------------------------------------

Sponsor or Responsible Party has more than one Rating, then the lowest of such
Ratings shall be the applicable Rating. For any Investor that is an unrated
subsidiary of a Rated parent, acceptable Credit Link Documents from the Rated
parent entity shall be required in order to apply the Ratings of the parent.

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof), such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating or credit enhancement program (for a governmental entity), or
revenue bond rating (for an educational institution) from S&P or Moody’s.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Reference Rate” means the greatest of: (i) the Prime Rate, (ii) the Federal
Funds Rate plus two hundred basis points (2.00%), and (iii) except during any
period of time during which LIBOR is unavailable pursuant to Section 4.2 or 4.3,
one-month Adjusted LIBOR plus the Applicable Margin. Each change in the
Reference Rate shall become effective without prior notice to any Borrower
automatically as of the opening of business on the day of such change in the
Reference Rate.

“Reference Rate Conversion Date” has the meaning provided in Section 2.3(f).

“Reference Rate Loan” means a Loan made hereunder with respect to which the
interest rate is calculated by reference to the Reference Rate.

“Register” has the meaning provided in Section 12.11(c).

“Regulation D,” “Regulation T,” “Regulation U,” “Regulation W” and “Regulation
X” means Regulation D, T, U, W or X, as the case may be, of the Board of
Governors of the Federal Reserve System, from time to time in effect, and shall
include any successor or other regulation relating to reserve requirements or
margin requirements, as the case may be, applicable to member banks of the
Federal Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the indoor or outdoor environment, or into or out of any real
property Investment, including the movement of any Hazardous Material through or
in indoor or outdoor the air, soil, surface water or groundwater of any real
property Investment.

“Removal Effective Date” has the meaning provided in Section 11.9(a)(ii).

“Request for Borrowing” has the meaning provided in Section 2.3(a).



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, the Lenders holding an aggregate Pro Rata
Share of greater than fifty percent (50%). The Commitments, Principal
Obligations and Obligations of any Defaulting Lender shall be disregarded from
both the numerator and the denominator in determining Required Lenders at any
time.

“Required Payment Time” means, (i) promptly on demand, and in any event within
two (2) Business Days, to the extent such funds are available in the Collateral
Accounts; and (ii) otherwise, to the extent that it is necessary for the
Borrowers to issue a Capital Call to fund such required payment, within fifteen
(15) Business Days after the Administrative Agent’s demand (but, in any event,
the applicable Borrower or Borrowers shall make such payment promptly after the
related Capital Contributions are received).

“Resignation Effective Date” has the meaning provided in Section 11.9(a).

“Responsible Officer” means: (a) in the case of a corporation, its president or
any vice president or any other officer or the equivalent thereof (other than a
secretary or assistant secretary), and, in any case where two Responsible
Officers are acting on behalf of such corporation, the second such Responsible
Officer may be a secretary or assistant secretary or the equivalent thereof;
(b) in the case of a limited partnership or an exempted limited partnership, an
officer of such limited partnership or its general partner or an officer of an
entity that has authority to act on behalf of such general partner, acting on
behalf of the general partner in its capacity as general partner of such limited
partnership; and (c) in the case of a limited liability company, an officer of
such limited liability company or, if there is no officer, a manager, director
or managing member, or the individual acting on behalf of such manager or
managing member, in its capacity as manager or managing member of such limited
liability company, or in each case such other authorized officer or signatory
who has the power to bind such corporation, limited partnership, limited
liability company or any other Person who has provided documentation evidencing
such authority. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.

“Returned Capital” means, for any Investor, at any time, any amounts distributed
to such Investor that are subject to recall as a Capital Contribution pursuant
to the Constituent Documents of the applicable Borrower. Any amount of Returned
Capital distributed to an Investor shall appear on a Capital Return Notice, duly
completed and executed by a Borrower, in the form of Exhibit R.

“RIC” means a Person qualifying for treatment as a “registered investment
company” under the Internal Revenue Code.



--------------------------------------------------------------------------------

“RIC Distribution Notice” means a written notice setting forth the calculation
of any Permitted RIC Distribution with respect to a Borrower and certifying that
such Borrower remains a “regulated investment company” under Subchapter M of the
Internal Revenue Code.

“Rollover” means the renewal of all or any part of any LIBOR Rate Loan upon the
expiration of the Interest Period with respect thereto, pursuant to Section 2.3.

“Rollover Notice” has the meaning provided in Section 2.3(e).

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of the
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctioned Country” means (a) a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time and (b) any country or territory
that is, or whose government is, the subject of any sanctions administered or
enforced by the US Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or the Hong Kong Monetary Authority
(currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or any Person owned or controlled
by such Person, or (b) (i) an agency of the government of a Sanctioned Country,
(ii) an organization controlled by a Sanctioned Country, or (iii) a Person
located, organized or resident in a Sanctioned Country.

“Secured Parties” means the Administrative Agent, the Lenders and each
Indemnitee.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“Security Agreements” means, collectively, each Borrower Security Agreement.

“Side Letter” means any side letter executed by an Investor with any Borrower or
the Investment Manager with respect to such Investor’s rights and/or obligations
under its Subscription Agreement or Constituent Documents of the applicable
Borrower.

“Solvent” means, with respect to any Borrower, as of any date of determination,
that as of such date:

(a) (a) the fair value of the assets of such Borrower and its aggregate Uncalled
Capital Commitments are greater than the total amount of liabilities, including
contingent liabilities, of such Borrower;

(b) (b) the fair value of the assets of such Borrower and its aggregate Uncalled
Capital Commitments are not less than the amount that will be required to pay
the probable liability of such Borrower on its debts as they become absolute and
matured;



--------------------------------------------------------------------------------

(c) (c) such Borrower does not intend to, and does not believe that it will,
incur debts or liabilities beyond its ability to pay as such debts or
liabilities become absolute and matured; and

(d) (d) such Borrower is not engaged in a business or transaction, and is not
about to engage in a business or transaction, for which its assets and its
aggregate Uncalled Capital Commitments, would constitute unreasonably small
capital.

For the purposes of this definition, the amount of contingent liabilities (such
as litigation, guarantees, and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably expected to
become an actual or matured liability and are determined as contingent
liabilities in accordance with applicable federal and state laws governing
determinations of insolvency.

“Sponsor” means, (a) for any ERISA Investor other than an individual retirement
account, a sponsor as that term is understood under ERISA, specifically, the
entity that established the plan and is responsible for the maintenance of the
plan and, in the case of a plan that has a sponsor and participating employers,
the entity that has the ability to amend or terminate the plan, and in the case
of an ERISA Investor that is an individual retirement account or individual
retirement annuity, the owner of such account or annuity for whose benefit the
account or annuity has been established, and (b) for any Endowment Fund
Investor, the state chartered, “not-for-profit” university or college that has
established such fund for its exclusive use and benefit. As used herein, the
term “not-for-profit” means an entity formed not for pecuniary profit or
financial gain and for which no part of its assets, income or profit is
distributable to, or inures to the benefit of, its members, directors or
officers.

“Stated Maturity Date” means November 13, 2019.11, 2020.

“Subscription Agreement” means a Subscription Agreement and any related
supplement thereto executed by an Investor in connection with the subscription
for common stock in any Borrower, as amended, restated, supplemented or
otherwise modified from time to time; “Subscription Agreements” means, where the
context may require, all Subscription Agreements, collectively.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Temporary Increase Maturity Date” means the earlier of (a) February 7, 2019;
and (b) the Stated Maturity Date.

“Transfer” means to assign, convey, exchange, pledge, sell, set-off, transfer or
otherwise dispose. “Transferred” has the correlative meaning.

“Type of Loan” means a Reference Rate Loan or a LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state from time to time, which governs creation or perfection (and the
effect thereof) of security interests in any Collateral.

“Uncalled Capital Commitment” means, with respect to any Investor at any time,
such Investor’s uncalled Capital Commitment, including, for the avoidance of
doubt, its “Remaining Commitment” as defined in the applicable Constituent
Documents of the applicable Borrowers.

“Unfunded Capital Commitment” means, with respect to any Investor at any time,
such Investor’s Uncalled Capital Commitment minus any portion of such Investor’s
Uncalled Capital Commitment that is subject to a Pending Capital Call.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.1(f).

“Withholding Agent” means any Borrower and the Administrative Agent.

1.2. Other Definitional Provisions. With reference to this Credit Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) all terms defined in this Credit Agreement shall have the above-defined
meanings when used in the Notes or any other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined in such other document;

(b) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;

(c) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;



--------------------------------------------------------------------------------

(d) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(e) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

(f) any reference herein to any Person shall be construed to include such
Person’s successors and assigns;

(g) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Credit Agreement in its entirety and not to
any particular provision hereof;

(h) all references herein to Sections, Exhibits and Schedules shall be construed
to refer to Sections of, and Exhibits and Schedules to, this Credit Agreement;

(i) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;

(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form;

(k) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”;

(l) references herein to any Borrower’s knowledge or the knowledge of a
Responsible Officer of any Borrower shall mean the actual knowledge of such
Person (including upon notification by the Administrative Agent) following
reasonable inquiry or investigation under the circumstances; and

(m) section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.

1.3. Accounting Terms. All accounting terms not specifically or completely
defined herein or in any other Loan Document shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with GAAP, applied on a consistent basis, as in effect
from time to time and in a manner consistent with that used in preparing the
audited financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein.

1.4. UCC Terms. Terms defined in the UCC in effect on the Closing Date and not
otherwise defined herein shall, unless the context otherwise indicates, have the
meanings provided by those definitions. Subject to the foregoing, the term “UCC”
refers, as of any date of determination, to the UCC then in effect.



--------------------------------------------------------------------------------

1.5. References to Agreement and Laws. Unless otherwise expressly provided
herein, (a) references to formation documents, governing documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

1.6. Time Conventions. Unless otherwise specified, all references herein to
times of day shall be references to times of day in New York, New York. The due
date for any payment hereunder that would be due on a day that is not a Business
Day shall be extended to the next succeeding Business Day.

Section 2. REVOLVING CREDIT LOANS

2.1. The Commitment.

(a) Committed Amount. Subject to the terms and conditions herein set forth, each
Lender agrees, during the Availability Period to extend to the Borrowers a
revolving line of credit in Dollars.

(b) Limitation on Borrowings and Re-borrowings. Except as provided in
Section 2.1(c) below, no Lender shall be required to advance any Borrowing,
Rollover, or Conversion hereunder if:

(i) after giving effect to such Borrowing, Rollover or Conversion: (A) the
Principal Obligations would exceed the Available Commitment; or (B) the
Principal Obligations owed to any Lender would exceed the Commitment of such
Lender; or

(ii) the conditions precedent for such Borrowing in Section 6.2 have not been
satisfied.

(c) Exceptions to Limitations. Conversions to Reference Rate Loans shall be
permitted in the case of Section 2.1(b)(i) and Section 2.1(b)(ii) above, in each
case, unless the Administrative Agent has otherwise accelerated the Obligations
or exercised other rights that terminate the Commitments under Section 10.2.

2.2. Revolving Credit Commitment. Subject to the terms and conditions herein set
forth, each Lender severally agrees, on any Business Day during the Availability
Period, to make Loans to the Borrowers at any time and from time to time in an
aggregate principal amount up to such Lender’s Commitment at any such time.
Subject to the limitations and conditions set forth in Sections 2.1(b) and 6 and
the other terms and conditions hereof, the Borrowers may borrow, repay without
penalty or premium, and re-borrow hereunder, during the Availability Period.



--------------------------------------------------------------------------------

2.3. Manner of Borrowing.

(a) Request for Borrowing. The applicable Borrower shall give the Administrative
Agent notice by telephone, facsimile or electronic mail of the date of each
requested Borrowing hereunder, which notice if by telephone shall be confirmed
in writing (a “Request for Borrowing”), in the form of Exhibit E, and which
notice shall be irrevocable and effective upon receipt by the Administrative
Agent. Each Request for Borrowing: (i) shall be furnished to the Administrative
Agent no later than 11:00 a.m. (x) at least one (1) Business Day prior to the
requested date of Borrowing in the case of a Reference Rate Loan and, (y) at
least three (3) Business Days prior to the requested date of Borrowing in the
case of a LIBOR Rate Loan; and (ii) must specify: (A) the amount of such
Borrowing; (B) the Interest Option; (C) the Interest Period therefor, if
applicable; and (D) the date of such Borrowing, which shall be a Business Day.
Any Request for Borrowing received by the Administrative Agent after 11:00 a.m.
shall be deemed to have been given by the Borrowers on the next succeeding
Business Day. Each Request for Borrowing submitted by a Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
6.1 and 6.2 and, to the extent applicable, Section 6.3 and/or 6.4, have been
satisfied on and as of the date of the applicable Borrowing. No Request for
Borrowing shall be valid hereunder for any purpose unless it shall have been
accompanied or preceded by the information and other documents required to be
delivered in accordance with this Section.

(b) Further Information. Each Request for Borrowing shall be accompanied or
preceded by: (i) a duly executed Borrowing Base Certificate dated the date of
such Request for Borrowing; and (ii) such documents as are required to satisfy
any applicable conditions precedent as provided in Section 6.2.

(c) Request for Borrowing Irrevocable. Each Request for Borrowing completed and
signed by a Borrower in accordance with Section 2.3(a) shall be irrevocable and
binding on the Borrowers, and in the case of any Borrowing that the related
Request for Borrowing specifies is to be comprised of a LIBOR Rate Loan, the
Borrowers shall indemnify each Lender against any cost, loss or expense incurred
by such Lender, either directly or indirectly, as a result of any failure by the
Borrowers to fulfill on or before the date specified in such Request for
Borrowing the applicable conditions set forth in Section 6.2, either directly or
indirectly including any cost, loss or expense incurred by the Administrative
Agent or such Lender by reason of the liquidation or reemployment of funds
acquired by such Lender in order to fund such requested Borrowing except to the
extent such cost, loss or expense is due to the gross negligence or willful
misconduct of such Person. A certificate of such Lender setting forth the amount
of any such cost, loss or expense, and the basis for the determination thereof
and the calculation thereof, shall be delivered to the Borrowers and shall, in
the absence of a manifest error, be conclusive and binding.

(d) Lender Funding Shall be Proportional. Each Lender shall make each requested
Loan in accordance with its Pro Rata Share thereof.

(e) Rollovers. No later than 11:00 a.m. at least three (3) Business Days prior
to the termination of each Interest Period related to a LIBOR Rate Loan, the
Borrowers shall give the Administrative Agent written notice at the Agency
Services Address (which notice may be via fax or electronic mail) in the form of
Exhibit G (the “Rollover Notice”) whether it desires to renew such LIBOR Rate
Loan. The Rollover Notice shall also specify the length of the Interest Period



--------------------------------------------------------------------------------

selected by the Borrowers with respect to such Rollover. Each Rollover Notice
shall be irrevocable and effective upon notification thereof to the
Administrative Agent. If the Borrowers fail to timely give the Administrative
Agent the Rollover Notice with respect to any LIBOR Rate Loan, the Borrowers
shall be deemed to have elected the Reference Rate as the Interest Option with
respect to such Loan.

(f) Conversions. The Borrowers shall have the right, with respect to: (i) any
Reference Rate Loan, on any Business Day (a “LIBOR Conversion Date”), to convert
such Reference Rate Loan to a LIBOR Rate Loan; and (ii) any LIBOR Rate Loan on
any Business Day (a “Reference Rate Conversion Date”) to convert such LIBOR Rate
Loan to a Reference Rate Loan, provided that the Borrowers shall, on such LIBOR
Conversion Date or Reference Rate Conversion Date, make the payments required by
Section 4.5, if any, in either case, by giving the Administrative Agent written
notice at the Agency Services Address in the form of Exhibit G (a “Conversion
Notice”) of such selection no later than 11:00 a.m. at least either (x) three
(3) Business Days prior to such LIBOR Conversion Date or (y) one (1) Business
Day prior to such Reference Rate Conversion Date, as applicable. Each Conversion
Notice shall be irrevocable and effective upon notification thereof to the
Administrative Agent. A request of the Borrowers for a Conversion of a Reference
Rate Loan to a LIBOR Rate Loan is subject to the condition that no Event of
Default or Potential Default exists at the time of such request or after giving
effect to such Conversion.

(g) Tranches. Notwithstanding anything to the contrary contained herein, no more
than ten (10) LIBOR Rate Loans may be outstanding hereunder at any one time
during the Availability Period.

(h) Administrative Agent Notification of the Lenders. The Administrative Agent
shall promptly notify each Lender of the receipt of a Request for Borrowing, a
Conversion Notice or a Rollover Notice, the amount of the Borrowing and the
amount of such Lender’s Pro Rata Share of the applicable Loans, the date the
Borrowing is to be made, the Interest Option selected, the Interest Period
selected, if applicable, and the applicable rate of interest.

2.4. Minimum Loan Amounts. Each LIBOR Rate Loan shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000 and each
Reference Rate Loan shall be in an aggregate amount that is an integral multiple
of $100,000 and not less than $500,000 for each Lender; provided that a Loan may
be in an aggregate amount that is equal to the entire unused balance of the
Available Commitment.

2.5. Funding.

(a) Funding of Borrowings. Subject to the fulfillment of all applicable
conditions set forth herein, each Lender shall make the proceeds of its Pro Rata
Share of each Borrowing available to the Administrative Agent no later than
11:00 a.m. on the date specified in the Request for Borrowing as the borrowing
date, in immediately available funds, and, upon fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall deposit such
proceeds in immediately available funds in the applicable Borrower’s account
maintained with the Administrative Agent not later than 1:00 p.m. on the
borrowing date or, if requested by the Borrowers in the Request for Borrowing,
shall wire-transfer such funds as requested on or before



--------------------------------------------------------------------------------

such time. If a Lender fails to make its Pro Rata Share of any requested
Borrowing available to the Administrative Agent on the applicable borrowing
date, then the Administrative Agent may recover the applicable amount on demand
from such Lender, together with interest at the Federal Funds Rate for the
period commencing on the date the amount was made available to the Borrowers by
the Administrative Agent and ending on (but excluding) the date the
Administrative Agent recovers the amount from such Lender; provided that the
Administrative Agent shall have no obligation to advance any portion of a
requested Borrowing that a Lender fails to make available to the Administrative
Agent.

(b) Obligations of Lender Several. The liabilities and obligations of each
Lender hereunder shall be several and not joint, and neither the Administrative
Agent nor any Lender shall be responsible for the performance by any other
Lender of its obligations hereunder. The failure of any Lender to advance the
proceeds of its Pro Rata Share of any Borrowing required to be advanced
hereunder shall not relieve any other Lender of its obligation to advance the
proceeds of its Pro Rata Share of any Borrowing required to be advanced
hereunder. Each Lender hereunder shall be liable to the Borrowers only for the
amount of its respective Commitment.

2.6. Interest.

(a) Interest Rate. Each Loan funded by the Lenders shall accrue interest at a
rate per annum equal to: (i) with respect to LIBOR Rate Loans, Adjusted LIBOR
for the applicable Interest Period; and (ii) with respect to Reference Rate
Loans, the Reference Rate in effect from day to day. At any time, each Loan
shall have only one Interest Period and one Interest Option. Notwithstanding
anything to the contrary contained herein, in no event shall the interest rate
hereunder exceed the Maximum Rate.

(b) Change in Rate; Past Due Amounts; Calculations of Interest. Each change in
the rate of interest for any Borrowing consisting of Reference Rate Loans shall
become effective, without prior notice to the Borrowers, automatically as of the
opening of business of the Administrative Agent on the date of said change.
Interest on the unpaid principal balance of (i) each LIBOR Rate Loan and
Reference Rate Loan bearing interest based off LIBOR shall be calculated on the
basis of the actual days elapsed in a year consisting of 360 days and (ii) each
Reference Rate Loan (other than when the Reference Rate is calculated based off
LIBOR) shall be calculated on the basis of the actual days elapsed in a year
consisting of 365 or 366 days, as the case may be.

(c) Default Rate. If an Event of Default has occurred and is continuing, then
(in lieu of the interest rate provided in Section 2.6(a) above) all Obligations
shall bear interest, after as well as before judgment, at the Default Rate.

2.7. Determination of Rate. The Administrative Agent shall determine each
interest rate applicable to the LIBOR Rate Loans and Reference Rate Loans
hereunder. The Administrative Agent shall, upon request, give notice to the
Borrowers and to the Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive and binding in the absence of manifest
error.

2.8. [Reserved].



--------------------------------------------------------------------------------

2.9. Qualified Borrowers. In consideration of the Lenders’ agreement to advance
funds to a Qualified Borrower that has joined the Credit Facility in accordance
with Section 6.3 and to accept the Qualified Borrower Guaranties in support
thereof, the Borrowers hereby authorize, empower, and direct the Administrative
Agent, for the benefit of the Secured Parties, within the limits of the
Available Commitment, to disburse directly to the Lenders, with notice to the
Borrowers, in immediately available funds, an amount equal to the amount due and
owing under any Qualified Borrower Promissory Note or any Qualified Borrower
Guaranty, together with all interest, costs and expenses and fees due to the
Lenders pursuant thereto, as a Borrowing hereunder, in the event the
Administrative Agent shall have not received payment of such Obligations when
due. The Administrative Agent shall notify the Borrowers of any disbursement
made to the Lenders pursuant to the terms hereof; provided that the failure to
give such notice shall not affect the validity of the disbursement, and the
Administrative Agent shall provide the Lenders with notice thereof. Any such
disbursement made by the Administrative Agent to the Lenders shall be deemed to
be a Reference Rate Loan pursuant to Section 2.3 in the amount so paid, and the
Borrowers shall be deemed to have given to the Administrative Agent in
accordance with the terms and conditions of Section 2.3, a Request for Borrowing
with respect thereto; and such disbursements shall be made without regard to the
minimum and multiple amounts specified in Section 2.4. The Administrative Agent
may conclusively rely on the Lenders as to the amount of any such Obligations
due to the Lenders, absent manifest error.

2.10. Use of Proceeds and Borrower Guaranties.

(a) The proceeds of the Loans shall be used solely for purposes expressly
permitted under the Constituent Documents of each Borrower. Neither the Lenders
nor the Administrative Agent shall have any liability, obligation, or
responsibility whatsoever with respect to the Borrowers’ use of the proceeds of
the Loans, or execution and delivery of the Borrower Guaranties, and neither the
Lenders nor the Administrative Agent shall be obligated to determine whether or
not the Borrowers’ use of the proceeds of the Loans are for purposes permitted
under the Constituent Documents of any Borrower. Nothing, including, without
limitation, any Borrowing, any Rollover or acceptance of any Qualified Borrower
Guaranty or other document or instrument, shall be construed as a representation
or warranty, express or implied, to any party by the Lenders or the
Administrative Agent as to whether any investment by the Borrowers is permitted
by the terms of the Constituent Documents of any Borrower.

(b) In each Request for Borrowing, the applicable Borrower shall identify the
use of proceeds for the related Loan, and if such Borrower intends to use such
proceeds to acquire an asset from, extend a loan to, or purchase an equity
interest in, any Person, then such Borrower in the related Request for Borrowing
shall also provide the Administrative Agent with the full legal name of the
Person selling such asset or issuing such equity interest or the Person to whom
such loan is extended. Each Borrower agrees to respond promptly to any
reasonable requests for information related to its use of Loan proceeds to the
extent required by any Lender in connection with such Lender’s determination of
its compliance with Section 23A of the Federal Reserve Act (12 U.S.C. § 371c)
and the Federal Reserve Board’s Regulation W (12 C.F.R. Part 223). No Borrower
shall use the proceeds of any Borrowing hereunder to purchase securities from
HSBC or any Affiliate thereof.



--------------------------------------------------------------------------------

2.11. Fees. The Borrowers shall pay to the Administrative Agent fees in
consideration of the arrangement and administration of the Commitments, which
fees shall be payable in amounts and on the dates agreed to between the
Borrowers and the Administrative Agent in the Fee Letter. The Borrowers shall
pay to the Administrative Agent such other fees as are payable in the amount and
on the date agreed to between the Borrowers and the Administrative Agent in the
Fee Letter.

2.12. Unused Commitment Fee. In addition to the payments provided for in
Section 3, The Borrowers shall pay or cause to be paid the unused commitment
fees to the Administrative Agent, for the benefit of the Lenders, in amounts and
on the dates set forth in the Fee Letter.

2.13. [Reserved].

2.14. [Reserved].

2.15. Increase in the Maximum Commitment.

(a) Request for Increase. Provided there exists no Event of Default or Potential
Default, and subject to compliance with the terms of this Section 2.15, with the
written consent of the Administrative Agent, such consent to be given in its
sole and absolute discretion, the Borrowers may increase the Maximum Commitment
to an agreed upon amount. Such increase may be done in one or more requested
increases each in a minimum amount of $10,000,000 and in $5,000,000 increments
thereof, or such lesser amount to be determined by the Administrative Agent
(each such increase, shall be referred to herein as a “Facility Increase”);
provided that no more than two increases to the Maximum Commitment may be
requested in any calendar year.

(b) Effective Date. The Administrative Agent shall determine the effective date
of any Facility Increase (the “Increase Effective Date”), which (unless
otherwise agreed in writing by the Administrative Agent) shall be no less than
ten (10) Business Days after receipt of a Facility Increase Request and shall
notify the Borrowers and the Lenders of the Increase Effective Date.

(c) Conditions to Effectiveness of Increase. The following are conditions
precedent to such increase:

(i) The Borrowers shall deliver to Administrative Agent a Facility Increase
Request and resolutions adopted by the Borrowers approving or consenting to such
increase, certified by a Responsible Officer of the Borrowers that such
resolutions are true and correct copies thereof and are in full force and
effect;

(ii) On or prior to the Increase Effective Date, the Borrowers shall have paid
to the Administrative Agent the Facility Increase Fee;

(iii) If applicable, the Borrowers shall execute replacement Notes payable to
the Administrative Agent reflecting the Facility Increase; and



--------------------------------------------------------------------------------

(iv) On the Increase Effective Date, (x) an existing Lender or Lenders shall
increase its Commitment to support any Facility Increase, in its sole
discretion, and/or (y) an additional Lender or Lenders shall have joined the
Credit Facility in accordance with Section 12.11(g) and, after giving effect
thereto, the aggregate Commitments of such increasing and additional Lenders
shall be at least equal to the amount of such Facility Increase.

For the avoidance of doubt, any Facility Increase shall be on the same terms as
contained herein with respect to the Credit Facility. No Lender shall be
required to commit, nor shall any Lender have any preemptive right, to provide
any portion of any Facility Increase.

(d) Reallocation Following Facility Increase. On any Increase Effective Date
with respect to any Facility Increase (whether pursuant to a new Lender joining
the Credit Facility or an existing Lender increasing its Commitment), the
Administrative Agent shall reallocate the outstanding Loans hereunder (including
any Loans made by any new or increasing Lender pursuant to this Section 2.15)
such that, after giving effect thereto, the ratio of each Lender’s (including
each new or increasing Lender’s) share of outstanding Loans to its share of
Commitments is the same as that of each other Lender. For the avoidance of
doubt, such reallocation may require the reallocation of Loans from an existing
Lender to a new or increasing Lender. In connection with any such reallocation
of the outstanding Loans, the (i) Administrative Agent shall give advance notice
sufficient to comply with the applicable timing period in Section 2.3 to each
Lender that is required to fund any amount or receive any partial repayment in
connection therewith and (ii) applicable Lender or Lenders shall fund such
amounts up to their respective shares of the Loans being reallocated and the
Administrative Agent shall remit to any applicable Lenders its applicable
portion of such funded amount if necessary to give effect to the reallocation of
such Loans. In connection with such repayment made with respect to such
reallocation (to the extent such repayment is required), the Borrowers shall pay
(i) all interest due on the amount repaid to the date of repayment on the
immediately following Interest Payment Date and (ii) any amounts due pursuant to
Section 4.5 as a result of such reallocation occurring on any date other than an
Interest Payment Date.

Section 3. PAYMENT OF OBLIGATIONS

3.1. Revolving Credit Notes. Lenders may request that the Loans be evidenced by
a promissory note. In such event, each Borrower shall execute and deliver a Note
or Notes in the form of Exhibit B (with blanks appropriately completed in
conformity herewith), in favor of the applicable Lender. Each Borrower agrees,
from time to time, upon the request of the Administrative Agent or any Lender,
to reissue a new Note, in accordance with the terms and in the form heretofore
provided, to the Administrative Agent or such Lender, in renewal of and
substitution for the Note previously issued by such Borrower to the
Administrative Agent or such Lender, and such previously issued Note shall be
returned to such Borrower marked “replaced”.

3.2. Payment of Obligations. The Principal Obligations outstanding on the
Maturity Date, together with all accrued but unpaid interest thereon and any
other outstanding Obligations, shall be due and payable on the Maturity Date.



--------------------------------------------------------------------------------

3.3. Payment of Interest.

(a) Interest. Interest on each Borrowing and any portion thereof shall commence
to accrue in accordance with the terms of this Credit Agreement and the other
Loan Documents as of the date of the disbursement or wire transfer of such
Borrowing by the Administrative Agent, consistent with the provisions of
Section 2.6, notwithstanding whether the Borrowers received the benefit of such
Borrowing as of such date and even if such Borrowing is held in escrow pursuant
to the terms of any escrow arrangement or agreement. When a Borrowing is
disbursed by wire transfer pursuant to instructions received from the Borrowers
in accordance with the related Request for Borrowing, then such Borrowing shall
be considered made at the time of the transmission of the wire, rather than the
time of receipt thereof by the receiving bank. With regard to the repayment of
the Loans, interest shall continue to accrue on any amount repaid until such
time as the repayment has been received in federal or other immediately
available funds by the Administrative Agent in the Administrative Agent’s
account described in Section 3.4, or any other account of the Administrative
Agent that the Administrative Agent designates in writing to the Borrowers.

(b) Interest Payment Dates. Accrued and unpaid interest on the Obligations shall
be due and payable in arrears (i) on each Interest Payment Date and (ii) upon
the occurrence and during the continuance of an Event of Default, at any time
upon demand by the Administrative Agent. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

3.4. Payments on the Obligations.

(a) Borrower Payments. All payments of principal of, and interest on, the
Obligations under this Credit Agreement by any Borrower to or for the account of
the Lenders, or any of them, shall be made without condition or deduction or
counterclaim, set-off, defense or recoupment by the Borrowers for receipt by the
Administrative Agent before 1:00 p.m. in federal or other immediately available
funds to the Administrative Agent at an account designated by the Administrative
Agent in writing to the Borrowers. Funds received after 1:00 p.m. shall be
treated for all purposes as having been received by the Administrative Agent on
the first Business Day next following receipt of such funds. All payments shall
be made in Dollars.

(b) Lender Payments. Except as provided in Section 12.12, each Lender shall be
entitled to receive its Pro Rata Share of each payment received by the
Administrative Agent hereunder for the account of the Lenders on the
Obligations. Each payment received by the Administrative Agent hereunder for the
account of a Lender shall be promptly distributed by the Administrative Agent to
such Lender. The Administrative Agent and each Lender hereby agree that payments
to the Administrative Agent by the Borrowers of principal of, and interest on,
the Obligations by the Borrowers to or for the account of the Lenders in
accordance with the terms of the Credit Agreement, the Notes and the other Loan
Documents shall constitute satisfaction of the Borrowers’ obligations with
respect to any such payments, and the Administrative Agent shall indemnify, and
each Lender shall hold harmless, the Borrowers from any claims asserted by any
Lender in connection with the Administrative Agent’s duty to distribute and
apportion such payments to the Lenders in accordance with this Section 3.4.



--------------------------------------------------------------------------------

(c) Application of Payments. So long as no Event of Default has occurred and is
continuing, all payments made on the Obligations shall be applied as directed by
the Borrowers. At all times when an Event of Default has occurred and is
continuing, all payments made on the Obligations shall be credited, to the
extent of the amount thereof, in the following manner: (i) first, against all
costs, expenses and other fees (including attorneys’ fees) arising under the
terms hereof; (ii) second, against the amount of interest accrued and unpaid on
the Obligations as of the date of such payment; (iii) third, against all
principal due and owing on the Obligations as of the date of such payment; and
(iv) fourth, to all other amounts constituting any portion of the Obligations.

3.5. Prepayments.

(a) Voluntary Prepayments. A Borrower may, upon written notice to the
Administrative Agent, at any time or from time to time voluntarily prepay one or
more Loans in whole or in part without premium or penalty on any Business Day;
provided that: (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of LIBOR Rate Loans and one (1) Business Day prior to any date of
prepayment of Reference Rate Loans; and (ii) any prepayment of Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date (which shall be a Business Day) and amount of
such prepayment. The Administrative Agent shall promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment. If such written notice is given by a Borrower, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 4. Each such
prepayment shall be applied to the Obligations held by each Lender in accordance
with its respective Pro Rata Share.

(b) Mandatory Prepayment; Excess Loans Outstanding.

(i) (i) If on any day the Principal Obligations exceed the Available
commitmentCommitment (including, without limitation, as a result of an Exclusion
Event or from any pro forma calculation taking into account a pending Investor
Transfer or permitted withdrawal), then the applicable Borrowers shall pay
without further demand such excess to the Administrative Agent, for the benefit
of the Lenders, in immediately available funds by the Required Payment Time.
Each Borrower hereby agrees that the Administrative Agent may withdraw from the
applicable Borrower’s Collateral Account any Capital Contributions deposited
therein and apply the same to the Principal Obligations owing by such Borrower
upon notice and until such time as the payment obligations owing by such
Borrower pursuant to this Section 3.5(b) have been satisfied in full.

(ii) (ii) To the extent that the Incremental Available Amount is utilized for
any Borrowing hereunder, the applicable Borrowers shall repay, without further
demand, the Principal Obligations of such Borrowing to the Administrative Agent,



--------------------------------------------------------------------------------

for the benefit of the Lenders, in immediately available funds by the date that
is no later than thirty (30) days from the date such Borrowing was incurred.

3.6. Reduction or Early Termination of Commitments. So long as no Request for
Borrowing is outstanding, the Borrowers may terminate the Commitments, or reduce
the Maximum Commitment, by giving prior irrevocable written notice to the
Administrative Agent of such termination or reduction five (5) Business Days
prior to the effective date of such termination or reduction (which date shall
be specified by the Borrowers in such notice and shall be a Business Day):
(i) in the case of complete termination of the Commitments, upon prepayment of
all of the outstanding Obligations, including, without limitation, all interest
accrued thereon, in accordance with the terms of Section 3.3; or (ii) in the
case of a reduction of the Maximum Commitment, upon prepayment of the amount by
which the Principal Obligations exceed the reduced Available Commitment
resulting from such reduction, including, without limitation, payment of all
interest accrued thereon, in accordance with the terms of Section 3.3.
Notwithstanding the foregoing: (x) any reduction of the Maximum Commitment shall
be in an amount equal to $10,000,000 or multiples thereof; and (y) in no event
shall a reduction by the Borrowers reduce the Maximum Commitment to $35,000,000
or less (in each case, except for a termination of all the Commitments).
Promptly after receipt of any notice of reduction or termination, the
Administrative Agent shall notify each Lender of the same. Any reduction of the
Maximum Commitment shall reduce the Commitments of the Lenders according to
their Pro Rata Share.

3.7. Lending Office. Each Lender may: (a) designate its principal office or a
branch, subsidiary or Affiliate of such Lender as its Lending Office (and the
office to whose accounts payments are to be credited) for any Loan and
(b) change its Lending Office from time to time by written notice to the
Administrative Agent and the Borrowers. In such event, the Administrative Agent
shall continue to hold the Note, if any, evidencing the Loans attributable to
such Lender for the benefit and account of such branch, subsidiary or Affiliate.
Each Lender shall be entitled to fund all or any portion of its Commitment in
any manner it deems appropriate, consistent with the provisions of Section 2.5.

Section 4. CHANGE IN CIRCUMSTANCES

4.1. Taxes.

(a) [Reserved].

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then (i) the applicable Withholding Agent
shall be entitled to make such deduction or withholding, (ii) the applicable
Withholding Agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law, and (iii) if
such Tax is an Indemnified Tax, then the sum payable by the applicable Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient



--------------------------------------------------------------------------------

receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
Section 4.1(b) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Tax Indemnification. (i)(i) The Borrowers shall, and each does hereby,
severally, but not jointly, indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.1) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(ii) (ii) Each Lender shall, and does hereby, severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for (x) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of any Borrower to do so), (y) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.11 relating to
the maintenance of a Participant Register and (z) any Excluded Taxes
attributable to such Lender that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Credit Agreement or
any other Loan Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this clause (ii).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by a
Borrower to a Governmental Authority pursuant to Section 4.1, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested in writing by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested in writing by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested in writing by the Borrowers or the Administrative Agent as
will enable the Borrowers or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 4.1(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

 

  (A)

any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender (and from time to time thereafter upon the reasonable written request of
such Borrower or the Administrative Agent), executed originals or copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

  (B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrowers and the Administrative Agent (in such number of copies as shall
be requested in writing by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender (and from time to time thereafter upon the
reasonable written request of the Borrowers or the Administrative Agent),
whichever of the following is applicable:

 

  (i)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals or copies of either IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax



--------------------------------------------------------------------------------

  treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

  (ii)

executed originals or copies of IRS Form W-8ECI;

 

  (iii)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit S-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrowers within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals or copies
of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

  (iv)

to the extent a Foreign Lender is not the beneficial owner, executed originals
or copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E a U.S. Tax Compliance Certificate substantially in the form of
Exhibit S-2 or Exhibit S-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
S-4 on behalf of each such direct and indirect partner;

 

  (C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrowers and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender (and from time to time thereafter upon the reasonable
request of the Borrowers or the Administrative Agent), executed originals or
copies of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit



--------------------------------------------------------------------------------

  the Borrowers or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

  (D)

Each Lender shall deliver to the Borrowers and the Administrative Agent at the
time or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrowers or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 4.1(f)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Credit Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.1 (including by
the payment of additional amounts pursuant to this Section 4.1), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 4.1(g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 4.1(g), in no event shall the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 4.1(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 4.1(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Borrower Obligations Not Joint. Each Borrower’s obligations under this
Section 4.1 shall be several, and not joint, and each Borrower shall be liable
only for its own obligations hereunder.



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 4.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

4.2. Illegality. If any Lender reasonably determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans,
or materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or to determine or charge interest rates based upon
LIBOR, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make or continue Loans or
the Obligations or to convert Loans accruing interest calculated by reference to
the Reference Rate to be Loans calculated by LIBOR or to convert Loans accruing
interest calculated by reference to LIBOR to be Loans calculated by reference to
clause (iii) of the definition of Reference Rate (where the Reference Rate is
also calculated based off LIBOR in accordance with the definition thereof),
shall be suspended until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist (which such Lender agrees to do promptly upon becoming aware that such
circumstances no longer exist). Upon receipt of such notice that a Lender cannot
make or continue Loans based on the LIBOR Rate: (i) the Borrowers shall, upon
demand from such affected Lender (with a copy to Administrative Agent), prepay
or, if applicable, convert LIBOR Rate Loans to Reference Rate Loans (with an
interest rate that shall, if necessary to avoid such illegality, be determined
by Administrative Agent without reference to the LIBOR Rate component of the
Reference Rate), either on the last day of the Interest Period therefor, if such
affected Lender may lawfully continue to maintain such LIBOR Rate Loans to such
day, or, if such Lender may not lawfully continue to maintain LIBOR Rate Loans,
then immediately; and (ii) if such notice asserts the illegality of such
affected Lender determining or charging interest rates based upon the LIBOR
Rate, the Administrative Agent shall during the period of such suspension
compute the Reference Rate applicable to such affected Lender without reference
to the LIBOR Rate component thereof until Administrative Agent is advised in
writing by such affected Lender that it is no longer illegal for such affected
Lender to determine or charge interest rates based upon the LIBOR Rate. Upon any
prepayment of any such Loans, the Borrowers shall also pay accrued interest on
the amount so prepaid. Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice or suspension and
will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

4.3. Inability to Determine Rates. If the Administrative Agent determines, for
any proposed Interest Period, that: (a) deposits in Dollars are not being
offered to banks in the applicable offshore market for the applicable amount and
Interest Period of any LIBOR Rate Loan; (b) adequate and reasonable means do not
exist for determining LIBOR; or (c) LIBOR does not adequately or fairly reflect
the cost to the Lenders of funding or maintaining any LIBOR Rate Loan, then:
(i) the Administrative Agent shall forthwith notify the Lenders and the
Borrowers; and (ii) while such circumstances exist, none of the Lenders shall
allocate any Loans made during such period, or reallocate any Loans allocated to
any then-existing Interest Period ending during such period, to an Interest
Period with respect to which interest is calculated by reference to LIBOR. If,
with respect to any outstanding Interest Period, a Lender notifies the
Administrative Agent that it is unable to obtain matching deposits in the London
interbank market to fund its



--------------------------------------------------------------------------------

purchase or maintenance of such Loans or that LIBOR applicable to such Loans
will not adequately reflect the cost to the Person of funding or maintaining
such Loans for such Interest Period, then: (A) the Administrative Agent shall
forthwith so notify the Borrowers and the Lenders; and (B) upon such notice and
thereafter while such circumstances exist, the applicable Lender shall not make
any LIBOR Rate Loans during such period or reallocate any Loans allocated to any
Interest Period ending during such period, to an Interest Period with respect to
which interest is calculated by reference to LIBOR; provided that, (x) if the
forgoing notice relates to Loans that are outstanding as LIBOR Rate Loans, such
Loans shall be Converted to Reference Rate Loans only on the last day of the
then-current Interest Period, and (y) upon receipt of such notice, the Borrowers
may revoke any outstanding Requests for Borrowing. Each Lender shall promptly
notify the Borrowers when the circumstances described in this Section 4.3 cease
to exist and any Loan converted to a Reference Rate Loan or not converted to a
LIBOR Rate Loan shall be converted on the last day of the then-current Interest
Period to a LIBOR Rate Loan with an Interest Period of the same duration as the
Interest Period that was in effect immediately prior to the conversion of such
LIBOR Rate Loan to a Reference Rate Loan (or the duration selected in the event
of any Loan that was not converted from a Reference Rate Loan to a LIBOR Rate
Loan).

4.4. Increased Cost and Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in
Adjusted LIBOR);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Credit Agreement or Loans made
by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or other Recipient, the Borrowers
shall promptly pay to any such Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered in accordance with
Section 4.4(c).

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company,



--------------------------------------------------------------------------------

if any, relating to capital adequacy or liquidity requirements, has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Credit Agreement, the Commitment of such Lender or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon written request of such
Lender, the Borrowers shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered in accordance with Section 4.4(c).

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender as specified in
Section 4.4(a) or Section 4.4(b) of this Section shall be delivered to the
Borrowers in the event that any such amounts are requested thereunder and shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such certificate by the Required Payment Time.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

4.5. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall pay the
Administrative Agent for the account of such Lender, such amount or amounts as
shall compensate such Lender for, and hold such Lender harmless from, any loss,
cost or expense incurred by such Lender in obtaining, liquidating or employing
deposits or other funds from third parties as a result of (a) any failure or
refusal of the Borrowers (for any reasons whatsoever other than a default by the
Administrative Agent or any Lender) to accept a Loan after the Borrowers shall
have requested such Loan under the Credit Agreement, (b) any prepayment or other
payment of a LIBOR Rate Loan on a day other than the last day of the Interest
Period applicable to such Loan, (c) any other prepayment of a Loan that is
otherwise not made in compliance with the provisions of the Credit Agreement, or
(d) the failure of the Borrowers to make a prepayment of a Loan after giving
notice under the Credit Agreement, that such prepayment will be made. Any such
payments shall be made by the Required Payment Time.

4.6. Requests for Compensation. If requested by one or more Borrowers in
connection with any demand for payment pursuant to Section 4.2, Section 4.3,
Section 4.4, or Section 4.5, a Lender shall provide to the Borrowers, with a
copy to the Administrative Agent, a certificate setting forth in reasonable
detail the basis for such demand, the amount required to be paid by the
Borrowers to such Lender and the computations made by such Lender to determine
such amount, such certificate to be conclusive and binding in the absence of
manifest error. Any such amount



--------------------------------------------------------------------------------

payable by the Borrowers shall not be duplicative of any amounts (a) previously
paid under this Section 4, or (b) included in the calculation of LIBOR.

4.7. Survival. Without prejudice to the survival of any other agreement of the
Borrowers hereunder, all of the Borrowers’ rights and obligations under this
Section 4 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Credit Agreement or any provision hereof. Each Lender shall notify the
Borrowers of any event occurring after the termination of this Credit Agreement
entitling such Lender to compensation under this Section 4 as promptly as
practicable.

4.8. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.4, or requires any Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.1, then such Lender shall, at the request of the
Borrowers, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.4 or Section 4.1, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.4, or if any Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 4.8(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then one or more
Borrowers may, at their sole expense and effort, so long as no Event of Default
or Potential Default has occurred and is continuing, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.11), all of its interests, rights
(other than its existing rights to payments pursuant to Section 4.4 or
Section 4.1) and obligations under this Credit Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) one or more Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.11;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under this Section 4) from the assignee (to the extent of



--------------------------------------------------------------------------------

such outstanding principal) or the Borrowers (in the case of accrued interest,
fees and all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.4 or payments required to be made pursuant to Section 4.1, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 5. SECURITY

5.1. Liens and Security Interest.

(a) Capital Commitments and Capital Calls. To secure performance by the
Borrowers of the payment and the performance of the Obligations, the Borrowers,
each to the extent of their respective interests therein, shall grant to the
Administrative Agent, for the benefit of each of the Secured Parties, a first
priority, exclusive, perfected security interest and Lien (subject to Permitted
Liens) in and on the Collateral pursuant to the Security Agreements, the related
financing statements and the other related documents.

(b) Reliance. The Borrowers agree that the Administrative Agent and each Lender
has entered into this Credit Agreement, extended credit hereunder and at the
time of each Loan shall make such Loan in reasonable reliance on the obligations
of the Investors to fund their respective Capital Commitments as shown in their
Subscription Agreements and accepted by the applicable Borrower and delivered in
connection herewith and accordingly, it is the intent of the parties that such
Capital Commitments may be enforced by the Administrative Agent, on behalf of
the Lenders and other Secured Parties, pursuant to the terms of the Loan
Documents, directly against the Investors without further action by the
applicable Borrower during the continuance of an Event of Default, and
notwithstanding any compromise of any such Capital Commitment by the applicable
Borrower, after the Closing Date as provided in 6 Del. C. §17-502(b)(1).
Notwithstanding the foregoing, but subject to Section 10.2, in the event that
Administrative Agent seeks to enforce the Capital Commitments of one or more
Investors it shall require such Investor to fund its Capital Contribution to the
Collateral Account.

The security agreements, financing statements, assignments, collateral
assignments and any other documents and instruments from time to time executed
and delivered pursuant to this Credit Agreement to grant, perfect and continue a
security interest in the Collateral, including without limitation the Security
Agreements, the Collateral Account Pledges and the Control



--------------------------------------------------------------------------------

Agreements, and any documents or instruments amending or supplementing the same,
shall be collectively referred to herein as the “Collateral Documents.”

5.2. The Collateral Accounts; Capital Calls.

(a) The Collateral Accounts. In order to secure further the payment and the
performance of the Obligations and to effect and facilitate the right of the
Secured Parties, each Borrower shall require that each of its Investors wire
transfer to such Borrower’s Collateral Account all monies or sums paid or to be
paid by the Investors pursuant to Capital Calls. In addition, each of the
Borrowers shall promptly deposit into its respective Collateral Account any
payments and monies that any Borrower receives directly from Investors as
Capital Contributions.

(b) Use of the Collateral Accounts. The Borrowers may withdraw funds from the
Collateral Accounts only in compliance with Section 9.18. During the continuance
of a Cash Control Event, the Administrative Agent is authorized to take
exclusive control of the Collateral Accounts in accordance with the terms of the
applicable Control Agreement. If the applicable Account Bank with respect to any
Collateral Account ceases to be HSBC or an Eligible Institution, each Borrower
shall have thirty (30) days following notice from the Administrative Agent to
move its Collateral Account to a replacement Account Bank that is HSBC or an
Eligible Institution. If an Account Bank terminates a Control Agreement, the
applicable Borrower shall open a new collateral account that is subject to a new
Control Agreement, in form and substance satisfactory to the Administrative
Agent, with a replacement Account Bank within thirty (30) days of such
termination.

(c) No Duty. Notwithstanding anything to the contrary herein contained, it is
expressly understood and agreed that neither the Administrative Agent nor any
other Secured Party undertakes any duties, responsibilities, or liabilities with
respect to the Capital Calls issued by the Borrowers. None of them shall be
required to refer to the Constituent Documents of any Borrower, or a
Subscription Agreement or any Side Letter, or take any other action with respect
to any other matter that might arise in connection with the Constituent
Documents of any Borrower, a Subscription Agreement, a Side Letter or any
Capital Call. None of them shall have any duty to determine or inquire into any
happening or occurrence or any performance or failure of performance of any
Borrower or any of the Investors. None of them shall have any duty to inquire
into the use, purpose, or reasons for the making of any Capital Call by any
Borrower or the Investment or use of the proceeds thereof.

(d) Capital Calls and Disbursements from Collateral Accounts. The Borrowers
shall issue Capital Calls at such times as are necessary in order to ensure the
timely payment of the Obligations hereunder. Each Borrower hereby irrevocably
authorizes and directs the Secured Parties, acting through the Administrative
Agent, to charge from time to time the Collateral Accounts for amounts not paid
when due (after the passage of any applicable grace period) to the Secured
Parties or any of them hereunder and under the other Loan Documents; provided
that promptly after any disbursement of funds from any such account to the
Secured Parties, as contemplated in this Section 5.2(d), the Administrative
Agent shall deliver a written notice of such disbursement to the Borrowers.



--------------------------------------------------------------------------------

(e) No Representations. Neither the Administrative Agent nor any Secured Party
shall be deemed to make at any time any representation or warranty as to the
validity of any Capital Call nor shall the Administrative Agent or the Secured
Parties be accountable for any Borrower Party’s use of the proceeds of any
Capital Contribution.

5.3. Agreement to Deliver Additional Collateral Documents. The Borrowers shall
deliver such security agreements, financing statements, assignments, and other
collateral documents (all of which shall be deemed part of the Collateral
Documents), in form and substance satisfactory to the Administrative Agent, as
the Administrative Agent acting on behalf of the Secured Parties may request
from time to time for the purpose of granting to, or maintaining or perfecting
in favor of the Secured Parties, first priority security interests in the
Collateral (subject to Permitted Liens), together with other assurances of the
enforceability and first priority of the Secured Parties’ Liens and assurances
of due recording and documentation of the Collateral Documents or copies
thereof, as the Administrative Agent may reasonably require to avoid material
impairment of the first priority Liens and security interests granted or
purported to be granted in accordance with this Section 5.

5.4. Subordination. During the continuance of a Cash Control Event, no Borrower
shall make any payments or advances of any kind, directly or indirectly, on any
debts and liabilities to any other Borrower, any Investor or the Investment
Manager whether now existing or hereafter arising and whether direct, indirect,
several, joint and several, or otherwise, and howsoever evidenced or created
(collectively, the “Other Claims”); provided that “Other Claims” does not
include, and for the avoidance of doubt nothing in this Section 5.4 shall
prohibit the Borrowers from paying, (i) any Distributions made by the Borrowers
in accordance with the final sentence of Section 9.17 and (ii) any management
fees payable pursuant to the final sentence of this Section 5.4. All Other
Claims, together with all Liens on assets securing the payment of all or any
portion of the Other Claims shall at all times during the continuance of a Cash
Control Event be subordinated to and inferior in right and in payment to the
Obligations and all Liens on assets securing all or any portion of the
Obligations, and each Borrower agrees to take such actions as are reasonably
necessary to provide for such subordination between it and any other Borrower,
inter se, including but not limited to including provisions for such
subordination in the documents evidencing the Other Claims. The Investment
Manager acknowledges and agrees that at any time an Event of Default or a
Potential Default pursuant to Section 10.1(a) or (i) has occurred and is
continuing and there are Obligations outstanding, the payment of any and all
management or other fees due and owing to it from any Borrower shall be
subordinated to and inferior in right and payment to the Obligations in all
respects; provided that, such management fees may be paid from a source other
than the Collateral Account and the proceeds of Capital Contributions.

Section 6. CONDITIONS PRECEDENT TO LENDING.

6.1. Obligations of the Lenders. The obligation of the Lenders to advance the
initial Borrowing hereunder shall not become effective until the date on which
(i) the Administrative Agent shall have received each of the following documents
and (ii) each of the other conditions listed below is satisfied or waived by the
Administrative Agent (and to the extent specified below, each Lender) (each in
form and substance satisfactory to the Administrative Agent, which satisfaction
of such conditions must occur within one (1) Business Day of the date hereof):



--------------------------------------------------------------------------------

(a) Credit Agreement. This Credit Agreement, duly executed and delivered by the
Initial Borrower;

(b) Note. A Note duly executed and delivered by each Borrower (if required) in
accordance with Section 3.1;

(c) Security Agreements. Each Borrower Security Agreement, each duly executed
and delivered by the parties thereto in favor of the Administrative Agent for
the benefit of the Secured Parties;

(d) Collateral Account Pledges. Each Borrower Collateral Account Pledge, each
duly executed and delivered by the parties thereto in favor of the
Administrative Agent for the benefit of the Secured Parties;

(e) Control Agreements. Each Borrower Control Agreement, each duly executed and
delivered by the parties thereto;

(f) Filings.

(i) Satisfactory reports of searches of Filings (or the equivalent in any
applicable foreign jurisdiction, as applicable) in the jurisdiction of formation
of each Borrower, or where a filing has been or would need to be made in order
to perfect the Administrative Agent’s first priority security interest on behalf
of the Secured Parties in the Collateral (subject to Permitted Liens), copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist, or, if necessary, copies of proper financing statements, if any,
filed on or before the date hereof necessary to terminate all security interests
and other rights of any Person in any Collateral previously granted; and

(ii) Filings (or the equivalent in any applicable foreign jurisdiction, as
applicable) satisfactory to the Administrative Agent with respect to the
Collateral together with written evidence satisfactory to the Administrative
Agent that the same have been filed, submitted for filing in the appropriate
public filing office(s) in the Administrative Agent’s sole discretion, to
perfect the Secured Parties’ first priority security interest in the Collateral
(subject to Permitted Liens);

(g) Responsible Officer Certificates. A certificate from a Responsible Officer
of the Initial Borrower, in the form of Exhibit M;

(h) The Borrowers’ Constituent Documents. True and complete copies of the
Constituent Documents of the Borrowers, together with certificates of existence
and good standing (or other similar instruments) of the Borrowers, in each case
certified by a Responsible Officer of the Borrowers to be correct and complete
copies thereof and in effect on the date hereof;

(i) [Reserved];

(j) [Reserved];



--------------------------------------------------------------------------------

(k) Management Agreement. A copy of the Management Agreement, duly executed by
the parties thereto;

(l) Authority Documents. Certified resolutions of the Initial Borrower,
authorizing the entry into the transactions contemplated herein and in the other
Loan Documents, in each case certified by a Responsible Officer of such Person
as correct and complete copies thereof and in effect on the date hereof;

(m) Incumbency Certificate. From the Initial Borrower, a signed certificate of a
Responsible Officer, who shall certify the names of the Persons authorized, on
the date hereof, to sign each of the Loan Documents and the other documents or
certificates to be delivered pursuant to the Loan Documents on behalf of the
Initial Borrower, together with the true signatures of each such Person; the
Administrative Agent may conclusively rely on such certificate until it shall
receive a further certificate canceling or amending the prior certificate and
submitting the authority and signatures of the Persons named in such further
certificate;

(n) Opinions. A favorable written opinion of Dechert LLP, counsel to the Initial
Borrower, in form and substance satisfactory to the Administrative Agent and its
counsel, dated as of the Closing Date;

(o) Investor Documents. With respect to Investors: (i) a copy of each Investor’s
duly executed Subscription Agreement, Side Letter (if applicable) and Credit
Link Document, if applicable; and (ii) if such Investor is an Endowment Fund
Investor, a copy of any keepwell agreement in place between such Investor and
its Sponsor;

(p) Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable on or prior to the date hereof, including pursuant to the Fee Letter,
and, to the extent invoiced, reimbursement or payment of all reasonable expenses
required to be reimbursed or paid by the Borrowers hereunder, including the fees
and disbursements invoiced through the date hereof of the Administrative Agent’s
special counsel, Cadwalader, Wickersham & Taft LLP, which may be deducted from
the proceeds of such initial Borrowing;

(q) ERISA Status. With respect to each Borrower, either (i) a favorable written
opinion of counsel to such Borrower, addressed to the Secured Parties,
reasonably acceptable to the Administrative Agent and its counsel, regarding the
status of such Borrower as an Operating Company (or a copy of such opinion
addressed to the Investors, reasonably acceptable to the Administrative Agent
and its counsel, together with a reliance letter with respect thereto, addressed
to the Secured Parties); or (ii) a certificate, addressed to the Secured
Parties, signed by a Responsible Officer of such Borrower that the underlying
assets of such Borrower do not constitute Plan Assets because less than twenty
five percent (25%) of the total value of each class of equity interests in such
Borrower is held by “benefit plan investors” within the meaning of Section 3(42)
of ERISA;

(r) Collateral Accounts. Evidence that the Collateral Accounts have been
established;



--------------------------------------------------------------------------------

(s) “Know Your Customer” Information and Documents. Such information and
documentation as is requested by the Lenders so that each of the Borrowers has
become KYC Compliant;

(t) Beneficial Ownership Certification. The Administrative Agent shall have
received, sufficiently in advance of (but in any event not less than three
(3) Business Days prior to) the Closing Date a Beneficial Ownership
Certification in relation to each Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation;

(u) (t) Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate; and

(v) (u) Additional Information. Such other information and documents as may
reasonably be required by the Administrative Agent and its counsel.

In addition, the Administrative Agent shall have completed to its satisfaction
its due diligence review of the Borrowers and each of their respective
management, controlling owners, systems and operations.

6.2. Conditions to all Loans. The obligation of the Lenders to advance each
Borrowing (including without limitation the initial Borrowing) hereunder is
subject to satisfaction of the conditions precedent that:

(a) Representations and Warranties. The representations and warranties of the
Borrowers set forth herein and in the other Loan Documents are true and correct,
in all material respects, on and as of the date of the advance of such
Borrowing, with the same force and effect as if made on and as of such date;

(b) No Default. No event shall have occurred and be continuing, or would result
from the Borrowing, which constitutes an Event of Default or a Potential
Default;

(c) Request for Borrowing. The Administrative Agent shall have received a
Request for Borrowing, together with a Borrowing Base Certificate;

(d) Beneficial Ownership Certification. At least three (3) Business Days prior
to any Borrowing, unless to the knowledge of a Responsible Officer of the
related Borrower there has been no material change to the Beneficial Ownership
Certification previously provided by the Borrower, such Borrower that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation shall
have delivered to Administrative Agent an updated Beneficial Ownership
Certification;

(e) (d) No Investor Excuses. Other than as disclosed to the Administrative Agent
in writing, no Responsible Officer of the applicable Borrower has knowledge or
reason to believe any Investor would be entitled to exercise any withdrawal,
excuse or exemption right under the applicable Constituent Documents, its
Subscription Agreement or any Side Letter with respect to any Investment being
acquired in whole or in part with any proceeds of the related Loan (provided,
that if a Borrower has disclosed a potential excuse or exemption right to the
Administrative Agent in writing, the excused, withdrawn or exempted portion of
the applicable



--------------------------------------------------------------------------------

Investor’s Unfunded Capital Commitment shall be excluded from the calculation of
the Borrowing Base, but the Borrowers shall not be prohibited from such credit
extension upon satisfaction of the other conditions therefor);

(f) (e) [Reserved];

(g) (f) Available Commitment. After giving effect to the proposed Borrowing, the
Principal Obligations shall not exceed the Available Commitment; and

(h) (g) Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable by any Borrower on or prior to the date of such Borrowing and, to the
extent invoiced, reimbursement or payment of all expenses required to be
reimbursed or paid by any Borrower hereunder, including the fees and
disbursements invoiced through the date of such Borrowing of the Administrative
Agent’s special counsel, Cadwalader, Wickersham & Taft LLP, which may be
deducted from the proceeds of such Borrowing.

6.3. Addition of Qualified Borrowers. The obligation of the Lenders to advance a
Borrowing to a proposed Qualified Borrower hereunder is subject to the
conditions that the Borrowers shall have given the Administrative Agent at least
fifteen (15) Business Days prior written notice and each of the following:

(a) Approval of Qualified Borrower. In order for an entity to be approved as a
Qualified Borrower (i) the Borrowers must obtain the written consent of each
Lender, not to be unreasonably withheld; (ii) such entity shall be one in which
a Borrower owns a direct or indirect ownership interest, or through which a
Borrower may acquire an Investment, the indebtedness of which entity can be
guaranteed by such Borrower under their Constituent Documents (a “Qualified
Borrower”); and (iii) the provisions of this Section 6.3 shall be satisfied;

(b) Guaranty of Qualified Borrower Obligations. The applicable Borrower shall
provide to the Administrative Agent and each of the Lenders an unconditional
guaranty of payment in the form of Exhibit K (the “Qualified Borrower Guaranty”,
and such guaranties, collectively, the “Borrower Guaranties”), which shall be
enforceable against the Borrower for the payment of a Qualified Borrower’s debt
or obligation to the Lenders;

(c) Qualified Borrower Promissory Note. Such Qualified Borrower shall execute
and deliver a promissory note, in the form of Exhibit I (a “Qualified Borrower
Promissory Note”), payable to the Administrative Agent, for the benefit of the
Secured Parties;

(d) Authorizations of Qualified Borrower. The Administrative Agent shall have
received from the Qualified Borrower appropriate evidence of the authorization
of the Qualified Borrower approving the execution, delivery and performance of
the Qualified Borrower Promissory Note, duly adopted by the Qualified Borrower,
as required by Applicable Law or agreement, and accompanied by a certificate of
an authorized Person of such Qualified Borrower stating that such authorizations
are true and correct, have not been altered or repealed and are in full force
and effect;

(e) Incumbency Certificate. The Administrative Agent shall have received from
the Qualified Borrower a signed certificate of a Responsible Officer of the
Qualified



--------------------------------------------------------------------------------

Borrower that shall certify the names of the Persons authorized to sign the
Qualified Borrower Promissory Note and the other documents or certificates to be
delivered pursuant to the terms hereof by such Qualified Borrower, together with
the true signatures of each such Person. The Administrative Agent may
conclusively rely on such certificate until it shall receive a further
certificate canceling or amending the prior certificate and submitting the
authority and signatures of the Persons named in such further certificate;

(f) Opinion of Counsel to Qualified Borrowers. The Administrative Agent shall
have received a favorable written opinion of counsel for the Qualified Borrower,
in form and substance satisfactory to the Administrative Agent;

(g) Opinion of Counsel to the Borrower. The Administrative Agent shall have
received a favorable written opinion of counsel for the Borrowers with respect
to the Qualified Borrower Guaranty, in form and substance satisfactory to the
Administrative Agent;

(h) “Know Your Customer” Information and Documents. The Lenders shall have
received all items required to make such Qualified Borrower KYC Compliant;

(i) Fees, Costs and Expenses. Payment of all fees and other invoiced amounts due
and payable by any Borrower on or prior to the date of such Qualified Borrower
becomes a Borrower hereunder and, to the extent invoiced, reimbursement or
payment of all expenses required to be reimbursed or paid by any Borrower
hereunder, which may be deducted from the proceeds of any related Borrowing;

(j) Due Diligence Review. The Administrative Agent shall have completed to its
satisfaction its due diligence review of such Qualified Borrower and its
respective management, controlling owners, systems and operations;

(k) ERISA Status. With respect to the initial advance to such Qualified Borrower
only, either (i) a favorable written opinion of counsel to such Qualified
Borrower, addressed to the Secured Parties, reasonably acceptable to the
Administrative Agent and its counsel, regarding the status of such Qualified
Borrower as an Operating Company (or a copy of such opinion addressed to the
Investors, reasonably acceptable to the Administrative Agent and its counsel,
together with a reliance letter with respect thereto, addressed to the Secured
Parties); or (ii) a certificate, addressed to the Secured Parties, signed by a
Responsible Officer of such Qualified Borrower that the underlying assets of
such Qualified Borrower do not constitute Plan Assets because less than twenty
five percent (25%) of the total value of each class of equity interests in such
Qualified Borrower is held by “benefit plan investors” within the meaning of
Section 3(42) of ERISA; and

(l) Additional Information. The Administrative Agent shall have received such
other information and documents in respect of such Qualified Borrower as may be
required by the Administrative Agent and its counsel.

Upon the satisfaction of the requirements of this Section 6.3 described above,
the Qualified Borrower shall be bound by the terms and conditions of this Credit
Agreement as if it were a Borrower hereunder.



--------------------------------------------------------------------------------

6.4. Addition of AIV Borrower and Parallel Fund Borrowers. The obligation of the
Lenders to advance a Borrowing to a proposed AIV Borrower or Parallel Fund
Borrower, as applicable, hereunder is subject to the conditions that the
Borrowers shall have given the Administrative Agent at least fifteen
(15) Business Days prior written notice and each of the following:

(a) Approval of AIV Borrower or Parallel Fund Borrower. In order for an entity
to be approved as an AIV Borrower or a Parallel Fund Borrower, as applicable,
(i) the Borrowers must obtain the written consent of each Lender, in its sole
discretion; (ii) such entity shall be either an Alternative Investment Vehicle
or a Parallel Investment Vehicle, as applicable, of a Borrower; (iii) the
provisions of this Section 6.4 shall be satisfied and (iv) the Administrative
Agent and the Lenders shall agree with the Borrowers on an acceptable amendment
to the structure of the Credit Facility to accommodate the new Borrower on a
several liability basis;

(b) Joinder and Security of New Borrower Obligations. The AIV Borrower or
Parallel Fund Borrower and their general partners shall provide to the
Administrative Agent and each of the Lenders duly executed documentation
substantially similar, in the reasonable discretion of the Administrative Agent,
to that executed by the Borrowers at the Closing Date, including but not limited
to a joinder agreement to this Credit Agreement (pursuant to which it agrees to
be jointly and severally liable for all Obligations), Collateral Documents and
such other Loan Documents and Filings as the Administrative Agent may reasonably
request;

(c) Borrower Note. Upon the request of the Administrative Agent, such AIV
Borrower or Parallel Fund Borrower, as applicable, shall execute and deliver a
promissory note, in the form of Exhibit B;

(d) Authorizations of Borrower. The Administrative Agent shall have received
from the AIV Borrower or Parallel Fund Borrower, as applicable, appropriate
evidence of the authorization of such Borrower approving the execution, delivery
and performance of its Note, its applicable Collateral Documents and any other
Loan Documents required of such Borrower, duly adopted by such Borrower, as
required by Applicable Law or agreement, and accompanied by a certificate of an
authorized Person of such Borrower stating that such authorizations are true and
correct, have not been altered or repealed and are in full force and effect;

(e) Responsible Officer Certificates. A certificate from a Responsible Officer
of each AIV Borrower or Parallel Fund Borrower, as applicable, in the form of
Exhibit M;

(f) Constituent Documents. True and complete copies of the Constituent Documents
of such AIV Borrower or Parallel Fund Borrower, as applicable, together with
certificates of existence and good standing (or other similar instruments) of
such Borrower, in each case certified by a Responsible Officer of such Person to
be correct and complete copies thereof and in effect on the date such AIV
Borrower or Parallel Fund Borrower, as applicable, becomes a Borrower hereunder
and in each case satisfactory to the Administrative Agent in its sole
discretion;

(g) ERISA Status. With respect to the initial advance to such AIV Borrower or
Parallel Fund Borrower only, either (i) a favorable written opinion of counsel
to such AIV



--------------------------------------------------------------------------------

Borrower or Parallel Fund Borrower, as applicable, addressed to the Secured
Parties, reasonably acceptable to the Administrative Agent and its counsel,
regarding the status of such AIV Borrower or Parallel Fund Borrower as an
Operating Company (or a copy of such opinion addressed to the Investors,
reasonably acceptable to the Administrative Agent and its counsel, together with
a reliance letter with respect thereto, addressed to the Secured Parties); or
(ii) a certificate, addressed to the Secured Parties, signed by a Responsible
Officer of such AIV Borrower or Parallel Fund Borrower that the underlying
assets of such Borrower do not constitute Plan Assets because less than twenty
five percent (25%) of the total value of each class of equity interests in such
Borrower is held by “benefit plan investors” within the meaning of Section 3(42)
of ERISA;

(h) Incumbency Certificate. The Administrative Agent shall have received from
the AIV Borrower or Parallel Fund Borrower, as applicable, a signed certificate
of a Responsible Officer of such Borrower that shall certify the names of the
Persons authorized to sign the Loan Documents to be delivered pursuant to the
terms hereof by such Borrower, together with the true signatures of each such
Person. The Administrative Agent may conclusively rely on such certificate until
it shall receive a further certificate canceling or amending the prior
certificate and submitting the authority and signatures of the Persons named in
such further certificate;

(i) Opinion of Counsel to AIV Borrower or Parallel Fund Borrower. The
Administrative Agent shall have received a favorable written opinion of counsel
for the AIV Borrower or Parallel Fund Borrower, as applicable, in form and
substance satisfactory to the Administrative Agent;

(j) “Know Your Customer” Information and Documents. The Lenders shall have
received all items required to make such AIV Borrower or Parallel Fund Borrower,
as applicable, KYC Compliant;

(k) Fees, Costs and Expenses. Payment of all fees and other invoiced amounts due
and payable by any Borrower on or prior to the date of such AIV Borrower or
Parallel Fund Borrower, as applicable, becomes a Borrower hereunder and, to the
extent invoiced, reimbursement or payment of all expenses required to be
reimbursed or paid by any Borrower hereunder, which may be deducted from the
proceeds of any related Borrowing;

(l) Due Diligence Review. The Administrative Agent shall have completed to its
satisfaction its due diligence review of such AIV Borrower or Parallel Fund
Borrower, as applicable, and its respective management, controlling owners,
systems and operations; and

(m) Additional Information. The Administrative Agent shall have received such
other information and documents in respect of such AIV Borrower or Parallel Fund
Borrower, as applicable, as may be required by the Administrative Agent and its
counsel.

Upon the satisfaction of the requirements of this Section 6.4 described above,
the AIV Borrower or Parallel Fund Borrower, as applicable, shall be bound by the
terms and conditions of this Credit Agreement as a Borrower hereunder.



--------------------------------------------------------------------------------

Section 7. REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

To induce the Lenders to make the Loans hereunder, the Borrowers each hereby
represents and warrants to the Administrative Agent and the Lenders that:

7.1. Organization and Good Standing. Each Borrower is duly organized or duly
incorporated, as applicable, validly existing and in good standing under the
laws of its jurisdiction of formation, has the requisite power and authority to
own its properties and assets and to carry on its business as now conducted, and
is qualified to do business in each jurisdiction where the nature of the
business conducted or the property owned or leased requires such qualification
except where the failure to be so qualified to do business would not have a
Material Adverse Effect.

7.2. Authorization and Power. Each Borrower has the partnership, limited
liability company or corporate power, as applicable, and requisite authority to
execute, deliver, and perform its respective obligations under this Credit
Agreement, the Notes, and the other Loan Documents to be executed by it, its
Constituent Documents, and its Subscription Agreements. Each Borrower is duly
authorized to, and has taken all partnership, limited liability company or
corporate action, as applicable, necessary to authorize it to execute, deliver,
and perform its obligations under this Credit Agreement, the Notes, such other
Loan Documents, its Constituent Documents, and the Subscription Agreements, and
is and will continue to be duly authorized to perform its obligations under this
Credit Agreement, the Notes, such other Loan Documents, its Constituent
Documents and the Subscription Agreements.

7.3. No Conflicts or Consents. None of the execution and delivery of this Credit
Agreement, the Notes or the other Loan Documents, the consummation of any of the
transactions herein or therein contemplated, or the compliance with the terms
and provisions hereof or with the terms and provisions thereof, will contravene
or conflict, in any material respect, with any provision of law, statute or
regulation to which any Borrower is subject or any judgment, license, order or
permit applicable to any Borrower or any indenture, mortgage, deed of trust or
other material agreement or instrument to which any Borrower is a party or by
which any Borrower may be bound, or to which the Borrower may be subject. No
consent, approval, authorization or order of any court or Governmental
Authority, Investor or third party is required in connection with the execution
and delivery by any Borrower of the Loan Documents or to consummate the
transactions contemplated hereby or thereby, including its Constituent
Documents, except, in each case, for that which has already been waived or
obtained.

7.4. Enforceable Obligations. This Credit Agreement, the Notes and the other
Loan Documents to which such Borrower is a party are the legal and binding
obligations of such Borrower, enforceable in accordance with their respective
terms, subject to Debtor Relief Laws and general equitable principles (whether
considered in a proceeding in equity or at law).

7.5. Priority of Liens. The Collateral Documents create, as security for the
Obligations, valid and enforceable, perfected first priority security interests
in and Liens on all of the Collateral in favor of the Administrative Agent for
the benefit of the Secured Parties, subject to no other Liens (other than
Permitted Liens), except as enforceability may be limited by Debtor Relief Laws
and general equitable principles (whether considered in a proceeding in equity
or at law). Such security interests in and Liens on the Collateral shall be
superior to and prior to the



--------------------------------------------------------------------------------

rights of all third parties in such Collateral (other than Permitted Liens),
and, other than in connection with any future Change in Law or in the applicable
Borrower’s name, identity or structure, or its jurisdiction of organization, as
the case may be, no further recordings or Filings are or will be required in
connection with the creation, perfection or enforcement of such security
interests and Liens, other than the filing of continuation statements in
accordance with Applicable Law. Each Lien referred to in this Section 7.5 is and
shall be the sole and exclusive Lien on the Collateral other than any Permitted
Lien.

7.6. Financial Condition. The Borrowers have delivered to the Administrative
Agent the most recently available copies of the financial statements and reports
described in Section 8.1 and the related statement of income, in each case
certified by a Responsible Officer of such Borrower to be true and correct; such
financial statements fairly present the financial condition of such Borrower as
of the applicable date of delivery (or in the case of a pro forma balance sheet,
estimated financial condition based on assumptions that such pro forma balance
sheet has been prepared in accordance with GAAP, except as provided therein) in
all material respects.

7.7. Full Disclosure. There is no fact known to a Responsible Officer of a
Borrower that such Borrower has not disclosed to the Administrative Agent in
writing that would reasonably be expected to have a Material Adverse Effect. All
written factual information (other than financial projections, pro forma
financial information, other forward looking information, information of a
general economic or industry nature) heretofore furnished by such Borrower, in
connection with this Credit Agreement, the other Loan Documents or any
transaction contemplated hereby is, and all such information hereafter furnished
will be, true and correct in all material respects on the date as of which such
information is stated or deemed stated in the context in which such information
was given (or, in the case of any information prepared by third parties, such
information is true and correct in all material respects to the knowledge of the
Responsible Officers of such Borrower).

7.8. No Default. No event has occurred and is continuing that constitutes an
Event of Default or, to the knowledge of the Responsible Officers of such
Borrower, a Potential Default.

7.9. No Litigation. (i) As of the Closing Date, there are no actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings in
any court or before any arbitrator or Governmental Authority (“Proceedings”)
pending or, to the knowledge of the Responsible Officers of the applicable
Borrower, threatened, against any Borrower, other than any such Proceeding that
has been disclosed in writing by such Borrower to the Administrative Agent or
that would not, if adversely determined, have a Material Adverse Effect, and
(ii) as of any date after the Closing Date, there are no such Proceedings
pending or, to the knowledge of the Responsible Officers of the applicable
Borrower, threatened, against such Borrower, other than any such Proceeding that
would not, if adversely determined, have a Material Adverse Effect.

7.10. Material Adverse Effect. No circumstances exist or changes to any Borrower
have occurred since the date of the most recent financial statements of such
Borrower delivered to the Administrative Agent that would reasonably be expected
to result in a Material Adverse Effect.

7.11. Taxes. Each Borrower has timely filed or caused to be filed all Tax
returns, information statements and reports required to have been filed and has
paid or caused to be paid all Taxes (including mortgage recording Taxes),
assessments, fees, and other governmental



--------------------------------------------------------------------------------

charges upon such Borrower or upon any of its properties, income or franchises
required to have been paid by it, except for any such Taxes as are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been established, unless the failure to do so could not
reasonably be expected to have a Material Adverse Effect. There is no proposed
Tax assessment against any Borrower or any basis for such assessment that could
be likely to result in a Material Adverse Effect.

7.12. Principal Office; Jurisdiction of Formation. (a) Each of the principal
office, chief executive office, and principal place of business of the Borrowers
is correctly listed on Schedule I as the same may be updated by written notice
to the Administrative Agent from time to time in accordance with this Credit
Agreement; and (b) the jurisdiction of formation of the Borrowers is correctly
listed on Schedule I, and each Borrower is not organized under the laws of any
other jurisdiction.

7.13. ERISA. Each Borrower satisfies an exception under the Plan Asset
Regulations so that its underlying assets do not constitute Plan Assets.
Assuming that none of the assets of any Lender are deemed to be Plan Assets, the
execution, delivery and performance of this Credit Agreement and the other Loan
Documents, the enforcement of the Obligations directly against the Investors,
and the borrowing and repayment of amounts under this Credit Agreement, do not
and will not constitute a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975(c)(1)(A)—(D) of the Internal Revenue Code. No Borrower or
member of a Borrower’s Controlled Group has established, maintains, contributes
to, or has any liability (contingent or otherwise) with respect to any Plan.

7.14. Compliance with Law. Each Borrower is in compliance with Applicable Laws,
including, without limitation, Environmental Laws and ERISA, except where
non-compliance would not be reasonably likely to have a Material Adverse Effect.

7.15. Environmental Matters. Each Borrower (a) has not received any notice or
other communication or otherwise learned of any Environmental Liability that
could individually or in the aggregate be expected to have a Material Adverse
Effect arising in connection with: (i) any actual or alleged non-compliance with
or violation of any Environmental Requirements by such Borrower or any permit
issued under any Environmental Law to such Borrower; or (ii) the Release or
threatened Release of any Hazardous Material into the environment; and (b) has
no actual liability or, to the knowledge of the Responsible Officers of such
Borrower, threatened liability in connection with the Release or threatened
Release of any Hazardous Material into the environment or any Environmental
Requirements that could individually or in the aggregate reasonably be expected
to have a Material Adverse Effect.

7.16. Capital Commitments and Contributions. All the Investors are set forth on
Exhibit A (or on a revised Exhibit A delivered to the Administrative Agent in
accordance with Sections 8.1(i) and Section 8.19), and the true and correct
accepted Capital Commitment of each Investor is set forth on Exhibit A (or on
any such revised Exhibit A). No Capital Calls have been delivered to any
Investors other than any that have been disclosed in writing to the
Administrative Agent. As of the date hereof, the aggregate amount of the Capital
Commitments of each Investor is set forth on Exhibit A; and the aggregate
Unfunded Capital Commitment that could be subject to a Capital Call is set forth
on Exhibit A.



--------------------------------------------------------------------------------

7.17. Fiscal Year. The fiscal year of such Borrower is the calendar year.

7.18. Investor Documents. Each Investor has executed a Subscription Agreement
that has been provided to the Administrative Agent. Each Side Letter that has
been entered has been provided to the Administrative Agent. For each Investor,
the Constituent Documents, its Subscription Agreement (and any related Side
Letter) set forth its entire agreement regarding its Capital Commitment.

7.19. Margin Stock. No Borrower is engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Loan will be used: (a) to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock; (b) to
reduce or retire any Indebtedness that was originally incurred to purchase or
carry any such Margin Stock; or (c) for any other purpose that might constitute
this transaction a “purpose credit” within the meaning of Regulation T, U, or X.
No Borrower nor any Person acting on behalf of the Borrowers has taken or will
take any action that might cause any Loan Document to violate Regulation T, U or
X or any other regulation of the Board of Governors of the Federal Reserve
System or to violate Section 7 of the Securities Exchange Act, in each case as
now in effect or as the same may hereafter be in effect. No Loan will be secured
at any time by, and the Collateral in which any Borrower has granted to the
Administrative Agent, for the benefit of each of the Secured Parties, a security
interest and Lien pursuant to the Collateral Documents will not contain at any
time any Margin Stock.

7.20. Investment Company Status.

(a) The Initial Borrower has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act.

(b) The business and other activities of the Initial Borrower and its
Subsidiaries, including the making of the Loans hereunder, the application of
the proceeds and repayment thereof by the Borrowers and the consummation of the
transactions contemplated by the Loan Documents do not result in a material
violation or breach in any respect of the provisions of the Investment Company
Act or any rules, regulations or orders issued by the United States Securities
and Exchange Commission thereunder, in each case, that are applicable to the
Initial Borrower and its Subsidiaries.

(c) Each Borrower is in compliance with all written Investment Policies (after
giving effect to any Permitted Policy Amendments), except to the extent that the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect.

7.21. No Defenses. No Responsible Officer of such Borrower has knowledge of any
default or circumstance that with the passage of time and/or giving of notice,
could constitute an event of default under its Constituent Documents, any
Subscription Agreement, Side Letter or Credit Link Document that would
constitute a defense to the obligations of the Investors to make Capital
Contributions to a Borrower pursuant to a Capital Call in accordance with the
Subscription Agreements or the applicable Borrower’s Constituent Documents, or
has knowledge of any claims of offset or any other claims of the Investors
against any Borrower that would or could diminish or adversely affect the
obligations of the Investors to make Capital Contributions and fund Capital



--------------------------------------------------------------------------------

Calls in accordance with the Subscription Agreements (and any related Side
Letters), the applicable Borrower’s Constituent Documents or Credit Link
Document in any material respect.

7.22. No Withdrawals Without Approval. No Investor is permitted to withdraw its
interest in any Borrower without the prior approval of a Borrower.

7.23. Foreign Asset Control Laws.

(a) No Borrower nor any of its Subsidiaries (a) is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States (50 U.S.C. App. §§ 1 et seq.), as amended, (b) is in violation of
(i) the Trading with the Enemy Act, as amended, (ii) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the PATRIOT Act, (c) has more than ten percent
(10%) of its assets in Sanctioned Countries, or (d) derives more than ten
percent (10%) of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries.

(b) No Borrower nor any of its Subsidiaries nor any director, officer, employee,
agent or Affiliate of a Borrower or any of its Subsidiaries is (i) an individual
or entity that is, or is owned or controlled by a Sanctioned Person or (ii) to
the knowledge of such Person aware of, nor has it taken, any action, directly or
indirectly that would result in a violation by such persons of any applicable
anti-bribery law, including but not limited to, the United Kingdom Bribery Act
2010 (the “UK Bribery Act”) and the U.S. Foreign Corrupt Practices Act of 1977
(the “FCPA”). Furthermore, the Borrowers and, to the knowledge of the Borrowers,
their Affiliates have conducted their businesses in compliance with the UK
Bribery Act, the FCPA and similar laws, rules or regulations and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.

(c) No part of the proceeds of any Loan hereunder will be used directly or, to
the knowledge of the applicable Borrower, indirectly (including without
limitation, lent, contributed or otherwise made available to any Subsidiary,
joint venture partner or other Person) (i) to fund any operations in, finance
any investments, business or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country or in any other manner that would result in any
Person (including, without limitation, any Person participating in the Loans,
whether as underwriter, advisor, investor or otherwise) becoming a Sanctioned
Person or (ii) for any payments that could constitute a violation of any
applicable anti-bribery law. No Investor, or Affiliate thereof, is, to the
knowledge of the Responsible Officers of the applicable Borrower (after having
made all reasonable investigation), a Sanctioned Person. To the knowledge of the
Responsible Officers of each Borrower (after having made all reasonable
investigation), no Investor’s funds used in connection with this transaction are
derived from illegal or suspicious activities in violation of applicable
anti-money laundering laws.

7.24. Insider. No Borrower is an “executive officer,” “director,” or “person who
directly or indirectly or acting through or in concert with one or more persons
owns, controls, or has the power to vote more than ten percent (10%) of any
class of voting securities” (as those terms are defined in 12 U.S.C. §375b or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary, or of any subsidiary, of a bank
holding



--------------------------------------------------------------------------------

company of which any Lender is a subsidiary, of any bank at which any Lender
maintains a correspondent account, or of any bank that maintains a correspondent
account with any Lender.

7.25. Investors. The Borrowing Base Certificate, as it may be updated in writing
from time to time by the Borrowers, is true and correct in all material
respects.

7.26. Organizational Structure. The structure of the Borrowers is as depicted on
Schedule III. The Borrowers have not formed any Alternative Investment Vehicles
or Parallel Investment Vehicles that are not depicted on Schedule III (or an
updated Schedule III in connection with the formation of an Alternative
Investment Vehicle or Parallel Investment Vehicle).

7.27. No Brokers. Other than as disclosed to the Administrative Agent in
writing, none of the Borrowers or the Investment Manager has dealt with any
broker, investment banker, agent or other Person (except for the Administrative
Agent, the Lenders and any Affiliate of the foregoing) who may be entitled to
any commission or compensation in connection with the Loan Documents, the Loans
or a transaction under or pursuant to this Credit Agreement or the other Loan
Documents.

7.28. Financial Condition. The Borrowers, taken as a whole, are Solvent.

7.29. Beneficial Ownership Certifications. As of the Closing Date, to the
knowledge of a Responsible Officer of the related Borrower, the information
included in the Beneficial Ownership Certification provided pursuant to
Section 6.1 is true and correct in all respects.

Section 8. AFFIRMATIVE COVENANTS OF THE BORROWERS

So long as the Lenders have any commitment to lend hereunder, and until payment
and performance in full of the Obligations (other than contingent reimbursement
and indemnification obligations not then due) under this Credit Agreement and
the other Loan Documents, each Borrower agrees that:

8.1. Financial Statements, Reports and Notices. The Borrowers shall deliver to
the Administrative Agent sufficient copies for each Lender of the following:

(a) Financial Reports.

(i) Annual Reports. As soon as available, but no later than one hundred twenty
(120) days after the end of the fiscal year for each of the Borrowers, the
audited consolidated balance sheet and related statements of operations, income,
partners’, members’ or shareholders’ equity and cash flows of the Borrowers as
of the end of and for such year, setting forth in each case in comparative form
(if applicable) the figures for the previous fiscal year, all reported on by a
firm of nationally recognized independent certified public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrowers on a



--------------------------------------------------------------------------------

consolidated basis in accordance with GAAP consistently applied and, subject to
normal year end audit adjustments and the absence of footnotes.

(ii) Quarterly Reports. As soon as available, but no later than sixty (60) days
after the end of each of the first three fiscal quarters of the Borrowers, the
unaudited consolidated balance sheet and related statements of operations,
income, partners’, members’ or shareholders’ equity and cash flows of the
Borrowers as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
corresponding period or periods of the previous fiscal year, all certified by a
Responsible Officer of the Borrowers as presenting fairly in all material
respects the financial condition and results of operations of the Borrowers on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year end audit adjustments and the absence of footnotes.

(b) Compliance Certificate. On the date any financial statements are due
pursuant to Section 8.1(a), a compliance certificate in the form of Exhibit N
(the “Compliance Certificate”), certified by a Responsible Officer of each
Borrower to be true and correct, (i) stating whether any Event of Default or, to
the knowledge of such persons, any Potential Default exists; (ii) stating that,
to the knowledge of the Responsible Officers of the applicable Borrower, no
Exclusion Event has occurred with respect to any Included Investor (that has not
previously been disclosed to the Administrative Agent in writing); and
(iii) setting forth: (A) a description of the Investments acquired, sold or
otherwise disposed of by the Borrowers during the preceding quarter and a list
setting forth the applicable “Commitment Period” (as defined in the applicable
Constituent Documents) expiration for each Investor; (B) in the case of a
Compliance Certificate delivered in connection with a fiscal year-end report by
the Borrowers, a description of the Investments acquired, sold or otherwise
disposed of by the Borrowers during such fiscal year, and a statement of the
capital account of each Investor; (C) the aggregate Unfunded Capital Commitments
of the Investors and, separately, the aggregate Unfunded Capital Commitments of
the Included Investors; and (D) the calculations for the Available Commitment as
of the end of such quarter.

(c) Capital Calls. (i) Within two (2) Business Days following the issuance of a
Capital Call, the applicable Borrower shall notify the Administrative Agent of
the making of such Capital Call and shall provide information as to the timing
and amount of such Capital Call for each Investor (which detail may be set forth
on an excel file) along with an exemplar copy of the Capital Call that was
delivered to the Investors; and (ii) a report of all Investors failing to fund
their Capital Contributions delivered the fifth (5th) Business Day following
issuance by a Borrower of notice to the Investors that failed to fund that such
amount remains unpaid (which notice shall be issued no later than two
(2) Business Days of the date such amount was initially due along with prompt
notification to the Administrative Agent that such notice has been issued) when
such Capital Contributions are due pursuant to the related Capital Call therefor
and every fifth (5th) Business Day thereafter until all Investors have funded
their Capital Contributions or the applicable Borrower certifies that it does
not reasonably expect further Capital Contributions on account of such Capital
Call.



--------------------------------------------------------------------------------

(d) Notice of Default. Within one (1) Business Day of becoming aware of the
existence of any condition or event that constitutes an Event of Default and
within three (3) Business Days of becoming aware of the existence of any
condition or event that constitutes a Potential Default, the Borrowers shall
furnish to the Administrative Agent a written notice specifying the nature and
period of existence thereof and the action that such Borrower is taking or
proposes to take with respect thereto.

(e) Notice of Certain Withdrawals. Prior written notice and copies of any notice
of withdrawal or request for excuse or exemption by any Investor pursuant to the
applicable Constituent Document of the Borrower, its Subscription Agreement or
Side Letter.

(f) Investor Events. Promptly upon, but within two (2) Business Days of, a
Responsible Officer of the applicable Borrower obtaining knowledge of any of the
following events, a certificate notifying the Administrative Agent if: (i) an
Exclusion Event has occurred with respect to any Included Investor or any other
Investor has violated or breached any material term of the Constituent
Documents, the Subscription Agreement or Credit Link Document; (ii) there has
been any decline in the Rating of any Investor (or its Credit Provider, Sponsor
or Responsible Party) that is an Included Investor pursuant to clause (a)(i) of
the definition thereof, whether or not such change results in an Exclusion
Event; or (iii) there has been a change in the name or notice information of any
Investor.

(g) Structure Chart. In the event any Borrower forms an Alternative Investment
Vehicle, Parallel Investment Vehicle or Qualified Borrower, the Borrowers shall
deliver an updated Schedule III depicting the updated fund structure of the
Borrowers promptly after the formation thereof.

(h) ERISA Certification. (i) For each Borrower that provided a certificate of a
Responsible Officer pursuant to Section 6.1(q)(ii), Section 6.3(k)(ii) or
Section 6.4(g)(ii), prior to admitting one or more ERISA Investors which would
result in twenty five percent (25%) or more of the total value of any class of
equity interests in such Borrower being held by “benefit plan investors” within
the meaning of Section 3(42) of ERISA, such Borrower shall deliver a favorable
written opinion of counsel to such Borrower addressed to the Secured Parties,
reasonably acceptable to the Administrative Agent and its counsel, regarding the
status of such Borrower as an Operating Company (or a copy of such opinion
addressed to the Investors, reasonably acceptable to the Administrative Agent
and its counsel, together with a reliance letter with respect thereto, addressed
to the Secured Parties); and (ii) with respect to each Borrower, for so long as
there is any ERISA Investor in such Borrower, such Borrower shall provide to the
Administrative Agent, no later than sixty (60) days after the first day of each
Annual Valuation Period in the case of clause (1) below or sixty (60) days after
the end of such Borrower’s fiscal year in the case of clause (2) below, a
certificate signed by a Responsible Officer of such Borrower that (1) such
Borrower has remained and still is an Operating Company or (2) the underlying
assets of such Borrower do not constitute Plan Assets because less than twenty
five percent (25%) of the total value of each class of equity interests in such
Borrower is held by “benefit plan investors” within the meaning of Section 3(42)
of ERISA.

(i) Borrowing Base Certificate. The Borrowers shall provide an updated Borrowing
Base Certificate certified by a Responsible Officer of each Borrower to be true
and



--------------------------------------------------------------------------------

correct in all material respects setting forth a calculation of the Available
Commitment in reasonable detail at each of the following times: (i) on the date
of any Compliance Certificate delivered pursuant to Section 8.1(b) (and for each
month where a Compliance Certificate is not required to be delivered, on the
first Business Day thereof); (ii) in connection with any new Borrowing;
(iii) within two (2) Business Days of the issuance of any Capital Calls to the
Investors together with the detail set forth in Section 8.1(c); (iv) within two
(2) Business Days following a Responsible Officer of the applicable Borrower
obtaining knowledge of any Exclusion Event or a Transfer of any Included
Investor’s Capital Commitment; (v) within five (5) Business Days of any other
event that reduces the Available Commitment (such as, by way of example, a
deemed collection) and (vi) concurrently with any notice delivered pursuant to
Section 8.1(e) if such notice is related to the withdrawal from any Borrower by
any Included Investor who will be moved to the “Withdrawal Capital Account”,
which Borrowing Base Certificate shall give pro forma effect to such withdrawal
and, prior to giving effect to such withdrawal, the Borrowers shall make any
resulting prepayment required under Section 3.5(b) of this Credit Agreement;
(vii) as required by Section 8.19; and (viii) within two (2) Business Days of
any reduction in the pre-funded Capital Commitments held on deposit in respect
of any Investor.

(j) Other Reporting. Within five (5) Business Days of the delivery to any
Investor, copies of all other material financial statements, appraisal reports,
notices, opinions and other matters at any time or from time to time furnished
to the Investors.

(k) New Investors or Amended Investor Documents. Within five (5) Business Days
of the dispatch of any acceptance documents by the applicable Borrower, copies
of the Subscription Agreement (and any related Side Letter) or any transfer
documentation of any new Investor or written evidence of an increase in the
Capital Commitment of any Investor or any amendments to any Investor’s Side
Letter, including but not limited to any documents related to an Investor’s
election to opt into the provisions of any other Investor’s Side Letter pursuant
to a ‘most favored nations’ clause.

(l) Notice of Material Adverse Effect. Each Borrower shall, promptly upon a
Responsible Officer of such Borrower obtaining knowledge thereof, notify the
Administrative Agent of any event if such event could reasonably be expected to
result in a Material Adverse Effect.

(m) Notice of Certain Changes to Beneficial Ownership Certification. With
respect to any Borrower that is “legal entity customer” under the Beneficial
Ownership Regulation, such Borrower shall promptly give notice to the
Administrative Agent of any change in the information upon a Responsible Officer
of such Borrower obtaining knowledge thereof provided in any Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified therein.

(n) (m) Other Information. Such other information concerning the business,
properties, or financial condition of the Borrowers as the Administrative Agent
shall reasonably request and that is in the possession of or reasonably
available to the Borrowers without undue burden or expense and that may be
provided by the Borrowers without any Borrower violating any legal, fiduciary or
contractual obligation related to confidentiality.



--------------------------------------------------------------------------------

8.2. Payment of Obligations. Each Borrower shall pay and discharge all
Indebtedness and other obligations, including all Taxes, assessments, and
governmental charges or levies imposed upon it, its income or profits, or any
property belonging to it, before any such obligation becomes delinquent, if in
the case of Indebtedness such failure could reasonably be expected to result in
a default in excess of $20,000,000; provided that such Borrower shall not be
required to pay any such Tax, assessment, charge, or levy if and so long as the
amount, applicability, or validity thereof shall currently be contested in good
faith by appropriate proceedings and adequate reserves therefor have been
established in accordance with GAAP.

8.3. Maintenance of Existence and Rights. Each Borrower shall preserve and
maintain its existence. Each Borrower shall further preserve and maintain all of
its rights, privileges, and franchises necessary in the normal conduct of its
business and in accordance with all valid regulations and orders of any
Governmental Authority the failure of which could reasonably be expected to
result in a Material Adverse Effect.

8.4. [Reserved].

8.5. Books and Records; Access. Upon not less than five (5) Business Days’ prior
written notice, each Borrower shall give the Administrative Agent access during
ordinary business hours to, and permit such person to examine, copy, or make
excerpts from, any and all books, records, and documents in the possession of
such Borrower and relating to the Collateral, and to inspect any of the
properties of the Borrower relating to the Collateral and to discuss its
affairs, finances and condition with its officers, subject in each case to
compliance with Section 12.17. No access shall be at the Borrowers’ expense more
than one time in any year unless an Event of Default has occurred and in
continuing.

8.6. Compliance with Law. Each Borrower shall observe and comply with all
Applicable Laws and all orders of any Governmental Authority, including without
limitation, the Investment Company Act, Environmental Laws and ERISA, and
maintain in full force and effect all material Governmental Approvals applicable
to the conduct of its business, in each case except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

8.7. Insurance. Each Borrower shall maintain insurance in such types and amounts
(if any), as are consistent with customary practices and standards of its
industry in the same or similar locations, except to the extent the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

8.8. Authorizations and Approvals. Each Borrower shall promptly obtain, from
time to time at its own expense, all such governmental licenses, authorizations,
consents, permits and approvals as may be required to enable such Borrower to
comply with its obligations hereunder in all material respects, under the other
Loan Documents and its Constituent Documents.

8.9. Maintenance of Liens. Each Borrower shall perform all such acts and execute
all such documents as the Administrative Agent may reasonably request in order
to enable the Administrative Agent and Secured Parties to file and record every
instrument that the Administrative Agent may deem necessary in order to perfect
and maintain the Secured Parties’ first priority security interests in (and
Liens on) the Collateral (subject to Permitted Liens) and



--------------------------------------------------------------------------------

otherwise to preserve and protect the rights of the Secured Parties in respect
of such first priority security interests and Liens.

8.10. Further Assurances. Each Borrower shall make, execute or endorse, and
acknowledge and deliver or file or cause the same to be done, all such vouchers,
invoices, notices, certifications, and additional agreements, undertakings,
conveyances, transfers, assignments, financing statements, or other assurances,
and shall take any and all such other action, as the Administrative Agent may,
from time to time, reasonably request or reasonably deem necessary or desirable
in connection with the Credit Agreement or any of the other Loan Documents, the
obligations of the Borrower hereunder or thereunder for better assuring and
confirming unto the Secured Parties all or any part of the security for any of
such obligations.

8.11. Maintenance of Independence. Each Borrower shall at all times (i) conduct
and present itself as a separate entity and maintain all business organization
formalities, (ii) maintain separate books and records, (iii) conduct all
transactions with Affiliates (x) in accordance with its Constituent Documents or
(y) otherwise on an arm’s length basis, and (iv) not commingle its funds with
funds of other Persons, including Affiliates, except for related Investor
Capital Contributions deposited directly or indirectly into the related Borrower
Collateral Account (which shall include any deposit into an account of any
intermediate fund prior to depositing into the Borrower Collateral Account).

8.12. RIC Status under the Internal Revenue Code; Investment Company Act.

(a) The Initial Borrower shall elect to be treated as a “regulated investment
company” within the meaning of the Internal Revenue Code commencing with the
first taxable year in which investors are issued equity interests in the Initial
Borrower and shall at all times thereafter maintain its status as a “regulated
investment company” and be taxed as such within the meaning of the Internal
Revenue Code, and shall at all times maintain its status as a “business
development company” under the Investment Company Act.

(b) The Borrowers shall at all times be in compliance with the Investment
Policies (after giving effect to any Permitted Policy Amendments), except to the
extent that the failure to so comply could not reasonably be expected to result
in a Material Adverse Effect.

8.13. [Reserved].

8.14. Compliance with Loan Documents and Constituent Documents. Each Borrower
shall fully comply with any and all covenants and provisions of each Loan
Document executed by it. Each Borrower shall comply with all material provisions
of its Constituent Documents.

8.15. Investor Default. At all times when an Event of Default has occurred and
is continuing and any Investor has failed to fund any Capital Contribution when
due, then the applicable Borrower shall exercise its available remedies as to
such Investor only with the written consent of the Administrative Agent, at the
direction of the Required Lenders.

8.16. Collateral Account. Each Borrower shall ensure that, at all times, the
Administrative Agent shall have electronic monitoring access to the Collateral
Account.



--------------------------------------------------------------------------------

8.17. Compliance with Anti-Terrorism Laws. Each Borrower shall comply with all
applicable Anti-Terrorism Laws. Each Borrower shall conduct the requisite due
diligence in connection with the transactions contemplated herein for purposes
of complying with the Anti-Terrorism Laws, including with respect to the
legitimacy of the applicable Investor and the origin of the assets used by such
Investor to purchase its interest in the applicable Borrower, and shall maintain
sufficient information to identify the applicable Investor for purposes of the
Anti-Terrorism Laws. Each Borrower shall, upon the request of the Administrative
Agent from time to time, provide certification and other evidence of such
Borrower’s compliance with this Section 8.17.

8.18. Solvency. The financial condition of each Borrower shall be such that it
is Solvent.

8.19. Returned Capital. The Borrowers shall within ten (10) Business Days
following notification to the Investors of any Returned Capital: (i) notify the
Administrative Agent in writing of such Returned Capital; (ii) deliver to the
Administrative Agent a revised Borrowing Base Certificate modified by the
Borrowers reflecting the changes to the Capital Commitments and the Uncalled
Capital Commitments, resulting from the distribution of the Returned Capital;
and (iii) deliver to the Administrative Agent copies of all Capital Return
Notices and a Capital Return Certification duly executed by the Borrowers
certifying that such Returned Capital of the applicable Investor has been added
back into the applicable Investor’s Uncalled Capital Commitment and confirming
the Uncalled Capital Commitment of the applicable Investor after giving effect
to the Returned Capital. The effective date on which an Investor’s Unfunded
Capital Commitment increases by Returned Capital for purposes of this Credit
Agreement shall be the date on which the Borrowers have delivered to the
Administrative Agent duly completed copies of the items required by this
Section 8.19.

8.20. Capital Calls and Minimum Contributions. The Borrowers shall: (a) issue at
least one Capital Call during each twelve month interval following the Closing
Date in an amount of at least five percent (5%)of the aggregate Capital
Commitments; provided that the Borrowers shall not be required at any time to
issue a Capital Call pursuant to this provision in excess of the amounts
outstanding under the Credit Facility; and (b) provide to the Administrative
Agent evidence reasonably acceptable to the Administrative Agent that each
Investor has made such Capital Contributions equal to or exceeding five percent
(5%) of its Capital Commitment.

Section 9. NEGATIVE COVENANTS

So long as the Lenders have any commitment to lend hereunder, and until payment
in full of the Obligations (other than contingent reimbursement and
indemnification obligations not then due), each Borrower agrees that:

9.1. Borrower Information. No Borrower shall change its name, jurisdiction of
formation, chief executive office and/or principal place of business (i) unless
such Borrower delivers any documentation reasonably required to permit the
Administrative Agent to maintain its first priority security interest in the
Collateral (subject to Permitted Liens) or (ii) otherwise obtains the prior
written consent of the Administrative Agent. The Administrative Agent consents
to the relocation of the principal place of business of the Initial Borrower to
the location previously disclosed to the Administrative Agent.



--------------------------------------------------------------------------------

9.2. Mergers, Etc. No Borrower shall take any action (a) to merge or consolidate
with or into any Person, unless such Borrower is the surviving entity, or
(b) that will dissolve or terminate such Borrower, except in each case, with the
prior written consent of the Administrative Agent in its sole discretion.

9.3. Limitation on Liens. No Borrower shall create, permit or suffer to exist
any Lien (whether such interest is based on common law, statute, other law or
contract and whether junior or equal or superior in priority to the security
interests and Liens created by the Loan Documents) upon the Collateral, other
than (i) Liens to the Administrative Agent, for the benefit of the Secured
Parties, pursuant to the Collateral Documents, (ii) non-consensual Liens, if
any, that arise as a matter of law and are either not yet delinquent or are
being contested in good faith by appropriate proceedings as long as, in either
case, the applicable Borrower has set aside adequate reserves therefor on its
books in accordance with GAAP, (iii) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights or remedies as to Collateral Accounts or (iv) Liens arising in
favor of any Account Bank pursuant to any Borrower Control Agreement or other
agreement related to such account (collectively, “Permitted Liens”).

9.4. Fiscal Year and Accounting Method. No Borrower shall change its fiscal year
or its method of accounting without the prior written consent of the
Administrative Agent, unless otherwise required to do so by the Internal Revenue
Code or GAAP (and if so required the Borrowers shall promptly notify the
Administrative Agent in writing of such change).

9.5. Transfer of Interests; Admission of Investors.

(a) Transfers by Investors. No Borrower shall permit any Transfer by an Included
Investor unless explicitly permitted pursuant to this Section 9.5. The Borrowers
shall notify the Administrative Agent of any Transfer by any Included Investor
of all or a portion of any interest in any Borrower under the applicable
Constituent Documents at least five (5) Business Days before the proposed
Transfer, and shall, promptly upon receipt thereof, deliver to the
Administrative Agent copies of any proposed assignment agreement and other
documentation delivered to, or required of such Investor by the Borrower;
provided that, subject to pro forma compliance with Section 3.5(b), the failure
to deliver such notice shall not prohibit the Transfer of such interest (it
being acknowledged and agreed that the transferee will not be an Included
Investor in accordance with the following sentence until the Administrative
Agent has recovered all of the related transfer documents). In order for a new
Investor to be deemed to be an Included Investor, such new Investor must satisfy
the criteria therefor as set out in this Credit Agreement. If the transfer of an
Investor interest to a new Investor would result in a mandatory prepayment
pursuant to Section 3.5(b) (due to the transferee not being designated as an
Included Investor or otherwise), such mandatory prepayment shall be calculated
and paid to the Lenders prior to the effectiveness of the transfer and such
prepayment shall be subject to Section 4.5. Subject to compliance with the
preceding sentence and Section 9.5(b), any assignment by an Included Investor
shall be permitted. Any transfer of any interest in any Borrower by any
non-Included Investor to any other Person shall be permitted without the consent
of the Administrative Agent or Lenders, subject to compliance with
Section 9.5(b).



--------------------------------------------------------------------------------

(b) Sanctions Compliance. Any admission of an assignee of an interest in any
Borrower or as a substitute Investor and any admission of a Person as a new
Investor of the Borrower, shall be subject to such Person not being a Sanctioned
Person.

9.6. Constituent Documents. Except as hereinafter provided, no Borrower shall
alter, amend, modify, terminate, or change any provision of such Borrower’s
Constituent Documents, any Subscription Agreement or, any Side Letter or enter
any new Side Letter (each, a “Proposed Amendment”) if such Proposed Amendment
would (a) remove or amend (or affect in a similar manner) the Debt Limitations,
(b) affect such Borrower’s or any Investor’s (as applicable) debts, duties,
obligations, and liabilities, or the rights, titles, security interests, Liens,
powers and privileges of such Person (as applicable), in each case, relating to
any Capital Calls, Capital Contributions, Capital Commitments, Uncalled Capital
Commitments or any other Collateral or any time period applicable thereto,
(c) except as permitted under Section 9.5, suspend, reduce or terminate any
Investor’s Unfunded Capital Commitments or obligation to fund Capital Calls, or
(d) otherwise have a material adverse effect on the rights, titles, first
priority security interests and Liens, and powers and privileges of any of the
Secured Parties hereunder (each, a “Material Amendment”). The applicable
Borrower shall provide the Administrative Agent with written notice of the
substance of any Proposed Amendment and the Administrative Agent shall
determine, in its sole discretion without the requirement of obtaining the input
of the Lenders and on its good faith belief, whether or not such Proposed
Amendment would constitute a Material Amendment and shall promptly (and in any
event within five (5) Business Days) notify the Borrowers of its determination.
In the event that the Administrative Agent determines that such Proposed
Amendment is a Material Amendment, the approval of the Required Lenders shall be
required (unless the approval of all Lenders is otherwise required consistent
with the terms of this Credit Agreement), and the Administrative Agent shall
promptly notify the Lenders of such request for such approval, distributing, as
appropriate, the Proposed Amendment and any other relevant information provided
by such Borrower. Subject to Section 12.1, the Lenders shall, within ten
(10) Business Days from the date of such notice from the Administrative Agent,
deliver their approval or denial thereof. In the event that the Administrative
Agent determines that the Proposed Amendment is not a Material Amendment, such
Borrower may make such amendment without the consent of any Lender. Each
Borrower may, without the consent of the Administrative Agent or the Lenders,
amend its Constituent Documents: (x) to admit new Investors to the extent
permitted by, and in accordance with, this Credit Agreement; and (y) to reflect
transfers of interests in the Borrowers permitted by, and in accordance with,
this Credit Agreement; provided that, in each case, such Borrower shall promptly
provide prior written notice to the Administrative Agent of any such amendment.
Further, in the event any Constituent Document of any Borrower is altered,
amended, modified or terminated in any respect whatsoever, such Borrower shall
provide the Administrative Agent with copies of each executed, filed or
otherwise effective document relating thereto.

9.7. [Reserved].

9.8. [Reserved].

9.9. Limitation on Withdrawals. No Borrower shall permit any Investor to
withdraw its interest in any Borrower without the prior written consent of the
Administrative Agent, other than (a) any option of the Investor to tender its
interest or otherwise to withdraw from the Borrower



--------------------------------------------------------------------------------

post-“Commitment Period” (as defined in the applicable Constituent Document) for
such Investor under the applicable Constituent Document, (b) in the event an
Investor’s continuing interest in the applicable Borrower would (i) violate
Applicable Law or (ii) in the judgment of the applicable Borrower or the
Investment Manager, result in material adverse tax or regulatory consequences
for the applicable Borrower (provided that such withdrawals pursuant to this
Section 9.9(b)(ii) shall not exceed two percent (2%) of the aggregate Capital
Commitments of all Investors), (c) such Investor is permitted to withdraw in
accordance with its Side Letter (provided that the applicable Borrower has no
discretion to prohibit such withdrawal) in connection with a Transfer permitted
in accordance with Section 9.5. If any such withdrawal of an Investor interest
to a new Investor would result in a mandatory prepayment pursuant to
Section 3.5(b), such mandatory prepayment shall be calculated and paid to the
Lenders prior to the effectiveness of such withdrawal and such prepayment shall
be subject to Section 4.5.

9.10. Alternative Investment Vehicles and Parallel Investment Vehicles;
Transfers of Capital Commitments.

(a) Alternative Investment Vehicles and Parallel Investment Vehicles. No
Borrower shall either (i) transfer the Unfunded Capital Commitments of one or
more Investors to any Alternative Investment Vehicle or Parallel Investment
Vehicle, or (ii) cause Capital Contributions to be made to an Alternative
Investment Vehicle or Parallel Investment Vehicle, in either case, unless such
Alternative Investment Vehicle or Parallel Investment Vehicle has joined the
Credit Facility as a Borrower in accordance with Section 6.4.

(b) Other Transfers of Unfunded Capital Commitments. No Borrower shall permit
the Transfer of any Unfunded Capital Commitment of any Investor to any Affiliate
of a Borrower that is not a Borrower hereunder or permit an Investor to fund a
Capital Contribution directly to any Investment.

9.11. Limitation on Indebtedness. To the extent applicable, no Borrower shall
incur Indebtedness in excess of the limitations set forth in the applicable
Constituent Document (collectively, the “Debt Limitations”).

9.12. Capital Commitments. No Borrower shall: (i) other than as permitted by
Section 9.9, cancel, reduce, excuse, or abate the Capital Commitment of any
Investor without the prior written consent of the Lenders, which may be withheld
in their sole discretion; or (ii) relieve, excuse, delay, postpone, compromise
or abate any Investor from the making of any Capital Contribution (including,
for the avoidance of doubt, in connection with any particular Investment of such
Borrower); provided however that the Borrower may excuse any Investor from
funding a Capital Call with respect to which an Investment Exclusion Event
applies.

9.13. Capital Calls. Other than pursuant to the Loan Documents, no Borrower
shall make any contractual or other agreement with any Person that shall
restrict, limit, penalize or control its ability to make Capital Calls or the
timing thereof.

9.14. ERISA Compliance. No Borrower or member of a Borrower’s Controlled Group
shall establish, maintain, contribute to, or have any liability (contingent or
otherwise) with respect to any Plan. No Borrower that includes an ERISA Investor
shall fail to satisfy an exception under



--------------------------------------------------------------------------------

the Plan Asset Regulations, which failure causes the assets of such Borrower to
be deemed Plan Assets. Assuming that none of the assets of any Lender are deemed
to be Plan Assets, no Borrower shall take any action, or omit to take any action
that would give rise to a non-exempt prohibited transaction under
Section 4975(c)(1)(A), (B), (C) or (D) of the Internal Revenue Code or
Section 406(a) of ERISA that would subject the Administrative Agent or the
Lenders to any tax, penalty, damages or any other claim or relief under the
Internal Revenue Code or ERISA.

9.15. Dissolution. Without the prior written consent of all Lenders (in their
sole discretion), no Borrower shall take any action to terminate or dissolve.

9.16. [Reserved].

9.17. Limitations on Distributions. No Borrower shall make, pay or declare any
Distribution (as defined below) (i) at any time except as permitted pursuant to
its Constituent Documents and (ii) other than Permitted RIC Distributions, at
any time during a Cash Control Event; provided that during the existence of
(x) an Event of Default pursuant to Section 10.1(h) or 10.1(i), or (y) upon the
acceleration of the unpaid balance of the Obligations of the Borrowers pursuant
to Section 10.2, none of the Borrowers shall make, pay or declare any Permitted
RIC Distribution. “Distribution” means any distributions (whether or not in
cash) on account of any equity interest in a Borrower, including as a dividend
or other distribution and on account of the purchase, redemption, retirement or
other acquisition of any such equity interest.

9.18. Limitation on Withdrawals. Without the prior written consent of the
Required Lenders, no Borrower shall make nor cause the making of any withdrawal
or transfer of funds from any Collateral Account if a Cash Control Event has
occurred and is continuing, other than withdrawals for the purpose of repaying
Obligations.

9.19. Sanctioned Persons, Anti-Bribery. No Borrower shall use directly or
indirectly (including without limitation, by lending, contributing or otherwise
making available to any Subsidiary, joint venture partner or other Person) any
part of the proceeds of any Loan hereunder (i) to fund any operations in,
finance any investments, business or activities in or make any payments to, as
determined at the time of the funding of such Loan, any Sanctioned Person or
Sanctioned Country, or in any other manner that would result in any Person
(including, without limitation, any Person participating in the Loans, whether
as underwriter, advisor, investor or otherwise) becoming a Sanctioned Person or
(ii) for any payments that could constitute a violation of any applicable
anti-bribery law in effect at the time of the funding of such Loan.

9.20. Limitations of Use of Loan Proceeds. The Borrowers shall not use the
proceeds of any Loan for the payment to any Investor of any Distribution;
provided that this clause shall not restrict or prohibit any Borrower from
making any Distributions in accordance with Section 9.17, so long as such
Distributions are not paid using the proceeds of any Loan.

9.21. [Reserved].

9.22. [Reserved].

9.23. Transactions with Affiliates. No Borrower shall, nor shall it permit any
of its Subsidiaries to, sell, lease or otherwise transfer any of its property or
assets to, or purchase, lease



--------------------------------------------------------------------------------

or otherwise acquire any property or assets from, or make any contribution
towards, or reimbursement for, any Federal income taxes payable by any Person or
any of its Subsidiaries in respect of income of such Borrower, or otherwise
engage in any other transactions with, any of its Affiliates, except
transactions in the ordinary course of business, as permitted by its Constituent
Documents and Applicable Law and at prices and on terms and conditions not less
favorable to such Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties.

9.24. [Reserved].

9.25. Deposits to Collateral Accounts. No Borrower shall, and shall not cause
any of its Subsidiaries to, deposit or otherwise credit, or cause or permit to
be so deposited or credited, to the Collateral Accounts cash or cash proceeds
other than Capital Contributions.

9.26. Deemed Capital Contributions. The Borrowers shall not reinvest current
cash flow from Investments and/or net proceeds from Investment dispositions in
accordance with their respective Constituent Documents if (a) an Event of
Default has occurred and is continuing, or (b) such reinvestment would reduce
the Unfunded Capital Commitment of any Investor and cause the Principal
Obligations to exceed the Available Commitment, unless with respect to this
clause (b), prior to such reinvestment, the Borrowers shall make any resulting
prepayment required under Section 3.5(b) of this Credit Agreement.

Section 10. EVENTS OF DEFAULT

10.1. Events of Default. An “Event of Default” shall exist if any one or more of
the following events (herein collectively called “Events of Default”) shall
occur and be continuing (whatever the reason for such event and whether it shall
be voluntary or involuntary or be effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body):

(a) (i) the Borrowers shall fail to pay when due any principal of the
Obligations, including, without limitation, any failure to pay any amount
required under Section 3.5(b); or (ii) the Borrowers shall fail to pay when due
any interest on the Obligations or any fee, expense, indemnity or other payment
required hereunder, or under any other Loan Document, and such failure under
this clause (ii) shall continue for two (2) Business Days;

(b) any representation or warranty made or deemed made by or on behalf of the
Borrowers (in each case, as applicable) under this Credit Agreement, or any of
the other Loan Documents executed by any one or more of them, or in any
certificate or statement furnished or made to the Administrative Agent or
Lenders or any one of them by the Borrowers (in each case, as applicable)
pursuant hereto, in connection herewith or with the Loans, or in connection with
any of the other Loan Documents, shall prove to be untrue or inaccurate in any
material respect as of the date on which such representation or warranty is made
and the adverse effect of the failure of such representation or warranty shall
not have been cured within thirty (30) days after the earlier of: (i) written
notice thereof has been given by the Administrative Agent to the Borrowers or
(ii) a Responsible Officer of the applicable Borrower obtains knowledge thereof;



--------------------------------------------------------------------------------

(c) default shall occur in the performance of: (i) any of the covenants or
agreements contained herein (other than the covenants contained in Sections
3.5(b), 8.1, 8.12, and Sections 9.1 through 9.26) by the Borrowers; or (ii) the
covenants or agreements of the Borrowers contained in any other Loan Documents
executed by such Person, and, if such default is susceptible to cure, such
default shall continue uncured to the satisfaction of the Administrative Agent
for a period of thirty (30) days after the earlier of: (x) written notice
thereof has been given by the Administrative Agent to the Borrowers or (y) a
Responsible Officer of the applicable Borrower obtains knowledge thereof;

(d) default shall occur in the performance of any of the covenants or agreements
of any Borrower contained in Section 3.5(b), or any one of Sections 9.1 through
9.26;

(e) default shall occur in the performance of Section 8.1 of this Credit
Agreement and such default shall continue uncured for three (3) Business Days
after the earlier of: (x) written notice thereof has been given by the
Administrative Agent to the Borrowers or (y) a Responsible Officer of the
applicable Borrower obtains knowledge thereof;

(f) any of the Loan Documents executed by the Borrowers: (i) shall cease, in
whole or in part, to be legal, valid, binding agreements enforceable against the
Borrowers, as the case may be, in accordance with the terms thereof; (ii) shall
in any way be terminated or become or be declared ineffective or inoperative; or
(iii) shall in any way whatsoever cease to give or provide the respective first
priority Liens (subject to Permitted Liens), security interest, rights, titles,
interest, remedies, powers, or privileges intended to be created thereby, in
each case other than (x) in accordance with the provisions of this Credit
Agreement or any other Loan Document or (y) as a result of any action or
inaction by the Administrative Agent or any other Secured Party;

(g) a default shall occur with respect to the payment of any Indebtedness of the
Borrowers in equal to or in excess of $20,000,000 or any such Indebtedness shall
become due before its stated maturity by acceleration of the maturity thereof or
shall become due by its terms and in either case shall not be promptly paid or
extended;

(h) any Borrower or the Investment Manager shall: (i) apply for or consent to
the appointment of a receiver, trustee, custodian, intervenor, sequestrator,
conservator, liquidator or similar official of itself or of all or a substantial
part of its assets; (ii) file a voluntary petition in bankruptcy or admit in
writing that it is unable to pay its debts as they become due; (iii) make a
general assignment for the benefit of creditors; (iv) file a petition or answer
seeking reorganization of an arrangement with creditors or to take advantage of
any Debtor Relief Laws; (v) file an answer admitting the material allegations
of, or consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or (vi) take any
partnership, limited liability company or corporate action for the purpose of
effecting any of the foregoing;

(i) an order, order for relief, judgment or decree shall be entered by any court
of competent jurisdiction or other competent authority approving a petition
seeking reorganization of any Borrower or the Investment Manager, or appointing
a receiver, custodian, trustee, intervenor, sequestrator, conservator,
liquidator or similar official of any Borrower or the Investment Manager, or of
all or substantially all of such Person’s assets, and such order, judgment or
decree shall continue unstayed and in effect for a period of sixty (60) days;



--------------------------------------------------------------------------------

(j) any final judgment(s) for the payment of money equal to or in excess of
$20,000,000 in the aggregate shall be rendered against any Borrower alone or
against one or more of the Borrowers and such judgment shall remain undischarged
for a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Borrower to enforce any such judgment,
unless such judgment is covered in full by insurance or unless it is being
appealed and such Borrower has posted a bond or cash collateral;

(k) there shall occur any event that results in a Material Adverse Effect
(except to the extent occurs as a result of any action or inaction by any
Secured Party);

(l) [reserved];

(m) [reserved];

(n) one or more Investors having Capital Commitments aggregating to ten percent
(10%) or greater of the total Capital Commitments of Investors in the Borrowers
shall default in their obligation to fund any Capital Calls (on a cumulative
basis) when due and such failure shall not be cured within five (5) Business
Days following issuance by a Borrower of notice to such Investor that such
amount remains unpaid, which notice shall be issued no later than two
(2) Business Days of the date such amount was initially due along with prompt
notification to the Administrative Agent that such notice has been issued
(without regard to any cure or notice periods contained in the applicable
Constituent Documents);

(o) any Borrower, the Investment Manager or any affiliated Investor (other than
any employees of the Borrower or Investment Manager) fails to fund any Capital
Call when due and such failure shall not be cured within two (2) Business Days
(without regard to any cure or notice periods contained in the applicable
Constituent Documents);

(p) one or more Investors having Capital Commitments aggregating five percent
(5%) or greater of the total Capital Commitments of Investors in the Borrowers
shall deliver notice of their election to withdraw their interests in the
Borrowers and be moved to the Withdrawal Capital Account;

(q) any Borrower, the Investment Manager or its affiliated Investor (other than
any employees of the Borrowers or Investment Manager) shall repudiate,
challenge, or declare unenforceable its Capital Commitment or its obligation to
make Capital Contributions to the capital of the Borrowers pursuant to a Capital
Call or shall otherwise disaffirm any material provision of any Borrower’s
Constituent Document, as applicable;

(r) the Management Agreement shall cease to be in full force and effect or the
Investment Manager resigns or is removed from said role;

(s) an event shall occur that results in the dissolution or liquidation of any
Borrower; or

(t) a Change of Control shall occur.



--------------------------------------------------------------------------------

10.2. Remedies Upon Event of Default. (a) If an Event of Default shall have
occurred, then the Administrative Agent may (and shall at the direction of the
Required Lenders) and, if applicable, subject to the right of the Borrowers to
initiate Capital Calls to cure such Event of Default or repay the Obligations in
full prior to the exercise of remedies by the Administrative Agent contained in
Section 10.2(b): (i) suspend the Commitments of the Lenders; (ii) terminate the
Commitment of the Lenders hereunder and declare the occurrence of the Maturity
Date; (iii) declare the principal of, and all interest then accrued on, the
Obligations to be forthwith due and payable, whereupon the same shall forthwith
become due and payable without presentment, demand, protest, notice of default,
notice of acceleration, or of intention to accelerate or other notice of any
kind (other than notice of such declaration) all of which the Borrowers hereby
expressly waive, anything contained herein or in any other Loan Document to the
contrary notwithstanding; (iv) exercise any right, privilege, or power set forth
in Sections 5.2 and 5.3 and the Collateral Documents, including, but not limited
to, the initiation of Capital Calls of the Uncalled Capital Commitments;
(v) suspend the obligation of the Lenders to maintain LIBOR Rate Loans and
(vi) without notice of default or demand, pursue and enforce any of the
Administrative Agent’s or the Lenders’ rights and remedies under the Loan
Documents, or otherwise provided under or pursuant to any Applicable Law or
agreement; provided that if any Event of Default specified in Sections 10.1(h)
or 10.1(i) shall occur, the principal of, and all interest on, the Obligations
shall thereupon become due and payable concurrently therewith, without any
further action by the Administrative Agent or the Lenders, or any of them, and
without presentment, demand, protest, notice of default, notice of acceleration,
or of intention to accelerate or other notice of any kind, all of which each of
the Borrowers hereby expressly waives.

(b) Actions with Respect to the Collateral. The Administrative Agent, on behalf
of the Secured Parties, is hereby authorized, in the name of the Secured Parties
or the name of any Borrower, at any time or from time to time during the
existence of an Event of Default, to: (i) initiate one or more Capital Calls in
order to pay the Obligations then due and owing, so long as such Capital Call
will be paid to the Collateral Account (or, solely in the case that the
Collateral Account is closed, frozen or subject to an order of a Governmental
Authority or the Account Bank that would restrict such payments from being paid
to the Collateral Account, then to such other account in the Borrower’s name as
directed by the Administrative Agent in its sole discretion), (ii) take or bring
in any Borrower’s name, or that of the Secured Parties, all steps, actions,
suits, or proceedings deemed by the Administrative Agent necessary or desirable
to effect possession or collection of payments of the Capital Commitments,
(iii) complete any contract or agreement of any Borrower in any way related to
payment of any of the Capital Commitments, (iv) make allowances or adjustments
related to the Capital Commitments, (v) compromise any claims related to the
Capital Commitments, (vi) issue credit in its own name or the name of any
Borrower, or (vii) exercise any other right, privilege, power, or remedy
provided to any Borrower under its respective Constituent Documents and the
Subscription Agreements with respect to the Capital Commitments; provided that,
with respect to any ERISA Investor, the Administrative Agent shall undertake any
such action as agent on behalf of the applicable Borrower. Regardless of any
provision hereof, in the absence of fraud, gross negligence or willful
misconduct by the Administrative Agent or the Secured Parties, neither the
Administrative Agent nor the Secured Parties shall be liable for failure to
collect or for failure to exercise diligence in the collection, possession, or
any transaction concerning, all or part of the Capital Calls or the Capital
Commitment or sums due or paid thereon, nor shall they be under any obligation
whatsoever to anyone by virtue of the security interests and Liens relating to
the Capital Commitment, subject to



--------------------------------------------------------------------------------

the Internal Revenue Code. The Administrative Agent shall give the Borrowers
notice of actions taken pursuant to this Section 10.2(b) prior to or
concurrently with the taking of such action, but its failure to give such notice
shall not affect the validity of such action, nor shall such failure give rise
to defenses to the Borrowers’ obligations hereunder. Notwithstanding the above,
during the continuance of an Event of Default, the Borrowers shall be authorized
to issue Capital Calls only with the consent of the Administrative Agent in its
sole discretion; provided that, notwithstanding anything to the contrary herein,
upon the occurrence and during the continuance of an Event of Default (other
than those described in Section 10.1(f), (h), (i), (q), (r), (s) (but solely in
the case of clause (s) with respect to the applicable Borrower) or (t)), if such
Event of Default can be cured by the funding of Uncalled Capital Commitments or
the Borrowers obtain the prior written consent of the Administrative Agent and
certify following the occurrence of an Event of Default that they will repay the
Obligations in full, then prior to the Administrative Agent, on behalf of the
Lenders, exercising its right to issue Capital Calls to the Investors or
exercising any other remedy provided for herein or in any other Loan Documents
or provided by Applicable Law, the Administrative Agent shall be required to
give five (5) Business Days written notice (the “Initial Notice Period”) of its
intention to exercise such remedies and, if, at any time prior to or during such
Initial Notice Period, the applicable Borrowers shall issue a Capital Call to
the Investors sufficient to cure such Event of Default or repay the Obligations,
then the Administrative Agent and the Lenders shall not exercise such remedies
with respect to any applicable Borrowers until the Business Day following the
Initial Payment Date (as defined below); provided, that: (i) such Capital Call
as issued by such Borrowers must require the Investors to fund their related
Capital Contribution within ten (10) Business Days after the date of such
Capital Call (such tenth (10th) Business Day being the “Initial Payment Date”);
(ii) the Capital Contributions and all other amounts paid by the Investors in
respect of such Capital Call are deposited into the applicable Collateral
Account; and (iii) each applicable Borrower directs the applicable Account Bank
that such Capital Contributions and other payments by the Investors shall be
withdrawn by the Administrative Agent to cure the default giving rise to such
Event of Default and/or prepay the Obligations in their entirety; provided,
further that nothing in this Section 10.2 shall prohibit the Administrative
Agent or any Lender from exerting control over (i) the applicable Collateral
Account during the continuance of a Cash Control Event and taking any such
actions as may be required to protect their rights in a bankruptcy proceeding or
exercising any remedies if may have with respect to (ii) any Event of Default
pursuant to Section 10.1(f), (h), (i), (q), (r), (s) (but solely in the case of
clause (s), with respect to the applicable Borrower) or (t) or any other Event
of Default that shall have occurred and be continuing that cannot be cured by
the funding of Uncalled Capital Commitments or that was triggered by the failure
of any applicable Borrower to issue a Capital Call upon its Investors following
a mandatory prepayment event pursuant to Section 2.1(e) hereof and/or make such
mandatory prepayment following the receipt of such related Capital
Contributions, in each case, as required by this Credit Agreement.

(c) Additional Action by the Administrative Agent. After the occurrence and
during the continuance of an Event of Default, issuance by the Administrative
Agent on behalf of the Secured Parties of a receipt to any Person obligated to
pay any capital contribution shall be a full and complete release, discharge,
and acquittance to such Person to the extent of any amount so paid to the
Administrative Agent for the benefit of the Secured Parties so long as such
amounts shall not be invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other Person under
any insolvency law, state or federal law, common law or equitable doctrine. The
Administrative Agent, on behalf of the Secured Parties, is hereby



--------------------------------------------------------------------------------

authorized and empowered, after the occurrence and during the continuance of an
Event of Default, on behalf of any Borrower, to endorse the name of any Borrower
upon any check, draft, instrument, receipt, instruction, or other document or
items, including, but not limited to, all items evidencing payment upon a
Capital Contribution of any Person to any Borrower coming into the
Administrative Agent’s possession, and to receive and apply the proceeds
therefrom in accordance with the terms hereof. After the occurrence and during
the continuance of an Event of Default, the Administrative Agent, on behalf of
the Secured Parties, is hereby granted an irrevocable power of attorney, which
is coupled with an interest, to execute all checks, drafts, receipts,
instruments, instructions, or other documents, agreements, or items on behalf of
any Borrower, either before or after demand of payment of the Obligations, as
shall be deemed by the Administrative Agent to be necessary or advisable, in the
sole discretion of the Administrative Agent, to protect the first priority
security interests and Liens in the Collateral (subject to Permitted Liens) or
the repayment of the Obligations, and neither the Administrative Agent nor the
Secured Parties, in the absence of gross negligence and willful misconduct,
shall incur any liability in connection with or arising from its exercise of
such power of attorney.

The application by the Administrative Agent of such funds shall, unless the
Lenders shall agree otherwise in writing, be the same as set forth in
Section 3.4. The Borrowers acknowledge that all funds so transferred into the
Collateral Accounts shall be the property of the Borrowers, subject to the first
priority, security interest (subject to Permitted Liens) of the Administrative
Agent therein.

10.3. Lender Offset. If an Event of Default shall have occurred and be
continuing, each Lender (other than a Defaulting Lender) and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of any Borrower
now or hereafter existing under this Credit Agreement or any other Loan Document
to such Lender or any of their respective Affiliates, irrespective of whether or
not such Lender or any such Affiliate shall have made any demand under this
Credit Agreement or any other Loan Document and although such obligations of any
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or such Affiliate different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
their respective Affiliates may have. Each Lender agrees to notify the Borrowers
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.4. Performance by the Administrative Agent. Should any Borrower fail to
perform any covenant, duty, or agreement contained herein or in any of the Loan
Documents, and such failure continues beyond any applicable cure period, the
Administrative Agent may, but shall not be obligated to, perform or attempt to
perform such covenant, duty, or agreement on behalf of such Person. In such
event, the Borrowers shall, at the request of the Administrative Agent, promptly
pay any amount expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent at its designated Agency
Services Address, together with



--------------------------------------------------------------------------------

interest thereon at the Default Rate from the date of such expenditure until
paid. Notwithstanding the foregoing, it is expressly understood that neither the
Administrative Agent nor the Lenders assume any liability or responsibility for
the performance of any duties of the Borrowers, or any related Person hereunder
or under any of the Loan Documents or other control over the management and
affairs of any Borrower, or any related Person, nor by any such action shall the
Administrative Agent or the Lenders be deemed to create a partnership
arrangement with any Borrower, or any related Person.

10.5. Good Faith Duty to Cooperate. In the event that the Administrative Agent
or Required Lenders elect to commence the exercise of remedies pursuant to
Section 10.2 or 10.3 as a result of the occurrence of any Event of Default, the
Borrowers agree to cooperate in good faith with the Administrative Agent to
enable the Administrative Agent to issue Capital Calls and enforce the payment
thereof by the Investors in accordance with the Loan Documents, including but
not limited to providing the contact information in the possession of the
Borrowers or any Affiliate or service provider thereof for each Investor within
two (2) Business Days of receipt of a written request, subject to Section 12.17.

Section 11. AGENCY PROVISIONS

11.1. Appointment and Authorization of Agents.

(a) Authority. Each Lender (including any Person that is an assignee,
participant, secured party or other transferee with respect to the interest of
such Lender in any Principal Obligation or otherwise under this Credit
Agreement) (collectively with such Lender, a “Lender Party”) hereby irrevocably
appoints, designates and authorizes each Agent to take such action on its behalf
under the provisions of this Credit Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms hereof and of the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Loan Documents, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein and therein, nor shall any Agent have or been deemed to have any
fiduciary relationship with any Lender Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any of the other Loan Documents or otherwise exist
against any Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Section 11 are solely for the
benefit of the Administrative Agent and the Lenders and none of the Borrowers,
any Investor, or any Affiliate of the foregoing (each, a “Borrower Party”) shall
have any rights as a third-party beneficiary of the provisions hereof (except
for the provisions that explicitly relate to the Borrowers in Section 11.10).

(b) Release of Collateral. The Secured Parties irrevocably authorize the
Administrative Agent, at the Administrative Agent’s option and in its sole
discretion, to release any security interest in or Lien on any Collateral
granted to or held by the Administrative Agent:



--------------------------------------------------------------------------------

(i) upon termination of this Credit Agreement and the other Loan Documents,
termination of the Commitments and payment in full of all of the Obligations
(other than contingent reimbursement and indemnification obligations not then
due), including all fees and indemnified costs and expenses that are then due
and payable pursuant to the terms of the Loan Documents; and (ii) if approved by
the Lenders pursuant to the terms of Section 12.1. Upon the request of the
Administrative Agent, the Lenders shall confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 11.1(b).

(c) Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

11.2. Delegation of Duties. Each Agent may execute any of its duties hereunder
or under the other Loan Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of legal counsel, accountants, and other
professionals selected by such Agent with reasonable care concerning all matters
pertaining to such duties. No Agent shall be responsible to any Lender for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care, nor shall it be liable for any action taken or suffered in good
faith by it in accordance with the advice of such Persons The exculpatory
provisions of this Section 11 shall apply to any such sub-agent of such Agent.

11.3. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. No Agent
nor any of its affiliates, nor any of their respective officers, directors,
employees, agents or attorneys-in-fact (each such person, an “Agent-Related
Person”), shall be liable to any Lender for any action taken or omitted to be
taken by it under or in connection herewith or in connection with any of the
other Loan Documents (except for its own gross negligence or willful misconduct)
or be responsible in any manner to any Lender Party for any recitals,
statements, representations or warranties made by any of the Borrower Parties
contained herein or in any of the other Loan Documents or in any certificate,
report, document, financial statement or other written or oral statement
referred to or provided for in, or received by such Agent under or in connection
herewith or in connection with the other Loan Documents, or enforceability or
sufficiency therefor of any of the other Loan Documents, or for any failure of
any Borrower Party to perform its obligations hereunder or thereunder. No
Agent-Related Person shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly provided for hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
no Agent-Related Person shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent-Related Person to
liability or that is contrary to any Loan Document or applicable law,



--------------------------------------------------------------------------------

including for the avoidance of doubt any action that may be in violation of any
Debtor Relief Law. No Agent-Related Person shall, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by any
Agent-Related Person in any capacity. No Agent-Related Person shall be liable
for any action taken or not taken by it with (i) with the consent or at the
request of the Required Lenders or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. No Agent-Related Person shall
be deemed to have knowledge of any Event of Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
Borrower or a Lender. No Agent-Related Person shall be responsible to any Lender
for the effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Credit Agreement, or any of the other Loan Documents or for
any representations, warranties, recitals or statements made herein or therein
or made by any Borrower Party in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Agent-Related Person to the Lenders or by or on behalf of the Borrower Parties
to the Agent-Related Person or any Lender or be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Potential
Default or Event of Default or to inspect the properties, books or records of
the Borrower Parties. The Agents are not trustees for the Lenders and owe
neither any fiduciary or other implied duty to the Lenders, regardless of
whether a Default has occurred and is continuing. Each Lender Party recognizes
and agrees that Administrative Agent shall not be required to determine
independently whether the conditions described in Sections 6.2(a) or 6.2(b) have
been satisfied and, when Administrative Agent disburses funds to Borrowers or
accepts any Qualified Borrower Guaranties, it may rely fully upon statements
contained in the relevant requests by a Borrower Party.

11.4. Reliance on Communications. The Agents shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, email, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
believed in good faith by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to any of the Borrower
Parties, independent accountants and other experts selected by the Agents with
reasonable care). Each Agent may deem and treat each Lender as the owner of its
interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with Administrative Agent
in accordance with Section 12.11(c). Each Agent shall be fully justified in
failing or refusing to take any action under this Credit Agreement or under any
of the other Loan Documents unless it shall first receive such advice or
concurrence of the Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Loan Documents in
accordance with a request of the Required Lenders (or to the extent specifically
required, all of the Lenders) and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).



--------------------------------------------------------------------------------

11.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Potential Default or Event of Default hereunder unless
such Agent has received notice from a Lender or a Borrower Party referring to
the Loan Document, describing such Potential Default or Event of Default and
stating that such notice is a “notice of default.” The Administrative Agent
shall notify the Lenders of its receipt of any such notice, and the
Administrative Agent shall take such action with respect to such Potential
Default or Event of Default as shall be reasonably directed by the Required
Lenders and as is permitted by the Loan Documents.

11.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent-Related Person has made any representations or
warranties to it and that no act by any Agent-Related Person hereafter taken,
including any review of the affairs of any Borrower Party, shall be deemed to
constitute any representation or warranty by the Agent-Related Person to any
Lender. Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent-Related Person or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
Parties and made its own decision to make its Loans hereunder and enter into
this Credit Agreement. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Credit Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrower Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrower Parties that may come
into the possession of any Agent-Related Person.

11.7. Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify, upon demand, each Agent-Related Person
(to the extent not reimbursed by a Borrower Party and without limiting the
obligation of the Borrower Parties to do so), ratably in accordance with the
applicable Lender’s respective Lender’s Pro Rata Share, and hold harmless each
Agent-Related Person from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (including without
limitation at any time following payment in full of the Obligations) be imposed
on, incurred by or asserted against it in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by it
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Person’s gross negligence or willful
misconduct, or related to another Lender; provided, further, that no action
taken in accordance with the directions of the Required Lenders or all Lenders,
as applicable, shall be deemed to constitute gross negligence or willful
misconduct



--------------------------------------------------------------------------------

for purposes of this Section 11.7. Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including attorney costs) incurred
by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Credit Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower Parties. The agreements in this Section 11.7 shall survive the
termination of the Commitments, payment of all of the Obligations hereunder and
under the other Loan Documents or any documents contemplated by or referred to
herein or therein, as well as the resignation or replacement of any Agent.

11.8. Agents in Their Individual Capacity. Each Agent (and any successor acting
as an Agent) and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with any Borrower Party (or any of their Subsidiaries or Affiliates) as
though such Agent were not an Agent or a Lender hereunder and without notice to
or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information regarding the
Borrower Parties or their Affiliates (including information that may be subject
to confidentiality obligations in favor of such Person) and acknowledge that
such Agent shall be under no obligation to provide such information to them.
With respect to the Loans made and all obligations owing to it, an Agent acting
in its individual capacity shall have the same rights and powers under this
Credit Agreement as any Lender and may exercise the same as though it were not
an Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

11.9. Successor Agents.

(a) Resignation of Administrative Agent. (i) The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrowers and subject to the consent of the
Borrowers (provided no Event of Default has occurred and is continuing at the
time of such resignation), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and, prior to the
occurrence of an Event of Default, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(ii) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrowers
and such Person, remove such Person as Administrative Agent and, in consultation
with the



--------------------------------------------------------------------------------

Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(iii) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Section 11 and Section 12.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(b) Resignation of Other Agents. Any other Agent may, at any time, resign upon
written notice to the Lenders and the Borrowers. If no successor agent is
appointed prior to the effective date of the resignation of the applicable
Agent, then the retiring Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor Agent from any of the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and shall assume the duties and
obligations of such retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations as Agent under this Credit Agreement and the
other Loan Documents. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 11.9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Credit
Agreement.

11.10. Reliance by the Borrowers. The Borrowers shall be entitled to rely upon,
and to act or refrain from acting on the basis of, any notice, statement,
certificate, waiver or other



--------------------------------------------------------------------------------

document or instrument delivered by the Administrative Agent to the Borrowers,
so long as the Administrative Agent is purporting to act in its respective
capacity as the Administrative Agent pursuant to this Credit Agreement, and the
Borrowers shall not be responsible or liable to any Lender (or to any
Participant or to any Assignee), or as a result of any action or failure to act
(including actions or omissions that would otherwise constitute defaults
hereunder) that is based upon such reliance upon Administrative Agent. The
Borrowers shall be entitled to treat the Administrative Agent as the properly
authorized Administrative Agent pursuant to this Credit Agreement until the
Borrowers shall have received notice of resignation, and the Borrowers shall not
be obligated to recognize any successor Administrative Agent until the Borrower
shall have received written notification satisfactory to them of the appointment
of such successor.

11.11. Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower Party, Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrower Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties hereunder) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to Administrative Agent and, in the
event that Administrative Agent shall consent to the making of such payments
directly to the Secured Party, to pay to Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.

Section 12. MISCELLANEOUS

12.1. Amendments. Neither this Credit Agreement (including the exhibits hereto)
nor any other Loan Document to which any Borrower is a party, nor any of the
terms hereof or thereof, may be amended, waived, discharged or terminated,
unless such amendment, waiver, discharge,



--------------------------------------------------------------------------------

or termination is in writing and signed by the Administrative Agent (based upon
the approval of the Required Lenders), or the Required Lenders, on the one hand,
and the Borrowers on the other hand; and, if the rights or duties of an Agent
are affected thereby, by such Agent; provided that no such amendment, waiver,
discharge, or termination shall, without the consent of:

(a) each Lender adversely affected thereby:

(i) reduce or increase the amount or alter the term of the Commitment of such
Lender, alter the provisions relating to any fees (or any other payments)
payable to such Lender, or accelerate the obligations of such Lender to advance
its portion of any Borrowing, as contemplated in Section 2.5;

(ii) extend the time for payment for the principal of or interest on the
Obligations, or fees or costs, or reduce the principal amount of the Obligations
(except as a result of the application of payments or prepayments), or reduce
the rate of interest borne by the Obligations (other than as a result of waiving
the applicability of the Default Rate), or otherwise affect the terms of payment
of the principal of or any interest on the Obligations or fees or costs
hereunder;

(iii) release any Liens granted under the Collateral Documents, except as
otherwise contemplated herein or therein, and except in connection with the
transfer of interests in any Borrower permitted hereunder or in any other Loan
Document; and

(b) all Lenders:

(i) except as otherwise provided by Section 9.5 or 9.12, permit the
cancellation, excuse or reduction of the Uncalled Capital Commitment or Capital
Commitment of any Included Investor;

(ii) amend the definition of “Applicable Requirement”, “Available Commitment”,
“Concentration Limit”, “Eligible Institution”, “Eligible HNW Investor”,
“Included Investor”, “Maturity Date”, “Principal Obligations”, “HNW Investor” or
the definition of any of the defined terms used therein;

(iii) change the percentages specified in the definition of Required Lenders
herein or any other provision hereof specifying the number or percentage of the
Lenders that are required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder;

(iv) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under (or in respect of) the Loan Documents; or

(v) amend the terms of Section 3.5(b) or this Section 12.1.

The Administrative Agent agrees that it shall notify the Lenders of any proposed
modification or amendment to any Loan Document, and deliver drafts of any such
proposed modification or amendment to the Lenders, prior to the effectiveness of
such proposed



--------------------------------------------------------------------------------

modification or amendment. Notwithstanding the above: (A) no provisions of
Section 11 may be amended or modified without the consent of the Administrative
Agent; and (B) Section 8 and Section 9 specify the requirements for waivers of
the Affirmative Covenants and Negative Covenants listed therein, and any
amendment to a provision of Section 8 or Section 9 shall require the consent of
the Lenders or the Administrative Agent that are specified therein as required
for a waiver thereof. Any amendment, waiver or consent not specifically
addressed in this Section 12.1 or otherwise shall be subject to the approval of
Required Lenders.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersede the unanimous consent provisions set forth
herein; (2) the Required Lenders may consent to allow a Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding; and (3) the
Administrative Agent may, in its sole discretion, agree to the modification or
waiver of any of the other terms of this Credit Agreement or any other Loan
Document or consent to any action or failure to act by any Borrower, if such
modification, waiver, or consent is of an administrative nature.

If the Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by the
Administrative Agent, as the case may be, such Lender shall be deemed to have
denied its consent to the request.

12.2. Sharing of Offsets. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Section 4 or Section 12.5) greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of obligations owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Credit Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any of
their Subsidiaries (as to which the provisions of this paragraph shall apply).



--------------------------------------------------------------------------------

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Borrower in the amount
of such participation.

12.3. Sharing of Collateral. To the extent permitted by Applicable Law, each
Lender and the Administrative Agent, in its capacity as a Lender, agrees that if
it shall, through the receipt of any proceeds from a Capital Call or the
exercise of any remedies under any Collateral Documents, receive or be entitled
to receive payment of a portion of the aggregate amount of principal, interest
and fees due to it under this Credit Agreement that constitutes a greater
proportion of the aggregate amount of principal, interest and fees then due to
such Lender under this Credit Agreement than the proportion received by any
other Lender in respect of the aggregate amount of principal, interest and fees
due with respect to any Obligations to such Lender under this Credit Agreement,
then such Lender or the Administrative Agent, in its capacity as a Lender, as
the case may be, shall purchase participations in the Obligations under this
Credit Agreement held by such other Lenders so that all such recoveries of
principal, interest and fees with respect to this Credit Agreement, the Notes
and the Obligations thereunder held by the Lenders shall be pro rata according
to each Lender’s Commitment (determined as of the date hereof and regardless of
any change in any Lender’s Commitment caused by such Lender’s receipt of a
proportionately greater or lesser payment hereunder). Each Lender hereby
authorizes and directs the Administrative Agent to coordinate and implement the
sharing of collateral contemplated by this Section 12.3 prior to the
distribution of proceeds from Capital Calls or proceeds from the exercise of
remedies under the Collateral Documents prior to making any distributions of
such proceeds to each Lender or the Administrative Agent, in their respective
capacity as the Lenders.

12.4. Waiver. No failure to exercise, and no delay in exercising, on the part of
the Administrative Agent or the Lenders, any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other further exercise thereof or the exercise of any other right
or power. The rights and remedies of the Agents and the Lenders hereunder and
under the Loan Documents shall be in addition to all other rights provided by
Applicable Law. No modification or waiver of any provision of this Credit
Agreement, the Notes or any of the other Loan Documents, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Subject to the terms of this Credit Agreement (including, without limitation,
Section 12.1), the Administrative Agent acting on behalf of all Lenders, and the
Borrowers may from time to time enter into agreements amending or changing any
provision of this Credit Agreement or the rights of the Lenders or the Borrowers
hereunder, or may grant waivers or consents to a departure from the due
performance of the obligations of the Borrowers hereunder, any such agreement,
waiver or consent made with such written consent of the Administrative Agent
being effective to bind all the Lenders, except as provided in Section 12.1. A
waiver on any one or more occasions shall not be construed as a bar to or waiver
of any right or remedy on any future occasion.



--------------------------------------------------------------------------------

12.5. Payment of Expenses; Indemnity.

(a) Cost and Expenses. The Borrowers shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, including the Administrative Agent’s special counsel,
Cadwalader, Wickersham & Taft LLP, in connection with the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Loan Documents and any amendments, modifications, addition of
Investors, amendments to any Borrower’s Constituent Document, joinder of
Borrowers, or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable and documented out of pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of one
outside counsel and necessary local counsel for the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Credit Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. For the
avoidance of doubt, this Section 12.5(a) shall not apply to Taxes (other than
any Taxes that represent losses, damages, etc. arising from any non-Tax claim).

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims), damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of a single
counsel for all Indemnitees in each applicable jurisdiction), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrowers), other than such Indemnitee and its Related Parties, arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby (including, without limitation, the
Credit Facility), (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by any Borrower or any
Subsidiary thereof, or any Environmental Claim related in any way to any
Borrower or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any Subsidiary thereof, and regardless of whether any Indemnitee is
a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Credit Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from



--------------------------------------------------------------------------------

the fraud, gross negligence or willful misconduct of an Indemnitee, (x) result
from a claim brought by any Borrower or any Subsidiary thereof against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Subsidiary has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, (y) result from any settlement by any
Indemnitee of any claim or threatened claim that is otherwise subject to
indemnification under this Section unless the Borrowers have consented in
writing to such settlement, which consent shall not be unreasonably withheld,
delayed or conditioned or (z) are on account of Taxes (other than any Taxes that
represent losses, claims, damages, etc., arising from any non-Tax claim).

(c) Reimbursement by the Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Principal Obligations at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Credit Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby
except to the extent of the gross negligence or willful misconduct of such
Indemnitee.

(e) Payments. All amounts due under this Section shall be payable at the
Required Payment Time.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the Obligations hereunder.

12.6. Notice.

(a) Notices Generally. Any notice, demand, request or other communication that
any party hereto may be required or may desire to give hereunder shall be in
writing (except where telephonic instructions or notices are expressly
authorized herein to be given) and shall be deemed to be effective: (a) if by
hand delivery, telecopy or other facsimile transmission, on the



--------------------------------------------------------------------------------

day and at the time on which delivered to such party at the address or fax
numbers specified below; (b) if by mail, on the day that it is received after
being deposited, postage prepaid, in the United States registered or certified
mail, return receipt requested, addressed to such party at the address specified
below; or (c) if by FedEx or other reputable express mail service, on the next
Business Day following the delivery to such express mail service, addressed to
such party at the address set forth below; (d) if by telephone, on the day and
at the time communication with one of the individuals named below occurs during
a call to the telephone number or numbers indicated for such party below; or
(e) if by email, as provided in Section 12.6(b).

If to the Borrowers:

At the address specified with respect thereto on Schedule I.

With a copy to (which shall not constitute notice hereunder):

AB Private Credit Investors LLC

1345 Avenue of the Americas

New York, New York 10105

Attention: Jamie Horowitz

Phone: (212) 823-3872

Email: jamie.horowitz@abglobal.com

If to the Investment Manager:

AB Private Credit Investors LLC

1345 Avenue of the Americas

New York, New York 10105

Attention: Wesley Raper

Phone: (212) 969-6066

Email: wesley.raper@abglobal.com

If to HSBC as Administrative Agent or Lender:

HSBC Bank USA, National Association

452 Fifth Avenue

New York, New York 10018

Attention: ABF Admin

Phone: (212) 525-6665

Email: abfadmin@us.hsbc.com

with a copy to:

HSBC Bank USA, National Association

452 Fifth Avenue

New York, New York 10018

Attention: Kieran Patel

Phone: (212) 525-6430



--------------------------------------------------------------------------------

Email: kieran.patel@us.hsbc.com

with a copy to (which shall not constitute notice hereunder):

Cadwalader, Wickersham & Taft LLP

227 West Trade Street, Suite 2400

Charlotte, North Carolina 28202

Attention: Wesley A. Misson, Esq.

Phone: (704) 348-5355

Facsimile: (704) 348-5200

Email: wesley.misson@cwt.com

If to any other Lender:

At the address and numbers set forth below the signature of such Lender on the
signature page hereof or on the Assignment and Assumption or Joinder Agreement
of such Lender.

Any party hereto may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this Section 12.6.
With respect to any notice received by the Administrative Agent from any
Borrower or any Investor not otherwise addressed herein, the Administrative
Agent shall notify the Lenders promptly of the receipt of such notice, and shall
provide copies thereof to the Lenders.

(b) Electronic Communication. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving such notices by electronic
communication. Any Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications as specified in writing to the
Borrowers.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

12.7. Governing Law. This Credit Agreement and any other Loan Document (except,
at to any other Loan Document, as expressly set forth therein), and any claim,
controversy or dispute arising under or related to or in connection therewith,
the relationship of the parties, and/or



--------------------------------------------------------------------------------

the interpretation and enforcement of the rights and duties of the parties shall
be governed by the laws of the State of New York without regard to any conflicts
of law principles other than Section 5-1401 of the New York General Obligations
Law.

12.8. Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of
Trial by Jury. Any suit, action or proceeding against any Borrower with respect
to this Credit Agreement, the Notes or the other Loan Documents or any judgment
entered by any court in respect thereof, may be brought in the courts of the
State of New York, or in the United States Courts located in the Borough of
Manhattan in New York City, pursuant to Section 5-1402 of the New York General
Obligations Law, as the Lenders in their sole discretion may elect and each
Borrower hereby submits to the non-exclusive jurisdiction of such courts for the
purpose of any such suit, action or proceeding. Each Borrower hereby irrevocably
consents to the service of process in any suit, action or proceeding in said
court by the mailing thereof by the Lender by registered or certified mail,
postage prepaid, to such Borrower’s address set forth in Section 12.6. Each
Borrower hereby irrevocably waives any objections that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Credit Agreement or the Notes brought in the courts located in
the State of New York, Borough of Manhattan in New York City, and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.

12.9. Invalid Provisions. If any provision of this Credit Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Credit Agreement, such provision shall be fully
severable and this Credit Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Credit Agreement, and the remaining provisions of this Credit Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Credit
Agreement, unless such continued effectiveness of this Credit Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents, then the terms, conditions and provisions of this Credit Agreement
shall prevail.

12.10. Entirety. The Loan Documents embody the entire agreement between the
parties and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof and thereof.

12.11. Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or



--------------------------------------------------------------------------------

obligations hereunder except (i) to an assignee in accordance with the
provisions of this Section 12.11(b), (ii) by way of participation in accordance
with the provisions of Section 12.11(d) or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of Section 12.11(f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 12.11(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Credit Agreement (including all or a portion of its Commitment and
the Loans at the time owing to it) with notice to the Borrowers; provided that,
in each case, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts and Maximum Amounts.

 

  (A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Lender or an Affiliate of a Lender, no minimum amount need be
assigned; and

 

  (B)

in any case not described in Section 12.11(b)(i)(A), the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding hereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of such “Trade Date”) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 12.11(b)(i)(B) and, in addition:

 

  (A)

the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default



--------------------------------------------------------------------------------

  has occurred and is continuing at the time of such assignment or (y) such
assignment is to a Lender or an Affiliate of a Lender; and

 

  (B)

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment or an Affiliate of such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire if requested by the Administrative Agent.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any Borrower’s Subsidiaries or Affiliates or (B) to any
Defaulting Lender or any of its Affiliates, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (v) or (C) any Person that is not an Eligible Institution (other
than a Lender or any Affiliate of a Lender).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full share of all Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Credit Agreement until such compliance occurs.



--------------------------------------------------------------------------------

(viii) Consequences of Assignment. Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 12.11(c), from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Credit Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 4 and Section 12.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.11(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
New York, New York, a copy of each Assignment and Assumption and each Lender
Joinder Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitment of, and principal amounts
of (and stated interest on) the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement. The Register shall be available for
inspection by the Borrowers and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 12.5(c) with respect to any
payments made by such Lender to its Participant(s).



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver or modification
described in Section 12.1(c) that directly affects such Participant and could
not be affected by a vote of the Required Lenders. The Borrowers agree that each
Participant shall be entitled to the benefits of Section 4.1 and Section 4.4
(subject to the requirements and limitations therein, including the requirements
of Section 4.1(f) (it being understood that the documentation required under
Section 4.1(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.11(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 4.8 as if it were an assignee under
Section 12.11(b) and (B) shall not be entitled to receive any greater payment
under Sections 4.1 and 4.4, with respect to such participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 4.8(b) with respect to any Participant. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 5.3 as though it were a Lender; provided that such Participant agrees to
be subject to Section 12.2 as though it were a Lender.

(e) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Credit
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.



--------------------------------------------------------------------------------

(g) Addition of Lenders. With the prior written consent of the Administrative
Agent in its sole discretion, at the request of one or more Borrowers, a new
lender may join the Credit Facility as a Lender by delivering a Lender Joinder
Agreement to the Administrative Agent, and such new Lender shall assume all
rights and obligations of a Lender under this Credit Agreement and the other
Loan Documents; provided that:

(i) the Commitment of the new Lender shall be in addition to the Commitment of
the existing Lenders in effect on the date of such new Lender’s entry into the
Credit Facility and the Maximum Commitment shall be increased in a corresponding
amount;

(ii) the Commitment of the new Lender shall be in a minimum amount of
$10,000,000, or such lesser amount agreed to by the Borrowers and the
Administrative Agent;

(iii) such new Lender shall deliver to the Borrowers and the Administrative
Agent any certifications required by Section 4.1(f); and

(iv) the parties shall execute and deliver to the Administrative Agent a Lender
Joinder Agreement, any amendment hereto determined necessary or appropriate by
the Administrative Agent in connection with such Lender Joinder Agreement, the
Borrowers shall execute such new Notes as the Administrative Agent or any Lender
may request, and the new Lender shall deliver payment of a processing and
recordation fee of $3,500 to the Administrative Agent, which amount the
Administrative Agent may waive in its sole discretion.

(h) Disclosure of Information. Any Lender may furnish any information concerning
any Borrower in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants), subject,
however, to the provisions of Section 12.17.

12.12. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be excluded as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 10 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.2 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any



--------------------------------------------------------------------------------

amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrowers may request (so long as no Potential Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Credit Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Credit Agreement; fourth, to the payment of any amounts owing to the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; fifth, so long as no
Potential Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with their Commitments without giving effect to
Section 12.12(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. Each Defaulting Lender shall be entitled to receive interest
for any period during which such Lender is a Defaulting Lender only to the
extent allocable to the outstanding principal amount of the Loans funded by it.

(b) Defaulting Lender Cure. If the Borrowers and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent shall so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with their Commitments (without giving
effect to Section 12.12(a)(iv)), whereupon such Lender shall cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.



--------------------------------------------------------------------------------

12.13. All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Administrative Agent pursuant to any provisions of
this Credit Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied (other than contingent reimbursement and
indemnification obligations not then due), any of the Commitments remain in
effect or the Credit Facility has not been terminated.

12.14. Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Credit Agreement.

12.15. Survival. All representations and warranties made by the Borrowers herein
shall survive delivery of the Notes, the making of the Loans.

12.16. Full Recourse. The payment and performance of the Obligations shall be
fully recourse to the Borrowers and their properties and assets.

12.17. Availability of Records; Confidentiality. (a) Each party hereto
acknowledges and agrees that this Credit Agreement, all Loan Documents,
Borrowing Base Certificates, and all other documents, certificates, opinions,
reports, and other material information of every nature or description, and all
transactions contemplated thereunder (collectively, “Transaction Information”)
are confidential and agree to not disclose such information to any third party;
provided, it is acknowledged and agreed that the Administrative Agent may
provide to the Lenders, and that the Administrative Agent and each Lender may
provide to any Affiliate of a Lender or Participant or Assignee or proposed
Participant or Assignee and each of their respective officers, directors,
employees, advisors, auditors, counsel, rating agencies and agents or any other
Person as deemed necessary or appropriate in any Lender’s reasonable judgment,
provided such party is advised of the confidential nature of such information,
Transaction Information (including originals or copies of this Credit Agreement
and other Loan Documents), and may communicate all oral information, at any time
submitted by or on behalf or any Borrower Party or received by the
Administrative Agent or a Lender in connection with the Loans, the Commitments
or any Borrower Party. The Borrowers may provide Transaction Information to any
Investor or prospective Investor, provided such party is advised of the
confidential nature of such information; provided further that, prior to any
such delivery or communication, the Lender, Affiliate of a Lender, Participant,
or Assignee, or proposed Participant or Assignee or such other Person, as the
case may be, shall agree to preserve the confidentiality of all data and
information that constitutes Transaction Information or Confidential Information
on terms no less restrictive than those contained in this Section 12.17; (b) the
Administrative Agent and the Lenders (i) acknowledge and agree that (x) the
identities of the Investors, the amounts of their respective Capital Commitments
and details regarding their investments under the Constituent Documents
(collectively, the “Investor Information”) have been and will be delivered on a
confidential basis solely on a need to know basis; provided that nothing
contained in this Credit Agreement shall serve to (i) restrict any brokerage,
research, investment management or trading activities conducted in the ordinary
course of business (which includes arbitrage activities) by HSBC, its employees
or any other affiliates of HSBC either for their own account or for the accounts
of their customers; or (ii) restrict any activity performed in the ordinary
course of the business of HSBC or its Affiliates; provided further that with
respect to (i) or (ii) hereinabove, the individuals engaged in any of the
foregoing activities have not reviewed the Confidential Information or otherwise
been informed by those



--------------------------------------------------------------------------------

who have reviewed it or the contents thereof.; and (y) information with respect
to Investments has been and will be delivered on a confidential basis;
(ii) acknowledge and agree that such Investor Information and information with
respect to Investments are Confidential Information subject to the provisions of
this Section 12.17; and (iii) agree not to disclose and to maintain as
confidential and not to use other than in connection with the transactions
contemplated hereby and by the Loan Documents, any Confidential Information;
(c) anything herein to the contrary notwithstanding, the provisions of this
Section 12.17 shall not preclude or restrict any such party from disclosing any
Transaction Information or Confidential Information: (i) to their respective
accountants and lawyers, (ii) to the Investors (it being understood and agreed
that the Borrowers may only disclose the details of the transaction (and not any
Loan Document) without the consent of the Administrative Agent), (iii) with the
prior written consent of, with respect to Transaction Information, all parties
hereto, and with respect to Confidential Information, the Borrowers; (iv) upon
the order of any Governmental Authority having jurisdiction over such party or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) to the extent practicable and
permitted by law; provided that prior to such disclosure the party requested to
disclose such information shall provide the other party or (in the case of
Investor Information, the Borrowers) prompt written notice of such requirement
so that such party may seek, at such party’s sole expense, a protective order or
other appropriate remedy and shall provide reasonable assistance in opposing
such disclosure or seeking a protective order or other appropriate limitations
on disclosure and shall only disclose that portion of information that it is
required to disclose; (v) in connection with any audit by an independent public
accountant of such party; (vi) to any banking regulators or examiners or
auditors of any applicable Governmental Authority that examine such party’s
books and records while conducting such examination or audit; provided that
prior to such disclosure the party requested to disclose such information shall
provide the other party or (in the case of Investor Information, the Borrowers)
prompt written notice of such requirement so that such party may seek, at such
party’s expense, a protective order or other appropriate remedy and shall
provide reasonable assistance in opposing such disclosure or seeking a
protective order or other appropriate limitations on disclosure and shall only
disclose that portion of information that it is required to disclose; or
(vii) as otherwise specifically required by Applicable Law. Notwithstanding
clauses (a) through (c) of this Section 12.17, the parties hereto (and each of
their respective employees, representatives, or other agents) may disclose to
any and all other person, without limitation of any kind, the tax treatment and
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to them
relating to such tax treatment and tax structure. This Section 12.17 shall
survive the termination hereof.

12.18. USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify each Borrower in accordance with the Patriot Act.

12.19. Multiple Counterparts. This Credit Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Credit Agreement
by signing any such counterpart. Delivery



--------------------------------------------------------------------------------

of an executed counterpart of a signature page of this Credit Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Credit Agreement.

12.20. Term of Agreement. This Credit Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent reimbursement and indemnification obligations not then due)
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and all Commitments have been
terminated. No termination of this Credit Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Credit Agreement that survives such
termination.

12.21. Inconsistencies with Other Documents. In the event there is a conflict or
inconsistency between this Credit Agreement and any other Loan Document, the
terms of this Credit Agreement shall control; provided that any provision of the
Collateral Documents that imposes additional burdens on any Borrower or further
restricts the rights of any Borrower or any of its Affiliates or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Credit Agreement and shall be given full
force and effect.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

             BORROWER:              AB PRIVATE CREDIT INVESTORS CORPORATION

By:

 

                          

 

                     

  Name:   Title:

HSBC-AB PCIC – Revolving Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: HSBC BANK USA, NATIONAL ASSOCIATION  

By:  

 

 

 

 

 

 

 

 

 

 

 

 

 

  Name:   Title:  

HSBC-AB PCIC – Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER:

HSBC BANK USA, NATIONAL ASSOCIATION

 

By:  

 

 

 

 

 

 

 

 

 

 

 

 

 

  Name:   Title:  

HSBC-AB PCIC – Revolving Credit Agreement



--------------------------------------------------------------------------------

Acknowledged and agreed to with respect to Section 5.4 only:

 

INVESTMENT MANAGER: AB Private Credit Investors LLC,

By:  

 

 

 

  Name:   Title: By:  

 

 

 

  Name:   Title:  

HSBC-AB PCIC – Revolving Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Borrower Information

AIV Borrowers: N/A

Parallel Fund Borrowers: N/A

Borrower Collateral Accounts

I. Deposit Account

 

Account Number

  

Party

11472941

Bank name: State Street Bank and Trust Company

   AB Private Credit Investors Corporation

II. Securities Account

 

Account Number

  

Party

TBD31

Bank name: State Street Bank and Trust Company

   AB Private Credit Investors Corporation

Constituent Documents

 

Constituent Documents Description

  

Party

By-laws dated as of July 28, 2016    AB Private Credit Investors Corporation
Articles of Incorporation dated as of February 6, 2015    AB Private Credit
Investors Corporation

Principal Place of Business

 

Principal Place of Business

  

Party

 

 

3 1Account to be established if necessary.



--------------------------------------------------------------------------------

1345 Avenue of the Americas

New York, NY 10105

   AB Private Credit Investors Corporation

Jurisdiction of Formation

 

Jurisdiction of Formation

  

Party

Maryland    AB Private Credit Investors Corporation

Notice Information

 

Notice Information

  

Party

1345 Avenue of the Americas

New York, NY 10105

Attention: Wesley Raper

Phone: 1 212-969-6066

Email: wesley.raper@abglobal.com

   AB Private Credit Investors Corporation



--------------------------------------------------------------------------------

SCHEDULE II

Commitments

 

Lender Name

   Commitment  

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 50,000,000  



--------------------------------------------------------------------------------

SCHEDULE III

Initial Borrower Organizational Structure

[Attached]